Yesterday during the one-minute speeches, certain Members referred to the situation of a political group and I said that I would be able to respond to your concern today.
I can inform you that I have received a letter from Mr Bonde and Mr Farage, co-chairmen of the Independence and Democracy Group, in which they ask me to withdraw the Presidency’s announcement of 15 March on the restructuring of that political group.
Accordingly, in response to the request of the co-chairmen of that Group, that statement from the Presidency is withdrawn and declared null and void and the composition of the Independence and Democracy Group remains exactly as it was before 15 March 2006.
On the basis of this composition, which remains the same as before the Presidency’s statement, the leadership of the group will schedule the meetings it considers appropriate in order to continue working within that group.
. Mr President, ladies and gentlemen, I am actually speaking here on behalf of the Committee on Fisheries, of which I am the chairman, to inform you that, yesterday evening, a large majority, 14 votes to 9, of the committee voted against the Council request for urgent procedure on the proposal tabled by our colleague Mr Varela Suanzes-Carpegna on the regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco.
This is because, were we to agree to this request, it would amount to signing a blank document regarding this agreement, at a time when the discussions within our committee are far from complete, as shown by the liveliness of yesterday's debates, and at a time when the Committee on Development, which has a particular interest in this type of agreement, has not yet issued its opinion. We are, of course, aware of the importance of this agreement both for the Moroccan Government and for European fishermen themselves. That is why we propose to deal with this matter under an accelerated procedure that will allow us, following further discussions at the next meeting of the committee on 18 and 19 April, to vote on the report in committee on 2 May, and thus to submit it to Parliament during the following plenary session in May.
As far as we are aware, the initial payments should not be made until the end of June. We therefore do not think that this final period of reflection, which we consider to be necessary within Parliament, will cause any major difficulties.
– Mr President, I am in favour of this being treated as an urgent matter. It really is necessary for the Spanish fishermen, and in their interests, that they should be able to fish with effect from the beginning of the season on 1 May. They have for years now had no opportunity to go about their fishing business, and a delay would not essentially change anything whatever about the current ratification process or the content of the treaties.
Mr President, my political group is opposed to the Council’s request to apply the urgent procedure until Parliament is provided with the information that is essential in order to guarantee that this fisheries agreement is the appropriate legal framework for the Community fleet to be able to carry out its fishing activities normally.
. Mr President, I am speaking pursuant to Rule 134(3), as rapporteur for this report, to inform the House that the rapporteur is against the urgent procedure. I am against because, this being such a delicate issue, which has not been entirely concluded, involving an agreement which is still subject to substantial alterations by both sides, we cannot deny the competent committee, the Committee on Fisheries, its rightful report, debate and vote.
Ladies and gentlemen, we do not want any shocks in the application of this agreement in the future, as has happened in the past. We want to provide the fisheries sector with guarantees of legal certainty, that what has been agreed will be fully implemented and that this agreement is viable. The Committee on Development has already given its opinion and we shall take its report into account. The Committee on Fisheries has not done so yet.
With the compromise that I proposed yesterday to the Chairman of the Committee on Fisheries, which that committee has approved, my intention is not to delay the report but to speed it up so that it may be available in this House in May and so that we can conclude this issue under ideal conditions, since the first deadline for the first financial compensation ends on 30 June. We shall be on time and, in light of what Mr Kindermann has said, I would point out that for many of the species that are included in the agreement a biological rest period begins this month and next month, and they will not therefore be affected.
For these reasons, we are asking that our committee work during the remaining time so that we can bring a report from the competent committee to the House. This is why we are rejecting the urgent procedure today.
(1)
. Mr President, yesterday the Committee on Agriculture and Rural Development unanimously agreed to support the Commission request for urgent procedure on exceptional market support measures for eggs and poultry.
In view of the major crisis currently facing the avian sector in a number of Member States, we think it is vital to reach a decision quickly, and, by adopting urgent procedure, the European Parliament will be in a position to express an opinion on the Commission's proposal. It will thus demonstrate that it is able to react quickly to respond to the expectations of the citizens. The Commission submitted the request for urgent procedure at the end of last week, and we will respond on Thursday. I think that this is a good example for our citizens in terms of our response to a major crisis.
(2)
The next item is the joint debate on
- the report by Magda Kósáné Kovács, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision on guidelines for the Employment Policies of the Member States [COM(2006)0032 C6-0047/2006 2006/0010(CNS)] (A6-0086/2006), and
- the report by José Manuel García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs, on the situation of the European economy: preparatory report on the broad economic policy guidelines for 2006 [2006/2047(INI)] (A6-0077/2006).
. Mr President, ladies and gentlemen, at the heart of the new growth and employment policy with which we seek to move the Lisbon agenda forward, are the integrated economic guidelines; they are integrated because they reflect the recognition that we cannot satisfactorily perform the task of bringing Europe more growth and more jobs if we fail to make the close connection between macro-economic, micro-economic and employment goals.
The economic guidelines form the framework within which the Member States and the Community institutions put together their respective plans for the implementation of the strategy for growth and jobs. It was during the past year that the Commission first presented them, and I am grateful to your House for giving them such close attention, for they will be a guide – not only during this year but also thereafter – to what we are considering doing and to the basis on which we will be doing it.
The fact is that the growth and employment strategy, which we have been trying to implement for something like a year, is a completely new kind of process. It is not yet altogether straightforward to pass final judgment on the elements of this new process, but one thing can be said today, albeit with a great deal of caution, and that is that the Member States have in their national reform programmes, basically allowed themselves to be guided by the priorities set out in the integrated economic guidelines, as has the Commission with its proposal for a Community action programme.
It is important that I should point out that the growth and employment strategy is based on a three-year cycle. What that means is that there is no intention that the guidelines should be amended from one year to another. They may well, though, be adapted to take account of changed realities and the insights that we gain from experience, and that will, of course be necessary, but we do not, at present, see any reason why these guidelines should be amended for 2006; they are still a sound basis for the dialogues in which the Commission is currently engaged with the Member States, the object of which is to get the national reform programmes actually up and running.
As for the individual pillars of this strategy, my fellow-Commissioners Mr Almunia and Mr Špidla will have something more to say about its macro-economic and employment aspects. I would like, briefly, to discuss its micro-economic dimension and highlight the significant advances that have been made in this respect in some areas, particularly as regards the key issue for Europe’s economic future, namely the transition to a knowledge-based society and its becoming an economy founded on innovation, research and development. It was for that reason that we were so insistent on imposing quantitative targets for research and development.
You will be aware that this was an area in which the national reform programmes produced rather disappointing results, for they would, on average, have brought us up to 2.2% by 2010 instead of the desired 3%. In the few weeks this year in which we have been able to address this issue, we have, however, been able to get the Member States to commit significantly more. If they stick to them, we will be able to achieve 2.6% by 2010, which is an improvement, but – and I have to make this clear – it is not enough, and so the Commission will continue to bring pressure to bear on them.
The European Council, held the week before last and which you will be discussing tomorrow, also discussed, and came to conclusions on, important aspects of the strategy’s implementation; I would refer you in particular to the Council resolutions on the promotion of small and medium-sized businesses, on improving the lawmaking process and on energy policy.
From time to time, the question is discussed – in connection with the guidelines – of whether the Commission, when assessing the national reform plans in future, should or should not hand down recommendations specific to the countries in question. We refrained from doing so in the first round for a reason that we regarded as important, namely the fact that we did not know what the national reform programmes would look like, but I would like to point out that the Commission does, self-evidently, retain the option of including country-specific recommendations in future progress reports and that this is an option of which we will avail ourselves as and when necessary.
At present, though, it strikes me that the most important thing is that we should all work together on making the broader European public aware of the fact that we do actually have a common strategy for growth and job creation, of the priorities that we share, and of the fact that we are working together to deliver on them.
. Mr President, I agree with the assessment that Vice-President Verheugen has just made on the way in which we are implementing the revised Lisbon Strategy that we implemented last year.
On reading Mr García-Margallo’s report on the European economy and the broad economic policy guidelines, I note a considerable degree of agreement, and we also noted this agreement within the Commission, with the same objectives and the same process towards achieving them, at the last European Council. I believe that this fundamental agreement amongst the three European institutions is crucial to the credibility of the process, the acceptance of the objectives of this strategy by all economic and social actors, and not just the European and national institutions, and is one of the conditions – which I believe to be essential – for achieving greater growth and employment in the European Union.
With regard to macroeconomic issues, I would like to refer to three points. Firstly, it is clear that, as we have said on many occasions, and I believe that we agree with Parliament’s opinion, it was important to achieve greater synchronisation amongst the objectives of the Lisbon Strategy, in order to achieve more growth and more employment, and the application of the Stability and Growth Pact. Over the last year, this has been achieved. There is more coordination and a better relationship between them and I believe that we are achieving very positive results in practice. The European economy is making better progress today towards fiscal consolidation than it was a year ago, as one of the necessary conditions for more solid growth and growth that is capable of generating employment. The confidence of the economic actors is improving, the results of activity suggest that 2006 is going to offer better results than in 2005 and the perspectives opening up for the future are also positive.
Secondly, I entirely agree with what Mr García-Margallo’s report says with regard to the importance of paying more attention to the sustainability of public finances and, in particular, with regard to how to deal with the consequences of the ageing of the population. A few weeks ago, the Commission and the Economic Policy Committee, which is made up of all of the Member States, published a report on the economic and budgetary consequences of the ageing of the population. These consequences are significant, but that report also notes that, by acting on time and carrying out reforms, such as those included in many national Lisbon Strategy programmes and those which the different Member States are promoting by means of their initiatives, in particular Commissioner Špidla’s initiatives in the demographic field, results can be seen, and there are now European countries that are in a better position today than five years ago to deal with the consequences of the ageing of the population. In October, the Commission is going to publish a report on this issue, which I hope will also be debated and monitored in Parliament.
A final point. I am very pleased that, as well as a general analysis of the European economy and of the role of the Lisbon Strategy and of the different instruments included in the broad economic policy guidelines for the economy of twenty-five, Mr García-Margallo’s report makes a particular reference to the challenges and needs of the eurozone, in which the twelve countries that share the single currency, the euro, need mechanisms for coordination and special attention in order to obtain the best possible results from the economic and monetary union. We would like to thank Mr García-Margallo for pointing this out in this report.
. Mr President, ladies and gentlemen, I would like to thank the rapporteur, Mrs Kósáné Kovács, on behalf of the Commission for the excellent report that has been presented by the Committee on Employment and Social Affairs. This report is constructive in two ways: it adds to the underlying body of knowledge and it ought to speed up adoption by the Council, in comparison with previous years.
At the spring session of the European Council it was stated that the Union would be capable of creating 2 million jobs per year. Yet job creation and cuts in unemployment will not happen unless we take advantage of the current economic growth to continue with the necessary reforms. The session provided confirmation that the integrated guidelines remain valid, at the same time setting out which priorities would be attracting greater emphasis. I am delighted that the parliamentary committee is advocating a similar approach and that it has not agreed to any excessive changes to the underlying principles of employment policy. We are amenable to changes in the points of justification, but by the same token we want to stick with the original wording of the text itself.
Last year the Lisbon Strategy was redefined in respect of the integrated set of basic principles behind employment policy and the guidelines for economic policy. The Strategy has a tri-annual nature, in the interests of creating a clear and stable political framework for the bodies entrusted with its implementation. A study carried out by the Commission into the first of the national reform programmes has uncovered specific shortcomings in respect of Member State implementation, although these do not undermine the validity of the basic principles. It would therefore be inappropriate to give the impression that we wish to change the direction or content of the policies at this point. The text proposed by the Commission deliberately left open the possibility of supplementing the points of justification with specific political priorities. It therefore clearly goes along with Parliament’s desire to include in the points of justification some elements of an economic and social nature which require particular attention, especially where they accord with the conclusions of the latest spring session of the European Council.
The session placed an emphasis on the need to increase employment especially among young people, women, older people and people with health problems, legitimate migrants and minorities. In the case of young people there was confirmation of the goal of reducing by 10% the numbers of those not finishing school, and offering every young person employment, work experience or further education within six months of leaving school by 2007 and within four months by 2010, as set out in the current main principles. In the case of older workers the emphasis was on the need to introduce an integrated strategy based on quality jobs and specialist training. Concerning equal opportunities for men and women, the spring session of the European Council adopted the European Pact for Gender Equality, and the Council also adopted the Commission proposal to launch a wide-ranging debate which should lead to the adoption of common principles in the area of flexibility and security (‘flexsecurity’) by the end of 2007. The aim of this discussion with the Member States and social partners is to reduce the segmentation of the labour market and to strike the right balance between flexibility and security.
I would also like to say how delighted I am that the Commission proposal to set up a European globalisation adjustment fund was favourably received at the spring summit. This bears witness to the desire to make more effective use of Community funds in support of European employment strategy, and in accordance with the wishes of the European Parliament.
. – European citizens do not like the political code words used by the experts. Unfortunately, the ‘Lisbon process’ is starting to become a code phrase too, even though it represents our common future. If the Member States of the Union are competitive, we will have more and better jobs. If more people find jobs, poverty will be reduced. Also, this would provide more resources for the reform of social systems, and to enable us to preserve our environment for our grandchildren. I would like to strongly emphasise that work that is not accompanied by and founded on social security cannot produce significant economic results. And if this is true, which it is, then we can welcome the decision of the Council and Commission, that Member States should assess the implementation of the Directives on employment and economic development in integrated Directives, evaluating the two issues in connection with one another. We can see that the picture has become richer, especially through the fact that the European Commission has now assessed the action plans of 25 Member States. The Committee on Employment and Social Affairs has acknowledged and accepted that on the basis of the Interinstitutional Agreements, Parliament will not change the guidelines annually – and I believe that this will also serve the interests of the Member States – and it will only change them in the event of any problems arising on the employment market of the European Union. At the same time, in the specifications of political aims – contained in the preamble – we considered it important to include in the parliamentary document the lessons learned from the first report prepared after the ten new Member States joined the European Union. The committee agreed, almost unanimously, that Parliament should participate more actively in the verification of the implementation of the guidelines. In this respect, we will contact the competent Commission official. In my report I wished to complement the presentation of the Commission in respect of three important matters of principle; my colleagues, the members of the committee, have made a significant contribution to insure that these are presented clearly and comprehensively. Primarily, we emphatically call attention to the improvement of the labour market opportunities of social groups with various disadvantages. And, as mentioned by the Commissioners, this is also a precondition of further economic growth. A huge reserve for increasing labour resources is firstly to increase the activity of women, secondly, to maintain the ageing or aged workforce on the labour market or to encourage their return, and thirdly, to help young people find jobs and enter the labour market. However, we believe that the elimination of the disadvantages that keep away a part of the people from the labour market today is at least as important. We also call attention to the anomaly that workers coming from third countries may have a more favourable position on the European labour market than citizens of new Member States. We will have the opportunity to discuss this problem in connection with the ry report, but I would already like to say, on the basis of the news we have recently heard, that we welcome the Netherlands to the ‘club of the 6’ (as the seventh country, from 2007). And finally, thirdly, we believe that without a long-term financial perspective it is not possible to provide adequate resources to Member States for the tasks that are specified as fundamental goals in the integrated guidelines either.
Polite words are fashionable here, but this is not politeness or force of habit: I would like to say a sincere thank you to my colleagues – irrespective of their party affiliation – and to the representatives of the various political groups for their help and contribution, and separately to Ana Mato Adrover, the co-rapporteur of the report. There is hope that the phrase ‘unity through diversity’ will not be a slogan only, but also an opportunity.
. Mr President, Commissioners, the discussion of the broad economic policy guidelines has given us many headaches in previous years.
In order to make sure the headache is not so severe this year, I shall restrict myself to three questions: why has Parliament decided to produce a report despite the fact that the Commission has chosen to ratify the previous reports? What can we do to ensure that our reports are heard? And thirdly, what is it that we want the Commission to hear?
Firstly, why a report? Because previous reports contained masses of recommendations that the Commission has not taken into account. Secondly, because, since we discussed the previous report, new factors have arisen: the relative failure of the European Constitution, a new financial perspective, some first interest rate rises, three candidates seeking to join the eurozone, and the Doha Round, which continues the Hong Kong trade talks.
Secondly, because there are certain factors that we have taken up in other reports, but which have become more important over time. Commissioner Almunia referred to the ageing of the population and we should also talk about the consequences of immigration, the consequences of Chinese imports, once the quantitative restrictions have come to an end, about world imbalances, essentially in relation to the United States, and finally the energy crisis.
What can we do in order to be heard? This report has been drawn up in a spirit of consensus, which has obliged many of us to give way on our particular points of view, and I would like in particular to thank all of the representatives of the other parliamentary groups for doing so.
If we want to be heard, the first thing I must point out here is that previously we have not been heard. This report begins with a kind of catalogue of grievances, a list of recommendations that we have made and that the Commission has not taken up.
We asked for a transposition of directives, which has not happened, a reduction of deficits — Commissioner Almunia has pointed out that 12 of the 25 Member States are currently in a situation of excessive deficit — a communication on globalisation in order to make clear to the public the opportunities and challenges it presents — and if this communication had been produced, it would have spared us a few headaches — and we also called for the application of the charters on small and medium-sized businesses, something which has not been done.
Secondly, this report deals with what we might call institutional issues, whether of a constitutional nature or not. During this period of active reflection — which is neither a reflection nor active — we are dealing with those questions which were left over from the Convention and which have not been answered: what are the Union’s objectives and competences? What are the responsibilities of the European Central Bank, while respecting its independence at all times? What should we do in order to reinforce the Stability and Growth Pact? What are the legal bases for modifying taxation in the Union and in the Member States?
There is one explicit recommendation that I would ask the Commission to take particular note of: this Parliament will not approve any directive by means of the Lamfalussy procedure if the problem of call-back is not resolved by 2008, ultimately the international representation of the eurozone.
The Vice-President of the Commission has referred to coordinating the broad economic policy guidelines and the employment guidelines within a single document: it is true, but they are still subject to different information and consultation procedures which make them difficult to understand. Furthermore, it is necessary to incorporate other documents in order to ensure that it is not fragmentary.
With regard to taxation in an institutional sense, we call upon the Commission to respond to what the High Court of Justice has said: a uniform definition of tax residence, as an extension of citizenship, the principle of non-discrimination and a convention on double taxation. With regard to coordination, I was pleased with Commissioner Almunia’s kind words: it is true that we have to coordinate more, we must make a precise diagnosis, draw up a correct cure, an analysis of what has happened and define the role of the Eurogroup.
In the field of macroeconomic policy, we do not go into the issue of interest rates, we do not express our opinion. We do say that we have to do everything possible to ensure that prices do not rise and interest stays low. We refer to public debt, in terms used by the Commissioner: less interest, less repayments, means more spending on ageing, more Lisbon.
With regard to the business climate, we call for serious reflection. The United States are ahead of us. 144 of the world’s top companies are from the European Union, while in the case of the United States, that figure stands at 206. Small and medium-sized businesses double their employment in the first two years, something that does not happen in Europe. We are calling for positive discrimination to be applied in favour of small and medium-sized businesses, with particular reference to the funding of risk capital.
In the field of taxation, to put it in simple terms, we ask that Home State Taxation be used for companies in application of the principle of place of origin with regard to VAT.
I have nothing to say with regard to human capital. My colleague has expressed this very well.
In the field of investment: trans-European networks. It would take twenty years to finish them.
Energy, R+D+I, more market, more competition, more competitiveness.
. Mr President, ladies and gentlemen, I would like to begin by stressing the good work and wonderful cooperation of the rapporteur, Mrs Kósáné Kovács, and I would like to congratulate her on her efforts and the report she has presented.
As we know, scarcely a year ago, the employment guidelines were approved, and it was my honour to be rapporteur on that occasion. Those guidelines established the general approach to employment and the priorities for the next three years, and their purpose was to make an effective contribution to employment growth, the productivity of the economy and, of course, strengthening social inclusion and cohesion.
These guidelines, which were debated jointly with the economic policy guidelines, which this year have been presented brilliantly by Mr García-Margallo y Marfil, have been taken up and translated into concrete objectives in the national reform plans, approved scarcely six months ago by the Member States. Both through common sense – they were approved scarcely a year ago and they are for three years – and as a result of the content of the guidelines themselves, we have simply updated them.
Of what has this updating consisted? Three broad areas.
Firstly, we have taken up the priority issues that have been highlighted at the big European summits held this year: firstly, investment in research, development and innovation and the spread of information technologies, an aspect which is furthest from achieving the Lisbon objectives; secondly, genuine and effective equality of opportunities, which our group has always advocated, and which includes the incorporation of women, permanent positions for them and their promotion in the workplace and, of course, equal pay; and, thirdly, we strongly advocate stable employment, and I say this because the majority of work that is being created is precarious. In my country, for example, 52% of all work created over the last two years has been temporary work, and that is unacceptable.
Secondly, we have repeated certain fundamental issues which have not been adequately dealt with by the Commission. In the fight against accidents in the workplace we advocated a broad agreement at European level, which we believe to be essential, since in Spain, for example, 990 people lost their lives in 2005, and also help for the victims of domestic violence in finding work.
Finally, since we are now updating them, we want this Parliament to be able to monitor the employment guidelines and compliance with them by the Member States.
– Mr President, Commissioner Verheugen, Commissioner Almunia, Commissioner Špidla, ladies and gentlemen, we all agree that the European single market presents us with our great opportunity, a great opportunity for us, with our 450 million people or thereabouts, to find our own way through globalisation, a way that must be marked by economic prosperity and sound finances, while also producing results that are real to ordinary people.
What we have to discuss – and this debate is fundamental to our doing so – is whether we have equipped ourselves with all the instruments we will need on this voyage, and whether we are making the right use of the instruments we have in order to give this internal market the right framework and influence the processes of economic development in the long term.
Let me make two observations which go beyond today’s debate and these reports. We will not succeed in this objective if we do not succeed – and soon – in putting the European Union on an independent and accountable financial footing, nor will we succeed in it if we do not succeed in talking about taboo subjects, including the need for a common fiscal policy in this European Union of ours.
The reason I say this is that, in the economic situation in which we find ourselves, there is no longer any justification for taboos of any kind. Anyone who brings fresh air into this debate has my backing, for, if we consider the economic situation, we simply cannot afford to carry on letting debates be ritualistic and keeping fresh air out of this House and out of our debates. In 2005, our economic development lagged behind what it had been in 2004; our unemployment rate is still alarmingly high at around nine per cent, and long-term unemployment in particular is again on the rise. I am very glad to hear Commissioner Almunia say – and he has my backing for saying it – that there are indications of the economy developing in the right direction, but I have to tell him that there is no guarantee that the European Union will be able to fuel its own recovery.
That is why we have to talk about what needs to be put on the agenda. When will we in the European Union at last introduce a common investment policy? That is the most urgent thing we have to do. When will we start investing, as a Community, in research and development? In the last ten years, we have managed to increase that investment from 1.8% to 1.9%. When will we start on better and longer-term investment in education, with a coordinated strategy in the Member States? When will we start making use of the great potential of energy efficiency? That is where the key to the next technological revolution is to be found, so let us set to work!
Where, in this field, are the Member States investing money? Where is Europe-wide discussion of it being guided? Looking at the transport sector, we sometimes feel that we actually ought to rewrite Delors’ White Paper in view of the many transposition deficits in this area, and if we were to face up to them and invest more, we could make progress.
Childcare is one of the core issues. If we invest more in childcare, we get higher birthrates and more people – women in particular – into the workplace; that much is demonstrated by statistics. We support all those who want to make advances in this area.
I urge you, once and for all, to put cooperation with this House on a proper institutional footing, and then we will no longer need – and I thank Mr García-Margallo for pointing this out – to spend our time merely writing own-initiative reports, but discussions in this House will be on a different and stable basis.
. Some time ago scientists established that there is no miracle drug which can help create jobs, solve all employment problems and encourage competitiveness, but rather there is a multitude of factors and we must simply find a good combination of these. The problem is that this combination of factors differs from country to country and must take into account peculiarities of the national economy. On the evidence of the unsuccessful experience of the International Monetary Fund in attempting to create a single universal model, it is doubtful whether we should try to create an economic strategy model on a European scale. I believe that we must stress three basic points. First of all, we ought to agree with Mr Garcia-Margallo's view that we must consolidate all economic policy documents; there are too many of them and they are repetitive. Secondly, we must outline a mechanism of interaction between national and European level economic strategies. And thirdly, this can be achieved by determining clear and concrete priorities which complement each other.
– Mr President, Commissioners, ladies and gentlemen, Commissioner Verheugen said that the right place for the employment policy guidelines is at the heart of the Lisbon Strategy, and in that he was right. The employment policy guidelines now not only serve as the formal basis for the national employment plans, but also make their influence felt on the shape and development of national labour markets, and so it is not a matter of indifference that the Council should simply walk off with the fourth pillar of the European employment policy, equality of opportunity for women in the labour market. Women are hit much harder by unemployment than are men; it is they, still, who do most of the part-time jobs. They still earn 15% less than men for comparable work, and they have fewer opportunities for promotion. They still find it much harder to get back into the labour market, especially where there is no universal, freely accessible and all-day childcare.
Gender mainstreaming still needs to be backed up by pro-active measures to promote the interests of women, and so I really am very grateful to Mrs Kósáné Kovács for making it possible for us to agree on a compromise, at any rate in the recitals, in order to incorporate into the guidelines measurable indicators for the promotion of equality of opportunity.
I would also like to draw your attention to a second amendment. We want Guideline No 22 to be deleted. We believe that wages should be determined by the parties to a collective agreement, and must be kept out of political resolutions. I cannot but note, to my considerable disquiet, that there seems to be in this House a tacit agreement between the two main groups to the effect that, in future, governmental policy decisions, in the shape of national employment plans, should ensure that overall wages trends be brought into line with the rise of productivity in the economic cycle. I had thought that the planned economy with which we were familiar in the former East Germany had been banished from Europe once and for all, until I realised that the guidelines determine the support to be given by the European Social Fund. It would be inconsistent for the ESF to determine wages; that is something that the two sides of industry are quite capable of doing, and should be left to them.
. – The bulk of the integrated guidelines for employment growth contain the main barriers to an effective employment policy that prioritises the creation of high-quality jobs with rights, social and territorial cohesion, and people’s well-being.
This is, first of all, because priority is attached to ensuring economic stability, to enlarging and deepening the internal market, to opening up the markets and promoting competition, and to creating a more business-friendly environment. All of which is music to the ears of the large economic and financial groups, and to the overlords of international trade who, enjoying the fruits of exploiting cheap labour from third countries, prefer the enormous returns from relocating production to maintaining and developing jobs with rights in EU Member States.
What is more, the guidelines for employment are much too vague, as they omit key areas, such as the need to increase female involvement in the labour market, and to ensure high-quality jobs with rights. This would help to combat the kind of salary- and career-related discrimination that women continue to fall victim to, and would not lead to the precarious, poorly-paid work that we see today.
It is also crucial to boost regional economies, to promote micro, small and medium-sized enterprises and to create jobs in regions where there are high levels of unemployment.
Families must also be supported, both in terms of rearranging and reducing working hours, without any loss of rights, and in terms of investing in public services to support the family, as this would help to create jobs better suited to local and regional needs. Greater public investment is therefore urgently required in health, housing and guaranteed access to free, high-quality education and training. We have therefore tabled a proposal to attach these guidelines to the proposals submitted, as we believe it is vital to include them in the guidelines for employment.
. Mr President, the broad economic policy guidelines are vital in providing a coherent framework for guiding Member States towards achieving the Lisbon Goals. The challenge for Ireland and Europe will be to implement the agreed guidelines via the national reform programmes. It is of utmost importance that Europe gains economic stability.
However, I absolutely reject all sections of this report that call for support for the Commission’s common consolidated corporate tax base. The setting of a common base is intrinsically linked to a harmonised rate. Member States need to be realistic in recognising that the introduction of a common tax base is simply the thin edge of the wedge towards tax harmonisation.
It is not the right of Ireland or any other Member State to play a role in setting the tax rate of another Member State. The unity of Europe is not compromised by diversity in tax policies, rather the EU’s competitiveness is undermined by the wrong tax policies. Competition can actually have a harmonising effect. I believe that tax competition harmonises opportunities within the EU and it enables small countries on the periphery of the Union to compete.
Finally, overall I welcome the role of state aid in supporting the Lisbon objectives. However, I would like to stress that state aid rules should not be used to block Ireland or any other Member State from competing against non-EU countries for important foreign direct investment. Europe needs flexibility to move forward and meet the challenges of globalisation. Europe needs to reform its economies, and all countries should do that.
. Mr President, the report on employment policies is over-laden with key phrases, the tone for which is set very early on: legislation, EC monitors and enforcement. Then we have got the special importance of younger and older workers; then the EU without barriers – remove them, it says – with clear and measurable priorities; review the guidelines every three years, but Parliament must be more active between times; examine Member States’ national reform programmes. Well, let us do that. The French took a 35-hour working week, not a 48-hour week. But when the Working Time Directive was given flesh last year, many of their workers protested at EU interference.
Port workers protested earlier this year at more EU interference. French cities are now under siege due to new youth employment policies. Who is going to tell Mr Chirac or Mr de Villepin that they are wrong, they are not conforming to guidelines? Of course you will not. The French will govern themselves, as all of us should do, as grown-up democracies. But most sinister of all in this report is Guideline 19: continual review of incentives and disincentives resulting from the tax and benefits systems. Already a colleague has spoken this morning of a single fiscal policy. Is this the start of EU harmonisation of tax policy across the Union – something they said would never happen? Ladies and gentlemen, your tax systems are under threat. You have been warned!
The reports under discussion today finally provide a clear picture of the gloomy state of the EU economy and correctly identify the causes thereof: poor regulation, a lack of structural and social reforms and a lack of flexibility within the economy. We also have insufficient entrepreneurial dynamism, weak labour markets, sluggish productivity growth, lack of investment, lack of innovation and bad systems of education. Here we are calling for the entrepreneurial spirit to be encouraged, for a reduction in labour costs and for improved standards of teaching in mathematics and natural sciences. The description is very succinct, but very hypocritical. This Parliament could take concrete steps towards productivity, flexibility and encouraging the entrepreneurial spirit, and really – not just formally – liberalising the services market, instead of surrendering in a cowardly manner to the demonstrators in the nearby area. I am afraid that today’s reports will come to nothing, as long as national governments behave in the same sort of populistic and hypocritical way as this Parliament, rather than confronting difficult truths and taking uncomfortable measures for survival.
– Mr President, at a time when the phenomenon of globalisation has ultimately determined many of the aspects of the economic and social systems of all our countries, we must be aware that every obstacle to the freedom of movement of persons, goods, capital and services is a major obstacle to competitiveness, growth and job creation. The notion that the interests of a particular country can be protected by restricting freedom of movement within the EU is pie in the sky. This kind of attitude may work as a short term panacea but will never properly solve the challenges facing the EU.
In order for Europe to gain a firmer foothold in an increasingly globalised world, it needs, first and foremost, to press ahead with liberalising the markets. As we know, the demographic situation on the European continent and the phenomenon of globalisation make it imperative that we carry out a range of reforms to the social and economic models of many EU Member States. The higher the economic growth in Europe, the easier it will be to carry out these reforms, but in order for that growth to emerge, the internal market must be functioning completely. While Europe grows at rates of 1, 2 or even 3%, it is very difficult to implement these reforms, which are so vital for peace and social stability in the EU.
I therefore wish to highlight the fact that the completion of the internal market of course contains an economic component, but there is a further crucial element, and that is social policy. This is yet another reason why I support the Commission’s efforts thus far in this area.
I should like to make one final remark about the free movement of workers. By putting up certain types of barrier to the free movement of workers, some Member States are actually in the preposterous situation of helping workers from third countries to gain access to jobs ahead of those from new EU Member States.
Mr President, I wish to begin by thanking the rapporteur, Mrs Kovács, for a very constructive piece of work. We in Parliament have, of course, come out in favour of the Guidelines being long-term three-year cycles and of their being integrated. Once suitably long-term, integrated Guidelines are in place, it is incredibly important for us to examine the National Reform Programmes. It is important for the Commission to do this, but it is also important for Parliament to be involved in examining and following up the National Reform Programmes.
Commissioner Almunia said that the economic prospects are better now. That is true, but the employment situation in Europe is anything but encouraging. It is entirely possible that it can be improved, but allow me to discuss three areas that are extremely worrying.
Firstly, there is the question of youth unemployment. This is of very great concern because, if young people leave education only to be immediately unemployed – and in the long term, at that – it is incredibly difficult to get them back into the labour market subsequently. I do not believe in the French model or believe, as a number of other parties expressly do, that employment is boosted by making one particular group or another less secure. Employment is stimulated through proactive industrial and labour market policies.
Where the older labour force is concerned, we have the dilemma that people are leaving the EU labour market far too early nowadays. Older workers need to be able to develop their skills to a higher degree, but we also need to increase health and safety in workplaces.
I turn, finally, to gender equality, which must permeate everything. I welcome the Gender Equality Pact which is now, or will in time be, part of the Lisbon process. It is especially important that child care and other areas be developed so that it is possible for men and women alike both to work and to have an up-and-running family life. These are aspects that I should like you to include.
– Mr President, the European Union’s main problem is high unemployment. If we are to get our 20 million unemployed back to earning their own living, a change of policy is needed, and in practice rather than in theory. The guidelines constitute the main instrument for coordinating the economic policies of the Member States in the effective manner that is required, but, in practice, progress so far has been regrettably unsatisfactory.
The Group of the Alliance of Liberals and Democrats for Europe therefore calls for renewed efforts; what we expect to see from the Member States is sounder budget policies, real structural reforms on the labour market and in health and pensions, and markedly more investment in education and research. At the European level, we call for the creation of a single tax base for the taxation of businesses, improvements in the VAT systems, for the adoption of the 14th companies directive, which will make it easier for companies to put themselves on an international footing; for further reductions in subsidies, the introduction of a Community patent and the consistent opening-up of the markets. Only when we have put our houses in order in this way will we be able think about introducing EU-wide taxes, which is what Mr Bullmann is calling for. Only if there is real change in policy will Europe be able to face the great challenges in an effective way.
Ladies and gentlemen, I would like to start by expressing my sincere thanks to Mrs Kovács for her report. The rapporteur has considered some fundamental issues relating to employment, which at the current time – a time of obsession over economic growth – are often overlooked, and these include the issues of equal opportunity for men and women, access to employment for young and old people, health and safety at work and freedom of movement for workers throughout the Union. On the basis of experience from the Czech Republic and conversations with colleagues, and also looking at the current situation in France, I know that the issue of first jobs for graduates, for example, is often one of the most challenging.
Despite the fact that there have been efforts at a solution on the part of the European Commission, the recommendations and instruments of the European Commission have so far had little effect, due in part to patchy implementation by the Member States, as the rapporteur has stated. It is precisely this area that should be occupying most of our attention, together with age discrimination on the labour market. Equality of opportunity between men and women on the labour market is unquestionably an important issue. We know from the statistics that even though women constitute a growing segment of society, this trend is not reflected in their share of employment. What is more striking still is the proportion of women in leading positions. We must call on all Member States to apply anti-discrimination laws scrupulously and without delay, in order that this pattern may be reversed.
Thank you, Mr President. First of all I would like to thank the rapporteur for having drawn attention in the report to restrictions on the free movement of labour within the European Union internal market.
Unfortunately, the most recent enlargement of the European Union was perceived within the internal market as a threat, instead of a new opportunity. The mythical Polish plumber, who in real life would be welcome, but is difficult to find, clearly illustrates the fears which after enlargement now hold sway in the European Union internal market. We see a negative attitude towards all four market freedoms, and not just the free movement of labour.
It is therefore a pity that the report provides no assessment of the draft Services Directive as watered down by this Parliament, which in the variant put forward by the Commission was supposed in the coming years to become the main stimulus for the labour market in the European Union.
Similarly, the report did not assess the negative repercussions for employment of restrictions on the free movement of capital. These include those restrictions adopted by this Parliament at last month’s part-session in Strasbourg. I am referring to the report entitled ‘Restructuring and employment’ and particularly the report entitled ‘Relocation in the context of regional development’. The main of both reports is the creation of restrictions preventing businesses from freely relocating within the European Union internal market.
This is a time of untapped opportunities for boosting the European Union labour market. The development and strengthening of the European Union’s internal market is the most effective tool in preparing the Member States’ labour market for increasing global competition. Therefore, we ought to look at the basic approach of the Member States’ employment policies in close connection with the goal of developing the potential of the European Union internal market.
It was in 2003 that Mr García-Margallo y Marfil wrote his previous report on the economic guidelines and now, three years down the line, judging from the place which the environment occupies in economic policy, it seems that cooperation by means of the open-coordination method has failed to make the necessary impact.
It was decided at the Stockholm Summit that the attempt should be made to incorporate environmental policy and social policy into the economic policy guidelines, with the aim of establishing a sustainable and social market economy in the European Union. Since, in my view, the environmental aspects of economic policy get a raw deal, I would call for the inclusion in the economic policy guidelines of clear and specific environmental objectives, in addition to references to the importance of the environment. There should also be targets with regard to energy consumption and CO2 emission reductions. Economic growth will need to go hand in hand with a responsible use of natural resources, and that is why I will support Mr Lipietz’s amendments.
– Mr President, the task of those in this House, such as myself, who are both MEPs and authors, must surely be, in an avant-garde and constructive way, to use criticism as a way of waking up the great – who must, being thus awakened – respond to our criticisms in a practical way. I see that Mr Karas is next on the list to speak; well, Othmar, here comes an easy ball for you. The effect of what is happening now is that the EU mainstream rubs its eyes and says, ‘yes, we really do have a problem’, but I ask you to think forward to the move after this one. The Prognos study is an impressive demonstration of the fact that we will not, of course, achieve full employment in the next couple of decades. On the contrary, we will be moving towards what one of the journalists on the calls the ‘disposable American’, or, to put it in our terms, the ‘disposable European’. It is to that that we will have to find solutions. We have an enormous problem with the loss of the services that have provided jobs to replace the industrial jobs that are no longer there. This is where we need to move ahead, this is where we need approaches that are good for more than just today. Indeed so: one core issue, one potential starting point, is the reallocation of all these millions and billions that are still hidden away in the EU’s budget and being wasted on pointless things. I am thinking, for example, of the way in which the most-subsidised sector of agriculture in France is the production of rice. We also have a chance, in the current absence of a finalised Financial Perspective, to make more improvements here and of accomplishing even now what you will otherwise do only after another five or ten years, when it will, again, be almost too late.
– Mr President, Commissioner Almunia, Commissioner Špidla, ladies and gentlemen, why do we need economic policy guidelines? We need them because we do not have a common economic policy, and the reason why we do not have a common economic policy is that the instruments for a pro-active economic policy are in the hands of the Member States – research policy, fiscal policy, education policy, to name but three areas.
Since our last report, conditions have in many respects become more acute. It is becoming more and more apparent to us that the European Union’s potential for growth is not being exploited to the full, that we are insufficiently prepared for demographic change, and that we have not yet made full use of the opportunities that globalisation is presenting to our continent. What the energy crisis and high unemployment show is that our problems are not only home-made, but that they also originate from structural and global causes, and that it is these that we must address in a pro-active manner.
We want codecision for this European Parliament in all matters touching upon the single market, for in all of them we need more Europe in cooperation with the Member States than currently exists in reality. This report, therefore, constitutes our demand for the transposition of all the internal market directives, inconsistent implementation of which distorts competition and costs us growth and jobs.
We demand budget consolidation measures on the part of the states with excessive deficits, for failure to repair our social security and pensions systems will bar us from participation in global competition. I would also like to urge that the SMEs’ Charter be implemented in full.
Mr President, Commissioners, ladies and gentlemen, this meeting is obviously important, because the debate on the guidelines provides the means to implement the Lisbon Strategy. It is also the occasion for coordination of the economic policies of the Member States.
Here in Parliament, we have supported integrating the employment policy guidelines into the broad economic policy guidelines. I think that, in terms of intellectual consistency, that was the right approach, provided that they do not lose substance, and in particular provided that the powers of this Parliament are also harmonised. I support the rapporteur's proposals in this respect.
Against the background of the broad economic policy guidelines, we find ourselves faced with a paradox: while the Central Bank has just increased interest rates by a percentage point in quick succession, while rising oil prices are seriously compromising the conditions for economic recovery within the European Union, and while the conditions for the recovery of domestic demand are widely underestimated by various representatives at EU level, these broad guidelines are not shifting.
It seems to us that, from this point of view, we need to do more together with regard to at least one point: I am referring to investment strategy. My group has tabled an amendment in this connection, which I hope will be adopted by plenary. It emphasises the need, if we are really going to implement the Lisbon Strategy, to draw up, at EU level, the investment plans that we need in order to support the policies that will enable us to confront the challenges facing us in terms of knowledge, training and employment.
I should like to conclude by emphasising the issue of taxation, which underpins our entire economic system. I hope that the whole of the Commission, and the Council too, will echo this and will support Commissioner Kovács' efforts on this subject.
–Changes in the world economy, globalisation processes and their effects on the competitiveness of economic blocs and companies in branches of state economies – these are new challenges for the European Union, which is increasingly losing its competitiveness, and is not ready for the challenges of globalisation. The EU is losing the competition war to the USA, China and India. The EU should prepare for the challenges of globalisation by reforming itself from within. We failed to adopt the Constitution, the financial perspective is deadlocked and less funds are being allocated to the trans-European Networks. Without a common energy policy, the supply of energy resources, which form the basis of an economy's competitiveness, is threatened, as is security. With the admission of the new candidates, Slovenia and Lithuania, the enlargement of the Euro zone would be one of the actions and decisions which would stimulate economic growth. I would like to mention two important factors for increasing the EU's competitiveness – investment in information and innovations and the accelerated creation of a common energy policy. These are inter-dependent factors – innovations allow leaders to emerge, while in this sector – energy, which determines competitiveness, innovations allow the creation of new sources of energy and the rational and economical use of existing ones. While negotiations on the financial perspective for the period 2007-2013 are still under way, we ought to reconsider the funding priorities and increase the funding of science, research and the trans-European Networks. On the subject of the competitiveness of the EU economy, I would like to mention one of the EU's most successful projects – the introduction of the common currency, the Euro, in 12 Member States. With the enlargement of the Euro zone approaching, we can also see certain shortcomings: the requirements of the Stability and Growth Pact are not being adhered to, there is considerable state debt and at various stages almost all of the Euro zone members have failed to satisfy the price stability index. The experience of five years demonstrates the need to improve the Maastricht criteria themselves. However, fundamentally, the Euro zone was and still is a political project, which has shown its use and it must go on to a new stage of enlargement.
Mr President, if we were asked to identify a key word relating to European employment policy, it would have to be flexibility.
Employment law of this nature that is flexible regarding both the place of employment and the hours worked encourages women to be active in the labour market. For women, motherhood represents an enormous challenge in their working lives. Flexibility also makes it possible for the youngest and oldest workers to join the labour force and obtain employment, which is currently a major problem. Not everyone in Europe is in favour of such flexibility, as is obvious from events taking place on the streets of Paris. The only action we can therefore take at European level is to scale down harmonisation in this area, so as to achieve flexibility in at least some countries and areas of the European Union.
If we were asked to identify a key word relating to economic policy it would have to be competition along with tax competition. Contrary to statements in the report, competition is not detrimental to the financing of public needs. The opposite is actually the case, as increased receipts have been recorded by the national budgets of countries that recently radically reformed their tax systems, notably by reducing corporate taxes. Tax competition in countries such as Ireland or Slovakia also contributes to increasing the competitiveness of Europe as a whole, thus improving our competitiveness at global level.
Consequently, tax competition does not threaten Europe in any way. It actually represents a tremendous opportunity. I fear, however, that it may be one of the few real opportunities open to us, if not the only one.
– Mr President, we need 40 million jobs in Europe. In Greece alone, we need one million. Can we promise them? We cannot promise them. Europe cannot safeguard these jobs. 10% of the active population will live below the poverty line. They will live on unemployment benefits. We have no energy of our own. Gas from Russia, oil from the Middle East; energy which will constantly increase in price as a result of excess demand from China and India. We have a very strong currency which prohibits exports; look at the exports the cheap dollar is giving the United States of America. With the very tight Maastricht indicators, the indicators prosper and the people suffer. That is the reality.
Chinese products are constantly flooding the market and will flood it more and more. You cannot find as much as a doll which is manufactured in a European factory. Even they are Chinese. The factories of Europe are going to third countries and wages of course are going with them. Farmers are suffering. Cotton and tobacco in Greece have been secured in warehouses. We need to change the rota; otherwise European citizens will not be able to survive.
In my statement I would like to take up several ideas from the resolution on the report into the energy sector, and I intend to do so in the context of the broader economic policy goals for 2006.
These ideas get to the heart of the issue without indulging in vain laments over the economic slowdown in Europe. Miracles simply do not happen, and therefore I agree that an in-depth analysis of the structural reform policies of the past decade is necessary. This should clarify the causes of persistently slow growth rates and unsatisfactory productivity. Also important is the call for what is known as ‘smart growth strategy’. This strategy should consolidate the different approaches to EU economic policy into a consistent strategy.
The goal is to strengthen the European Union’s potential with regard to a new generation of products and production methods by harnessing information and communication technologies. I also support the call for EU Member States to promote private investment. The shift of public and private capital expenditure towards investments that generally increase economic performance and productivity will also be important. However, it will be necessary to pursue and apply this approach also within the context of EU fund disbursements, as the saying applies that the areas most in need of attention are often those closest to home.
– First of all, I would like to thank the rapporteur, Mr García-Margallo, for a balanced report that is very much to the point. As the report frequently reiterates, one of the serious problems facing the European Union at present is the fact that most Member States underestimate the need for far-reaching structural reform. Paradoxically, some Member States have tried to address the loss of competitiveness that is a natural consequence of rejecting such reform by implementing new measures to protect their markets, which only makes the problem worse. We must again concede that the internal market is not fully functional and does not enable the free movement of labour or the free provision of services. The consequences of this approach are markedly negative. Companies have been relocating their operations to areas with cheaper labour or, alternatively, have been outsourcing them, which has also caused job contraction.
In macroeconomic terms, one major result of such a policy is slow growth and, given the unchanged structure of public finances, a deteriorating general government deficit, frequently exceeding the limits imposed under the Stability and Growth Pact. If we take into consideration the low volumes of investment in research, technological development and innovation, and if we add the high energy dependence of most Member States, we can hardly expect a significant increase in the competitiveness of the European economy vis-à-vis major global players such as the USA and China. We must respond quickly to these challenges by putting in place a fully functional internal market, operating without any discrimination and unhampered by unnecessary regulation.
The harmonisation of European legislation must advance rather than hinder the competitive environment. Efforts to harmonise corporate income tax provide unfortunate examples of such hindrance. In order to increase the internal competitiveness of Member States, and hence of the entire EU, the subsidiarity principle must become a significant component of all Commission initiatives. In this respect, I also welcome the action programme on state aid reform that puts conditions in place for more investment into research, technological development and innovation, aiming to benefit small and medium-sized enterprises. By the same token, we should praise the Green Paper on a European strategy for a sustainable, competitive and secure energy supply.
Mr President, the European Employment Strategy, properly and pragmatically carried out by Member States, has the capacity to fulfil the employment goals set up within the framework of the Lisbon employment targets. It should indeed reflect a wide anti-discrimination policy, the promotion of gender equality providing a tool for tackling the gender gaps in the labour market.
The European Employment Strategy must be regarded not only as a tool for attracting more people to the labour market; it should also present a favourable and open opportunity to join the labour market for those who have particularly limited access to employment, such as older women, single parents and ethnic minorities. It must be admitted that the challenge of Europe’s ageing society can only be tackled with the increased participation of those special groups in the labour market, as Commissioner Špidla said.
All kinds of obstacles must be eliminated. We are striving for more and better jobs, having declared 2006 the European Year of Workers’ Mobility. For Europe’s workforce, mobility provides for new skills, new experiences, flexibility and a capacity to adapt to the different working conditions and constantly changing market needs. Mobility is a value contributing to the benefit of the whole European economy. That is an urgent need that must be recognised by some Member States which still maintain barriers to the new EU countries’ workforce.
Finally, I think that the EES has the potential to become the strategy to move towards full employment, making work a real option for all, increasing the quality and productivity of work, and anticipating and managing change, highlighting a more cohesive society of equal opportunities for anyone striving to promote diversity and non-discrimination.
My Hungarian colleague, Mrs Kósáné Kovács, has prepared an outstanding report of great value and I propose that her recommendations be adopted.
Mr President, as I take the floor in this debate, I should like to point out that some of the recommendations to Member States contained in the reports will not be beneficial to economic growth and employment in the European Union. I shall comment on just a few of them.
Firstly, countering tax competition and the suggestion of harmonising solutions concerning income tax payable by legal entities in a situation when reducing income tax rates has an obvious impact on the acceleration of economic growth. Secondly, countering relocation which is an objective economic process involving an effort to reduce manufacturing costs and thus improve the competitiveness of businesses in the global economy. Thirdly, introducing additional regulations concerning economic and social processes when what is actually required is a drastic reduction of such measures. Lastly, despite the positive experiences of countries such as Great Britain and Ireland following the opening up of their labour markets, the labour markets in the largest countries of the European Union remain closed to workers from the new Member States.
This is in fact one of the reasons why the European Union is developing much more slowly than the United States, and why the old Member States of the Union are developing more slowly than the new ones.
Mr President, I should like to thank the rapporteurs for their excellent work. It appears, however, that the report fails to focus appropriately on the most difficult area of the economy, the one that consumes most Union resources, requires protection and is inadequately exploited in economic terms. I refer to the agricultural sector in its broadest sense.
The most substantial payments benefit magnates, whilst small farms are going out of business and the amount of uncultivated land is increasing along with the number of people who have lost their jobs and all hope for the future. The enormous potential of the sector remains unexploited, although sound policies could enable it to make a positive contribution to the development of the wider economy.
The programme of activities aimed at developing industrial crops is not ambitious enough, and the research and implementation programme fails to provide the necessary backing for swift progress. We are lagging behind countries whose economies are efficient in this regard. The issue merits broad debate and calls for swift and effective action to be taken in the course of 2006.
Mr President, I should like initially to reflect on two points. The first of these is that it is those European economies that are most open to globalisation that now have the best economic development. The second is that it is those countries that have the most flexible labour markets that also have the best development in terms of new jobs. It is in the light of this that I should like to thank the rapporteur, Mr García-Margallo y Marfil, for the work he has done, because it is the changes and policy direction proposed in his report that constitute the approach that can provide more jobs and greater prosperity.
The crucial question is that of whether all this will lead to changes and of whether policy will be changed at European and Member State level. A Swedish politician once said that ‘if things are allowed to go on operating as they have done in the past, things will proceed unchanged’. We now have more than 20 million unemployed. That is an economic issue, but it is also to the very highest degree a social issue. There is no issue more important for social protection than the growth of new jobs. In this area, the Commission has a number of tasks with which it must get to grips.
Firstly, it must implement those directives that open the way to greater competition. Secondly, it must take action to open the door to more enterprise, and that brings the whole of competition policy into focus. New enterprise does not only mean the growth of small companies. It also means the ability to establish new cross-border companies in Europe that can be ‘global champions’. The Commission must assume responsibility for doing these things, but the Member States also have a responsibility to implement those reforms that will give rise to new enterprise. Finally, we must ensure that we obtain more flexible labour markets in Europe. If we do not do so, we shall be excluding millions of people from the labour market and from social protection. Those who are in favour of social protection and economic development are also in favour of more flexible labour markets. I am happy to say all this to those on the Social Democratic side, for it is reforms that provide security.
Mr President, today’s debate concerns the future of the European Union. Europe’s economies are developing slowly, we have high unemployment and our public finances are in crisis. The situation has remained unchanged for a number of years and may result in Europe losing its leading role in the world. Major structural reform is needed, together with a change of economic policy.
The broad economic policy guidelines put forward by the Commission correctly identify the essential action required. This includes creating more flexible labour markets and a business-friendly environment, in addition to supporting education, training and research. The Commission has been advocating all this for years, however, to no great avail. I would remind the House that the reasons for the weakness of European economies are well known. So too is the nature of the action required to stimulate economic growth and create new jobs. Unfortunately, politicians in the Member States are reluctant to take the necessary measures for fear of losing popularity or because of short-sighted political calculations or even sheer ignorance at times. Europe is actually suffering from a crisis of political leadership.
Today’s debate ought to be directed principally towards the governments of Member States and the political circles supporting them. It should aim to send out alarm signals to the effect that if essential reforms are not undertaken, Europe is likely to stagnate and fall behind. The economic and social progress it has achieved will also be threatened. A politician’s brief is actually to resolve specific problems, not to be subservient to popularity polls and the voters’ whims. We are relying on politicians in the Member States to undertake the relevant reforms and persuade their citizens that they are indeed necessary.
I urge the Commission to take strong and decisive action in this regard.
– Mr President, I am of course glad to be able to speak for something like the period of time that I was originally allocated to me. Commissioners, ladies and gentlemen, I would like to start with warm thanks to the rapporteur for the hard work he has put in on this topic. The report spells out once more the fact that the European Union presents the people of Europe, in the face of globalisation, with an opportunity to find a fair compromise between economic conditions on the one hand and social conditions on the other. The problem is, though, that this has completely passed the people of Europe by. The 20 million unemployed and the hundreds of millions of people who fear for their jobs attribute their circumstances more to the European Union than to globalisation. The others, whose jobs are kept safe by the European Union and by the work of the Commission and of this House, are completely unaware of that fact and attribute it to the national governments.
I want to say how much I am in agreement with Mr Rosati: It would indeed be much to be desired, when considering these important issues, for the Council, which alone is competent to act on many of these issues in the context of the Lisbon Strategy, to apply itself with greater earnestness to this matter and if the debates in this House were not to be in the hands only of its own Members and the Members of the Commission, and, while it is indeed the case that the Commission does have an important function to perform in ensuring that the measures already adopted at Council level are actually implemented by the Member States, we must nevertheless be honest, for – as we shall probably see later on when considering the Őry report – what matters at the end of the day is that the Member States should keep to what they themselves once decided.
That is why it is very good that the Commission has indicated – indeed, Commissioner Špidla has been saying so to the German media – that bringing greater flexibility to the labour markets is the only way we in Europe can provide our people with more work, and that this, being a means whereby work is created, must not be a source of anxiety. That, in fact, is what we all want.
I therefore strongly encourage you to spell it out to the Member States with greater emphasis that the decisions taken by the Council need, at last, to be put into effect.
Mr President, Commissioners, ladies and gentlemen, I shall begin by saying that I am more optimistic than some previous speakers, because I believe that the reports we have today and this debate are going to be useful and offer a further opportunity to promote the European employment strategy and the Lisbon process.
At the end of the day, this is our only hope: the only hope for Europe to work in a coordinated fashion in the direction embarked upon last year of enriching the economic and social vision with new guidelines which fall within this framework of integration.
Commissioner Verheugen said that we need this strategy to be visible. This is one of our deficits, as is our credibility deficit as well, as Commissioner Almunia said. We need those jobs, as Commissioner Špidla said.
In the very short space of time available to me, therefore, I would like to ask you to read these two reports by Parliament. They are horizontal reports, with which the enormous majority of Members of this Parliament identify, and which I believe reflect great forward-thinking and a great effort to achieve unity.
Read what these reports say and demonstrate the leadership that Europe needs today. The Commission’s people must be active, in order to oblige the governments to apply this European employment strategy.
Please be consistent, look at our amendments. Look at Amendment 2, for example. We need the European legislation that we already have to be applied, since it makes work between the Member States much more consistent.
Read our Amendment 5 as well. In this European year of mobility, take steps to remove the obstacles to the mobility of European workers.
– Mr President, Commissioners, ladies and gentlemen, the recommendations drawn up by Mr Garcia-Margallo, whom I wish to congratulate, have come at the right moment to turn around the EU’s economic situation. All that remains is for those recommendations to be heeded.
As things stand, we should be speaking of deepening, rather than reviewing, the Lisbon Strategy, given that what we are now seeing – and have been since the outset – is increased economic growth and more jobs, both of which help to sustain the social models in the long term, and foster adequate social cohesion in the short term.
In spite of recent progress, the key issues remain untouched. Unemployment is at an intolerable level and overall economic growth is insufficient to reverse this trend. Consequently, greater integration and better coordination of economic policies is required, and the work of the institutions forming the emerging economic government of the Union must be developed.
The Council decided to support the Commission in drawing up a common European energy policy. Although this was an interesting decision, it still falls short of what is required. The Union’s energy dependency is unsustainable. Oil imports currently account for 2.3% of Union GDP, which is two and a half times the budget earmarked for all European policies. By 2030, that dependency may prove overwhelming, especially in the oil sector (94% of foreign dependency). The simple agreements between Member States promoted by the Council are therefore inadequate.
Increased competition is a necessary prerequisite to the creation of a common energy policy. A common regulation will, above all, require huge investment if existing networks are to be improved and if genuine progress is to be made once again in the area of alternative energy and energy saving. All of this is vital to increasing competitiveness and sustainable development.
. Mr President, ladies and gentlemen, the debate has shown just how much distance we have covered together, but it has also shown that the new growth and employment strategy is increasingly understood and that there is increasing pressure to take seriously and to realise the priorities we have set. The Commission has listened very carefully, and we will pay very careful attention to what the groups and the speakers have told us, and will, in future debates, endeavour to take on board your House’s wishes and suggestions.
Let me conclude by reiterating, and very clearly, that the reason why growth and employment are priorities for the years ahead of us is that without more growth and the creation of more jobs, we will be unable to realise our great and far-reaching political goals. We will not be able to maintain a high environmental standard, we will not be able to maintain high social standards, and we will not be able to maintain a high standard of living if we do not have strong economic foundations that can bear their weight, and that is why we say that growth and jobs are our number one task.
The guidelines, which we have been discussing today, are among the essential means whereby we ensure that we in Europe are able, perhaps, to make a virtue of necessity. Our inability to have a common economic policy is of course a defect, but it can become a virtue if we can agree on a new kind of cooperation of the kind that we have developed in the shape of the Partnership for Growth and Jobs.
The debate is closed.
The vote will take place today at 12 noon.
In recent years the EU has been facing serious economic problems: the Union’s growth is below its potential when compared to the US or to emerging countries such as China or India. The European economy suffers from a lower demographic growth, employment rate and productivity. Europe must foresee long-term strategies and sufficient resources to invest in its future. The strategies were designed in order to address these problems but the situation is getting worse. There are various reasons for this situation: a lack of appropriate infrastructure, insufficient private and public investments, delays in the development of innovative technologies and inappropriate vocational training and education.
Europe needs a clear vision for a more competitive economy. To be in line with the employment and growth objectives of the Lisbon Strategy, structural changes are required: support for R[amp]D, encouragement of private and public investments, development of innovative actions for sectors such as biotechnologies, sustainable energies and ICTs. Besides the structural changes and the development of innovative sectors, environmental protection and the quality of products must remain, within the framework of global economy, a genuine European specificity. Finally, it is paramount to foster related education and vocational training in order to meet the requirements and challenges of economic development.
The next item is the debate on the report (A6-0069/2006) by Mr Őry, on behalf of the Committee on Employment and Social Affairs, on transitional arrangements restricting the free movement of workers on EU labour markets [2006/2036(INI)].
. Ladies and gentlemen, thank you, but I am accustomed to report presentations where the rapporteur speaks first and only then does the Commissioner provide a response. If you have decided to change this practice, however, then I am of course ready to begin.
I would like to begin, ladies and gentlemen, by thanking Mr Őry for an excellent report on a topic that constitutes one of the pillars of European integration. The aim of the transitional measures set out in the Accession Treaty is to enable Member States to work gradually towards achieving, as quickly as possible, the one irrevocable aim of providing all migrant workers from Member States that joined the European Union in 2004 with open access to employment in all Member States. This is one of the basic freedoms enshrined in the Treaty of Rome. As stated in the Accession Treaty, the Commission has assessed the operation of these transitional measures in respect of the initial two-year stage, in order to assist Member States in deciding either to retain the transitional measures or to abandon them. On the basis of the statistical data for 2004 and in some cases also for 2005, and also following consultations with the individual participants, the Commission has produced some specific conclusions relating to the first stage of the transitional period.
The number of workers registered since accession is generally very low, seldom reaching 1% of the active population of the host country. In addition, it seems that the influx of workers from the new Member States has had a basically positive effect. This is because enlargement has contributed to bringing black economy workers from EU-8 states out of the area of illegality. Accession has also led to a reduction in labour shortages and to improved economic results in Europe. The countries that did not introduce restrictions after May 2004 have recorded stronger economic growth, lower levels of unemployment and higher levels of employment. The workers who have been granted legal access to a labour market have experienced little difficulty in joining the market. It is, of course, only the Member States that can decide whether or not to apply the transitional measures, but the Commission may challenge the Member States to evaluate objectively the advantages and disadvantages of the measures. In reality, it is the second stage that is the actual transitional stage, which will bring us, wholly or at least in part, to the objective of freedom of movement for workers. In this spirit, the Member States implementing restrictions on the basis of the Accession Treaty must not treat nationals from EU-8 states who are already legally residing on their territory in a more restrictive way than nationals from third countries who are long-term residents, as reported in the previous plenary session. A letter explaining this has been sent to interior ministers in order to clarify the legal situation. Some moments ago the rapporteur mentioned this problem of citizens of third countries, so I hope you will allow me to emphasise once again that in the context of the directives and treaties on accession, it is not permissible to treat citizens of third countries who are long-term residents of an EU Member State in a more favourable way than citizens of EU Member States, that is, if there are restrictions applying to EU citizens, these shall logically apply also to citizens of third countries who are long-term residents of the EU Member State.
For the same reasons the Commission is also monitoring adherence to the provisions that forbid Member States from restricting access to their labour markets for workers from EU-8 states to a greater extent than was the case prior to the signing of the Accession Treaty, that is, prior to 16 April 2003. The Commission is at the same time backing calls for the Member States to apply the Community’s legal regulations scrupulously, especially in the area of posted workers. I acknowledge that we must greatly strengthen statistical monitoring of movements of workers within an EU framework, since there are many hypotheses meriting discussion that are impossible to verify using the existing statistical and analytical resources. The Commission supports proposals from Parliament for reinforcing social dialogue on both a European and a national level, with the aim of upholding the rights of workers from the new Member States. The Commission takes an equally favourable view of raising public awareness of freedom of movement for workers and the associated legislation. The declaration of 2006 as European Year of Workers’ Mobility should contribute to this aim.
Despite the fears expressed over gradual enlargement, freedom of movement for workers has not undermined intrastate labour markets. The free movement of persons is a basic principle applying to all citizens, and any limitation on it whatsoever can only be temporary and must be expressed strictly within the spirit of the treaties.
Ladies and gentlemen, in my speech I have once or twice used the term ‘new Member States’ It must be said that the new states of Central Europe have a history almost as long as the states of other parts of Europe, and with the enlargement of the European Union they are now Member States. Therefore I would like to state that I will not be using the term ‘new Member States’ again.
. Further to the 2004 enlargement of the European Union, the issue of opening up the labour markets, and in connection with this, the operation of the transitional restrictions considered necessary by the twelve old Member States, have been followed with particular attention.
As stipulated in the Accession Treaties, Member States – based on their own experiences with the labour market – will lift these restrictions gradually between 2004 and 2011, and the European Commission and European Parliament will also evaluate the situation, in the light of the experiences of the Member States. The position of the European institutions carries a political message, and it is primarily meant to clarify, for the over 450 million citizens of the European Union, the pan-European interest in the extremely important issue of the movement of workers. In other words: what is the interest of the European Union as an important player in world politics and world economy? This logic of keeping European interests in mind was decisive in the course of the preparation of the report. The only possible starting point for the evaluation of the current situation was the analysis of the global challenges faced by the European Union at the beginning of the 21st century.
In this respect it is sufficient to refer to the fact that our economic competitors in South-East Asia are speeding up both in the area of industrial production and in that of research, development and innovation. If we want to increase our competitiveness to keep up with both America and Asia, we must find a solution to the structural tensions in European economies.
The solution is unequivocal: we must increase mobility within the European Union, and we must encourage, with all available means, the creation of a single European labour market, which should be as flexible as possible. There are, of course, alternative solutions to increasing mobility (we can also talk about speeding up immigration and other similar measures), but the common denominator of such alternatives is that their social cost is immeasurably higher, while their efficiency is much lower. The road to economic development – in line with the Lisbon Strategy – leads primarily through the increase of mobility and the utilisation of the occupational reserves represented by the inactive population. This is the only way of preserving the social achievements that are so dear to European citizens, and of which we talk so often.
An important step within the process of increasing mobility is to lift the transitional restrictions affecting new Member States, as soon as possible. Several Member States already agreed to do this in May 2006, and we can only hope that in the course of the following years – perhaps even before May 2009 – other Member States will follow them, because it is important to emphasise that the legal possibility for the other Member States to make a similar decision is always available.
The fears concerning mass migration have proved to be groundless. Experiences have unequivocally shown that the presence of workers from new Member States in the old Member States who decided to open their markets fully in 2004 has not caused labour market or economic tensions. On the contrary! The assessment of both the European Commission and one of the affected governments – the British Government – has proved that the migration of a restricted extent from new Member States has brought economic advantages to the recipient countries. Therefore, the conclusion is clear: the most advantageous course of action for the European Union and its Member States is for the affected governments to lift the system of transitional measures restricting free employment within the Union, as soon as possible.
We also submitted proposals for compromises with the report. These were prepared taking into account the special sensitivities of a few Member States concerning this important issue, because, as our experiences have shown, in some Member States the speedy implementation of the free movement of work force is not only hindered by economic difficulties, but often by political, sociopsychological or communication difficulties, too. The compromise proposals are also examining the issue in view of the pan-European interest, trying to take into account the aspirations and sensitivities of both old and new Member States. Therefore, we hope that the report, in this form, will receive the widest support during the vote of the Parliament.
Thank you for your attention, and I would like to thank all my colleagues, the political groups and the European Commission for their cooperation. It is not a coincidence that the content of the introduction given by Mr Špidla has significantly relieved me of having to present the report in detail. We mostly think along the same lines, and our experiences are similar. I trust that this will remain so in the future, too.
. Mr President, allow me to start by extending warm congratulations to Mr Őry who has acquitted himself of his tasks in a very conscientious manner and has produced a sound report.
We, in Europe, owe the prosperity that we enjoy to the four freedoms that we have entrenched in the European Union. The free movement of workers forms an integral part of this. It now seems to me that fear has dominated the enlargement process in the old Member States and that fear of being elbowed out from the labour market, which is, or was, already under pressure, has led to restrictions in the free movement. I have always taken the view that decisions should not be taken on the basis of fear and that we would have served our own interests much better had we opened up this labour market from the word go. This is also evident from the results of the studies carried out in the United Kingdom and Sweden, although it should be noted that, in the United Kingdom, social security is not implemented in the way we would like it to be.
What is this fear about? People fear being pushed out of the labour market, and in order to prevent this from happening, borders are closed, yet nothing could be further from the truth. Many arrive in our Member States and graft many hours for little pay. They are badly housed, set up their own one-man bands and compete with our small and medium-size enterprises.
What should the answer be? Rather than resort to fear, the answer should be to open up the borders and make sure that proper checks are in place to monitor, not whether minimum wages are paid, but rather whether wages and working conditions as they have been laid down in the collective bargaining agreements are adhered to, and the conditions of safety at work as well. That is a welcome development in new and old Member States alike.
. Mr President, as has been said, 2006 has been declared the European Year of Workers’ Mobility. On the initiative of the Committee on Employment and Social Affairs, a draft Parliamentary resolution was drawn up, which the Committee approved on 21 March by an overwhelming majority. For the preparation of the report thanks are due especially to Mr Őry. The central feature of the resolution is the call to scrap the current transitional measures. Immediately after approval the amendment proposals began to come in, aimed at removing this prospective message from Parliament. It is remarkable how every one of the proposals begins with the words ‘I support the free movement of workers, but …’. I therefore take the view that Parliament should approve the same version that has been approved by the Committee on Employment and Social Affairs.
I would like to remind you that both employers’ groups and the European Trade Union Confederation are requesting that the transitional measures be scrapped immediately. I am aware that some governments have not done so, and those that have done deserve our thanks. In response to the complaints we have heard today in speeches on the poor state of the European Union, I would like to say that neither the American nor the Chinese way should be models for us and that following the major crisis in Asia some years ago many states over there are thinking of developing the sort of structures that some persons here today are seeking to demolish. It would therefore be a very good thing for us to realise that the path to prosperity leads neither through Chinese-style wage levels nor through the sort of industrial relations that prevail in the United States.
. Mr President, I believe that four fundamental criteria should be borne in mind when considering Mr Őry’s report on the transitional arrangements restricting the free movement of workers on EU labour markets.
Firstly, the free movement of persons is one of the four fundamental freedoms of the single market and every European Union citizen’s right. Recognition of that right requires transitional periods to be lifted at the earliest opportunity. This does not imply promoting mass movements across the European Union. A distinction should be made between movements triggered by the need to seek employment and the free movement of persons which is a citizen’s right.
Secondly, the report rightly points out the benefits gained by countries that did not impose transitional periods and opened up their labour markets immediately. This is in line with the European Commission’s view. It would, however, also be appropriate to consider how the free movement of people can either threaten or benefit the countries of origin of the citizens involved.
Thirdly, it is important that Member State citizens should not be discriminated against in favour of third-country nationals on the European Union’s labour markets. Of course, this does not imply that we are indifferent to the interests of third-country nationals or that we do not wish to express solidarity with them too.
Finally, the free movement of persons should be deemed a key feature of the European social model. Bearing in mind that Mr Őry’s report and the position of the Committee on Employment and Social Affairs comply with the aforementioned criteria, the Group of the Alliance of Liberals and Democrats for Europe will vote in favour of the report. We would also like to thank Mr Őry for his work.
. – Mr President, ladies and gentlemen, Commissioner, the Group of the Greens is in favour of freedom of movement, and endorses Mr Őry’s even-handed report, for transitional periods, popular though they are with our own people, promise no success.
According to the German newspapers, the government had decided against allowing cheap workers into the country on the grounds that it wanted to protect its own labour market from an influx of cheap migrant labour from the neighbouring countries, but that is a load of nonsense; the transitional periods do not keep the migrant workers out. They come all the same and work either on the black market or making themselves out to be self-employed. The transitional rules are forcing people to work outside the law and thereby to become even cheaper labour and the object of brutal exploitation without the protection of labour law, without social security and without the certainty of actually being paid.
Outside the law’s protection, people have no rights. There is even greater pressure on wages in vulnerable areas and in the labour markets affected, for wages agreements have no effect on the black market, which operates according to its own rules and cannot be monitored. Those governments that still hold to transitional periods are encouraging people to work outside of the law and on its fringes, thereby doing much more damage to social cohesion.
If workers are to be enabled to avail themselves of their rights, then their employment needs to be put on a legal footing. Greater transparency brings with it better monitoring of labour markets. We must organise the European market in its existing form on the basis of ‘equal pay for the same work under the same conditions in the same place’, thereby giving national and regional wage negotiations added weight and the same social rights to all. What that means, for the German Government for example, is that it must, without further ado, extend the Posting of Workers Directive to all vulnerable areas, for we know that, in Germany and Austria, the transitional periods for the services sector are dependent on those applicable to freedom of movement. The only really effective protection against things going wrong on the labour market is pro-active measures to bring it into order.
. – Mr President, the lack of freedom of movement for workers from what I shall still call the ‘new’ Member States results in many people being forced into unregistered work, intolerable working and living conditions, and into a state of lawlessness. It also constitutes discrimination, since the free movement of persons is a fundamental right guaranteed under Community law.
As is well known, this is a freedom that has existed for workers since the foundation of the European Community in 1957. That millions of people within the European Union should, in 2006, have ceased to enjoy that right is intolerable. In the course of the enlargement process, socially committed people of the Left – such as the Confederal Group of the European United Left/Nordic Green Left, for example – in the European Parliament insisted over and over again on the conditions being created that would enable, on the accession of new Member States, workers to be allowed freedom of movement without detrimental effects on society.
People in both the old and new Member States are meant to benefit from enlargement, but instead we keep coming back to the issue of global competition. Whilst it was demonstrated, in the Scandinavian countries, that free movement does much to protect existing social standards, the federal government in Germany has extended the transitional periods without giving any indication whatever of what it intends to do with it by way of actually giving workers freedom of movement.
Fundamentally, my group agrees with Mr Őry that we do not actually need any transitional periods at all, but this report is scarcely likely to promote awareness of the need for greater social responsibility on the European labour market. Our group’s amendments to this end have so far been largely ineffective.
I want to argue in favour of the freedom of movement being given to all workers living in the EU with immediate effect and of the introduction of social standards and minimum wages that keep people out of poverty. Combating poverty must become an absolute political priority in the European Union.
. Mr President, very recently we experienced a bitter disappointment with the free market in services, but now we see that only a few of the governments of the older Member States are prepared to open their markets to workers from the new Member States. The majority of governments, in continuing to restrict the number of workers from the new Member States, are in fact struggling with more serious problems concerning immigration from non-EU countries.
The partial opening of the labour market, for example, to construction workers, doormen and waiters, as France has proposed, does not testify to a readiness for the European fundamental freedoms. It is, instead, testimony to the low prestige of these professions, since unemployment among French youth is very high. This selective opening of the professional market, however, to a labour force with low qualifications means that this will be an incentive for many qualified workers to leave the new Member States, to change profession and immediately earn a higher salary. In the long term, however, this will weaken Europe’s competitiveness.
Finally, I call on those young French people who are protesting, disappointed in their government because of its discriminatory legislation against them, to come to the new Member States and to launch careers there. We have very low unemployment among young people, and we do not discriminate against them.
. Mr President, I am astonished that there should be a report on this at all. I thought the EU was all about the free movement of goods, services and labour. What do we find? When the ten new Member States joined in 2004, they did not get parity. Only three Member States of the previous EU of 15 admitted their workers without restriction: Ireland, Sweden and the United Kingdom. This becomes very odd when you consider that these are three of the most reluctant EU Member States. Ireland rejected the Nice Treaty the first time and only accepted it later due to impressive gerrymandering in a second referendum. Sweden only joined the EU after a bare 1% majority in its referendum. As for the United Kingdom, you know all about us. None of you exactly welcomed Prime Minister Blair last December, at the end of what you all considered to have been a rotten United Kingdom Presidency. You were right. You even threw out his seven-year budget – his precious rescue attempt – with an overwhelming vote on the Böge report. So I am now in the very happy position of saying to you: do as the United Kingdom, Ireland and Sweden have done. Never mind transitional arrangements; obey your own rules; open your borders; take your share of, say, Polish workers – in the United Kingdom we have 250 000 of them, and they are not all plumbers.
Mr President, the latest OECD report reveals that Sweden, Finland and Great Britain are the fastest developing countries in the European Union. Two of these countries have opened up their labour markets, and it should be noted that Ireland has also done so, and that its GDP has benefited as a result.
The report debunks the myth that an influx of foreign workers would have a destructive impact on the economy of the country in question. The opposite is actually the case. We should be resorting to an employment policy of this nature in order to save the Lisbon Strategy. Each and every one of the Member States must open up its labour market.
Concerns about an avalanche of cheap labour have proved unfounded. Economic migration is restricted. I therefore believe that it is essential to lift all barriers that might hinder the free movement of workers across Europe in any way.
– Mr President, the enlargement of the EU by the addition of 10 new Member States was something that we wanted for cultural, economic and political reasons; I, as a German MEP, spent years arguing in favour of the project and trying to win people over to it.
Public acceptance was dependent on the Member States having the right to limit the free movement of labour in line with the conditions prevailing on their own labour markets. It was asserted in the Committee on Employment and Social Affairs that the failure of massive migratory flows to manifest themselves meant that the transitional arrangements guaranteed by treaty had to be abolished forthwith.
To that I say that the situation as experienced in such Member States as Germany, Austria or France is quite different. Wherever markedly higher rates of pay per hour apply, and wherever social security is guaranteed, there you will find migrants, and they need to be controlled, with illicit working and fictive self-employment being prevented. The effect of continued flows of migrants to countries with high unemployment is neither to create new jobs nor to make businesses more competitive.
Even though this report is only an appeal rather than being legally binding, it could be misused to put certain countries in the dock, to whip up sentiment against them and to mount campaigns calling on consumers to boycott goods from them. That has indeed, already happened. Those who try to drive a wedge between the old Member States and the new ones imperil the concept of the EU being more than just a free trade area.
I have helped to put forward some compromise amendments and am grateful to Mr Őry, our rapporteur. Let there, then, be consideration of the curtailment of the transitional regulations, but let it be done on the basis of detailed analyses of the national labour markets. Regulations should also be drafted to ensure that workers from the new Member States are not put at a disadvantage vis-à-vis those from third countries.
What we need is for decisions to be properly thought out. Global competition demands of all the EU’s Member States that they create the conditions for it, by, for example, reforming their social security systems. This sort of posturing does no more than risk leaving our single European project by the roadside.
Mr President, Commissioner, ladies and gentlemen, the report by Mr Őry, whom I would like at this point to congratulate on his work, could turn out to be a real boon for European workers. The restrictions on the free movement of workers have some harmful effects, including the expansion of illegal work. Just in the last few months, Polish workers have been discovered in France, living in hovels, malnourished, unpaid and with no care – they had been brought to the country by a German sub-contracting company. Ironically, these workers were involved in building a law court. Where is the justice in that? Such cases are quite unacceptable.
The free movement of workers must form one of the factors for promoting social progress, one of the tools for creating a barrier to social dumping. The end of the transitional arrangements will force employers to provide their employees with decent living conditions in accordance with social legislation in the host country. Social protection, decent housing, a decent salary, fair working hours – those are the basic rights that this freedom of movement should provide, and we will ensure that it does so. We cannot accept a situation where some employers exploit the different nationalities of their employees to reduce their operating costs, in the same way as others play the stock market. Let us remember that the founding European project aims to unite populations, not to divide them. If we continue to restrict the free movement of workers, we will only feed the fears of citizens in certain Member States, who are terrified at the idea of being treated as second-class European citizens. And you are right, Commissioner, we now need to talk in terms of European citizens. These restrictions must be fully lifted. It can be done, but the checks need to be strengthened so that the first beneficiaries of this measure do not become its first victims.
I welcome your comments on the citizens of third countries and this problem in general. I congratulate the rapporteur for preparing a very balanced report. The free movement of labour is not just one of the fundamental rights of the European Union, but is an expression of the solidarity between the old and new countries. Therefore, I am pleased to see that all of my colleagues show unanimous support for the abolition of the restrictions. As we react to the challenges of today's global economy, I believe that the abolition of obstacles to the movement of citizens and labour in the European Union's market is one of the main goals of the Lisbon Strategy and one of the factors stimulating economic growth.
With their accumulated human capital, the active workers from the new European Union Member States have the ability to stimulate long-term economic growth. Moreover, the market may become more effective, as foreign workers usually react more actively to the regional differences of economic opportunities. Having admitted workers from the new states, Ireland, the United Kingdom and Sweden only benefited. The aforementioned Member States are noted for rapid economic growth, reduced unemployment and increased employment compared to other states. In addition, it can be concluded that citizens of the new Member States have complemented, but not replaced citizens of the old Member States in the labour markets of the latter. Statistical data from European Union Member States indicates that immigration from third countries exceeds the flow of immigration in the heart of the European Union. We should congratulate and rejoice in the decision of those countries which have decided to open their labour markets to the new European Union countries from May this year. I would say: shame on the governments of Austria, which is holding the EU Presidency, and Germany, for their phobias, for their inability to discuss this matter with their own citizens. But of course, the opening of labour markets is the sovereign right of every state.
Mr President, I too should like to thank the Commissioner and our rapporteur for their work on this issue.
As many have said, equality of treatment is a key principle for European citizens, which should apply to employment conditions and access to services within our Member States across the Union. However, in a debate where we are talking about third-country nationals, it is crucial that we are also very clear – as the rapporteur has been – that we are not talking about rolling back the hard-won rights of those individuals, but extending the rights to which our new Member States are entitled.
We have heard a number of arguments over the past few months in favour of maintaining transitional periods. Many of us here do not find them convincing. We believe that what we are seeing is – as has already been mentioned – evidence of irregular employment and false claims about self-employment. I am willing to bet that in all our countries we have a number of Member States’ citizens in unclear situations.
When the UK introduced its worker registration scheme for nationals of the A8 countries, it found that 40% of the Polish people who registered were already in the UK. I believe that is evidence that people want to work legally. We need to encourage them to do that. We need better information in advance, more effort on inspection and supporting whistle-blowers, and greater clarity about people’s rights, so we do not see the exploitation that Mr Cottigny has referred to, which threatens to undercut working conditions and exploits individuals. It is much easier to demand equality of treatment when you have clear rights.
The UK – as has been said – has opened access, with certain shifts on social security. We have had a range of workers, of all skill levels. We found no discernible statistical evidence of an increase in social benefit claims. The economic impact is seen to be modest, and the numbers started slowing towards the end of last year.
The positive experiences of Ireland should encourage other countries which introduced transitional arrangements to lift these restrictions. Sinn Féin and the trade union movement support the decision not to introduce transitional arrangements in Ireland. I have signed the written declaration here in Parliament calling for such restrictions to be lifted. I reiterate that call here today and I welcome Mr Őry’s report in that context.
However, we must go further than this: we cannot ignore the issue of employment conditions and the exploitation of workers. Even in Ireland, unscrupulous employers have used the lack of free movement of workers in the EU to introduce discrimination as regards salaries and working conditions based on nationality. We must combat this strongly.
Mrs Oomen-Ruijten mentioned the restrictions placed on social security. We must also combat any discrimination in access to social protection for EU citizens who travel to another Member State to work or to seek work.
Mr President, I should like to begin by thanking Mr Őry, the initiator and author of the report on the transitional arrangements restricting the free movement of workers on EU labour markets. In its initial version this document already rightly indicated that the impossibility of being legally employed in the majority of the so-called old Member States fosters irregular employment and the exploitation of workers.
Mr Őry also appropriately highlights the fact that in certain European Union Member States more restrictions are currently imposed on the movement of workers from the new Member States than was the case when the Treaty on Accession was signed. He also points out that there are issues concerning preferential treatment for so-called long-term resident third-country nationals to the detriment of Union citizens from the 10 new Member States.
In addition, the report’s author clearly states that there have been no negative social or economic consequences for the countries that have already opened up their labour markets. On the contrary, the reduction of the irregular employment of foreigners has resulted in additional income for national budgets.
Mr Őry’s initial draft was also presented to Parliament’s Committee on Employment and Social Affairs for discussion and a subsequent vote, and the draft was improved considerably by this process. This is particularly true of paragraph 1. In the version tabled by the Committee on Employment and Social Affairs, Parliament comes out clearly in support of the citizens and their right to the fundamental freedoms enshrined in the Treaties.
I strongly believe that this is the stance the European Parliament must adopt. The House should make a clear and unequivocal statement defending fundamental rights and freedoms. It should stand up for the Community’s interests and for the interests of all European Union citizens, over and above specific national concerns. That is why I am of the opinion that we should support the text that arose as a result of the debate and vote within the Committee on Employment and Social Affairs.
– Mr President, Commissioner, ladies and gentlemen, I too am opposed to second-class EU membership, and, yes, there must be freedom of movement for all workers in the EU, and as soon as possible, but there are reasons why the option was introduced of using the 2+3+2 rule to limit access to national labour markets, and it strikes me as pretty risky to attempt to draw from the experiences of three Member States conclusions that automatically apply to all the others.
I greatly respect Mr Őry, and will say to him quite frankly that I well understand why he, and many other Members of this House, endorses the Commission’s line, but perhaps I might also say that it was the Czech minister of labour, among others, who announced, as long ago as the end of last year, that even his own country was giving thought to the possibility of making transitional periods for worker mobility applicable to Romania and Bulgaria.
In contrast to the United Kingdom, Sweden and Ireland, Germany’s unemployment rate is running at 12% rather than a mere 5%. We have a country with 18% unemployment right on our own doorstep. I am sure it is understandable that that fact cannot do other than cause many workers to worry about their own jobs, and it is surely only right that a government should try to take that into account, particularly when one bears in mind the fact that Germany has already, in percentage terms, given the most work permits to citizens of the new Member States.
– Mr President, a few weeks ago, we, in this House, voted on the services directive, with a majority endorsing a compromise intended to help maintain high social standards, under the slogan of ‘no social dumping’.
It would appear, though, that protection from social dumping is intended to benefit only the select few in Europe, for how else is one to understand the restrictions on the free movement of workers? Those who bar certain people from the market must know that they can expect, as a quite natural response to their action, the coming into being of illegal markets. People who live near to a border between states will not be prevented from offering their labour on either side of it, and so, over recent years, whole new categories of workers are putting themselves on the streets, with artisans and building workers offering their services, and this is proving to be a successful game for them; they are much in demand. People are working under the pretence of being self-employed or, quite simply, illegally, without social security and for less than the minimum wages laid down by law.
How mendacious, then, of people such as the representatives of the German building trade, to demand – or so we read – that the transitional periods be extended! Why is it that some employers’ representatives want these discriminatory restrictions imposed on the citizens of other Member States? Is it not, perhaps, that they are thereby enabled to make money from cheap seasonal labour, from the putative self-employed, and from those working in the black market? Why, too, I wonder, do the national employers’ representatives not campaign with more energy against this sort of exploitation? Why do they make social security dependent on nationality? Might it not be that they do so out of the simple desire for mass appeal, since it is only the citizens of their own country who cast votes, so that what matters to them is not the principle itself but their own success on election day?
Three countries so far have opened up their labour markets to the EU’s new Member States, and their experiences of it have been positive. I call, in this Year of Mobility, on all the others to do likewise by 2007 at the latest. Shame on all those who do not do so, particularly on my own country, Austria, if it turns out to be one of them!
– The free movement of persons and access to labour markets has undoubtedly become a sensitive political issue. The rapporteur, Mr Őry, has handled this topic skilfully, without causing division among the Member States. In his report, he focuses on the real effects of citizens from the new Member States entering the labour markets of the fifteen old Member States. He supports the premise that it is not the Member States and their interactions that pose the real problem to European competitiveness, but rather external competitors such as India and China.
The report considers the following facts: firstly, workers from the new Member States nowhere exceed 2% of the host country population; secondly, internal migration within the old Member States is four times greater than internal migration from the new Member States and, thirdly, migration from third countries significantly exceeds total internal migration within the EU. There is no doubt that, in addition to the German, Austrian and French attitudes to the transitional period, divergent opinions also exist among the new Member States, as the transitional period has gradually become a sensitive political issue there as well.
We adopted the transitional measures during the accession talks, as part of the deal. As time goes by, however, this has become a sensitive issue in the politics of the old Member States, which are increasingly perceived as discriminatory. Discussions over the Services Directive have already revealed absurd situations in connection with transitional periods and now, with regard to Directive 109, it also appears that a legal conflict has arisen with the preferential rules clause. The fears generated by job insecurity and prejudice undoubtedly represent political capital that can be readily used. Instead of propagating this myth, however, which in fact leads to a political impasse, it should be the responsibility of politicians to tell the truth.
I congratulate the rapporteur, Mr Csaba Őry, for his excellent work, and would like to thank Commissioner Špidla for the summarising report which often provokes a dispute, due to differing interests. Colleagues from certain states are criticising the report, but the majority are finding this objective report very helpful indeed.
When new Member States are fighting for equal rights, this is more than just a simple fight for equal treatment: it protects the interests of the entire European Union. It is a paradox that it is the new Member States who are pressing for the liberalisation of the labour market, which, just like the liberalisation of services, should be implemented by the European Union anyway, in the interest of its own competitiveness. We would like to be citizens with equal rights of the European Union. The opening up of the labour market and the free movement of workers is not a gift or a favour; it is the rational decision of the eight old Member States, which would result in favourable effects for all citizens of the European Union.
Our thanks go to the United Kingdom, the Republic of Ireland, Sweden, Finland, Spain, Portugal and Holland, and we hope that the remaining eight Member States will also consider their position. I agree with Commissioner Špidla: it is inadmissible that third-country nationals with five years of legal residence should be in a more favourable position than workers from the ten new Member States in countries that have not opened their labour markets to them.
Mr President, when Spain and Portugal entered the European Union — the then European Community — there was an irrational fear about the arrival of Spanish and Portuguese workers on the market. That was shown to be absurd. But the same fear nevertheless arose once again with the accession of the new Member States and, unfortunately, despite the fact that in that case, at that time, some of us in the Spanish Parliament opposed it, even the Spanish Government of that time — at the time of accession — agreed to those transitional periods, partly due to pressure from other Member States.
We have now seen that that makes no sense, that that fear is entirely irrational and that we cannot allow one of the fundamental freedoms in the European Union to be pushed to one side for a period of time, for purely populist reasons or through fear of how certain societies may react. We cannot have first-class and second-class States within the European Union and we must therefore put an end to these transitional periods and open up the borders of the European labour market entirely, turning it into a genuine internal labour market.
I therefore entirely support the Öry report, which draws attention to this issue and to the situation being faced by the citizens of those States, who in some cases are in an even worse situation than citizens of third countries who are legally resident in the Member States of the European Union.
I congratulate the Spanish Government on having finally decided to agree to the lifting of that transitional period and I hope that, as soon as possible, other States will accept this initiative, in order to create equal conditions for all of the citizens of the European Union, and this House must therefore apply pressure in that direction.
I support Mr Őry’s report and all other efforts aimed at enforcing the operation of an internal market in the European Union. Of course, the efficient operation of the internal market is based upon the free movement of capital, goods, services and workers. The free movement of capital and goods has been implemented relatively successfully. We have, however, encountered great difficulties with regard to the free movement of services and workers.
We have planned that the European economy should flourish with the Lisbon Strategy. We are constantly hearing about the importance of competition and adopting measures against protectionism – but how well is this working in practice? As far as capital and goods are concerned, some countries are particularly consistent in their advocacy of competition and are even opening their markets to cheap goods from Asia. But those who constantly lecture us on the importance of competition and the drawbacks of protectionism as regards goods and capital are at the same time closing their service and labour markets. Is that not protectionism?
2006 has been designated the European Year for Workers’ Mobility and, yet, it is in this very year that some Member States are planning to extend their transitional periods. So, I ask you, how are we supposed to explain that to the citizens of the European Union? With a great deal of difficulty. On the other hand, it is plain to see that all those who have opened up their markets are making progress and their economic development is noteworthy.
Any country which decides to further close its labour market must do so, in my view, on a rational basis and acting as an individual, rather than as part of a bloc of countries. If we want the European Union to be able to compete successfully with other states, it must fully implement in its internal market the free movement of capital, goods and services as well as the free movement of workers.
– Mr President, essentially justified though the desire is that the transitional periods for the free movement of workers – which constitute a barrier to mobility within Europe – be done away with, the superficiality and vagueness of the Commission’s study do little if anything to make that easier.
To be sure, their abolition could make unregistered work within the labour market more difficult, but it certainly will not cause the regulatory pressure on wages and in the social sphere to disappear. That would, indeed, become an even bigger problem. If, then, it proves impossible to enact accompanying measures to protect workers, such as, for example, a substantially improved Posting of Workers Directive along with the machinery to monitor and implement it, the only result will be even greater pressure on the labour markets in Germany and Austria. I can still find no evidence of usable accompanying measures from the Commission, and it is all very well for you to laugh, Commissioner!
It may well be that the majority in this House will accept the Commission’s and Mr Őry’s reports, thereby indicating a complete lack of concern about Germany’s and Austria’s positions and interests, so: away with the transitional periods! As a parliamentarian, I have to accept what the majority says – that much is abundantly clear – but, while it may well be all the same to you, the Commissioner for social affairs, that you are thereby further fuelling anti-European sentiment in our countries, it is certainly not a matter of indifference to me!
Mr President, of the many subjects we will be voting on this week I believe that this report and this subject are the most important. The fact that some 30 speakers from many different parties want to contribute to this debate is confirmation of that.
Many people have already referred to the basic four freedoms of the EU. Amongst those freedoms, the freedom of movement of people is perhaps the most important. Half a century ago Jean Monnet said of one of the key missions of the EU: . That was absolutely right then, it is absolutely right now. That is what we should be doing: uniting the people.
Mention has been made of the fears of some Member States. I do not think we should criticise Member States for having those fears: it is understandable. However, alongside those fears are facts and the facts should put the fears into context. The fact is that such immigrants who have come from central and eastern Europe into the UK, Sweden and Ireland have not been a drain on the economy, but a benefit to it. The problem has not been the legal immigration into our countries, but the illegal immigration to other countries that has propelled the growth of the black economy. The people who are afraid of the problem should be mindful of the fact that this is a much bigger problem than opening up borders at this stage.
I am glad that there are already three further countries – Spain, Portugal and Finland – which have said that they will be removing the barriers. I should like to ask the Commissioner to use his great personal authority as well as that of the Commission to encourage Finland to maintain this issue as a very high point on its agenda in its forthcoming Presidency and to report back at the end of its Presidency on the progress it has made so that it can inspire others to follow its example.
Meanwhile, I hope that we will all inspire others with a strong vote later this week. I hope we can say to new Member States ‘there are no second-class citizens in Europe’ and to old Member States ‘it is time to open your borders and open your minds’.
– The free movement of workers is one of the cornerstones of European cooperation. The temporary transitional arrangements that a number of countries – including my own, Denmark – have chosen to introduce in relation to Eastern European workers must be cancelled as quickly as is reasonably possible.
The transitional arrangements must not unnecessarily hamper freedom of movement, and we must demonstrate solidarity and openness towards all Europeans. The rules must therefore be made flexible so that all unnecessary barriers are removed. However, the transitional rules must only be abolished once we have made sure that people travelling here from Eastern Europe are not being exploited. The transitional rules in Denmark serve as protection against exploitation and ensure that workers receive the wages provided for by collective agreements. Eastern European labour is too often exploited by employers who pay wages significantly below the norm and allow their employees to work under miserable conditions.
We have a responsibility to defend workers’ freedom of movement, which is a fundamental right in the EU. However, it is also our responsibility to defend employees’ conditions and to guarantee that everyone receives proper wages and enjoys proper working conditions. The transitional conditions were, and are, an attempt to attend simultaneously to both considerations.
We have no minimum wage in Denmark. The transitional rules have therefore made it possible to monitor the influx of workers from Eastern Europe so that efforts could be concentrated on those employers who have tried to circumvent the rules governing wages and working conditions.
The time is ripe for slowly phasing out the restrictions.
Mr President, ladies and gentlemen, in times of uncertainty, the European Union must return to its basic principles. We now need to complete the implementation of the four freedoms that form the basis of the internal market. The free movement of workers still needs to be implemented and, to that end, it is vital to lift the restrictions imposed when the new Member States acceded as soon as possible.
This distrust is misplaced, because we can see that, in the 15 countries where the restrictions have been lifted, there have been no massive influxes. Surprisingly, only 2% of European citizens work outside their country, whereas a third of Americans live in a state other than the one in which they were born. The invasion is nothing but a fantasy, and the mobility of workers is a challenge. Mr Őry's report sets the objective of lifting the restrictions by 2009, and I support this objective. The French Prime Minister has also indicated that France would anticipate this movement by lifting these restrictions in a gradual and controlled manner.
The resolution adopted by the European Trade Union Confederation in December 2005 opens up paths that reconcile the opening up of borders with appropriate protection. The amendments adopted by the Committee on Employment and Social Affairs go down this route, in order to ensure that employment law is applied in the Member States, specifically to ensure that Community standards are implemented, in particular those in the posting of workers directive, and in order to look into the creation of a European centre to coordinate the inspection services of the Member States. By producing standardised statistics on Community migration, we will be able to set up the toolkit for a social Europe within the Union, which will confirm that the free movement of workers must not be synonymous with dumping or the lowest common social denominator, but must be a factor in the economic dynamism that will enable us to iron out pockets of under-employment.
Mr President, I congratulate Mr Őry on producing an excellent report. I should like to make three brief points, the first of which concerns paragraph 1. As it came out of committee, it now calls on Member States to abolish the transitional measures in force. For many that has become the main focus of the report. I know that the rapporteur has felt pressured to table a compromise saying that Member States should consider abolishing those measures and specifically mentioning the three Member States that did not introduce them in the first place. Many in my group support the text as it now stands, feeling that we should be against any continuation of transitional measures. However, in saying that, they are reading it alongside paragraph 14, which says that Member States that continue to use such measures should take all steps to ensure that they do not continue beyond 2009.
My second point concerns equal treatment. The rapporteur and others here today have made the point forcefully that it is not just a question of making sure that A8 workers have the right to freedom of movement of labour, we have to ensure inspection and enforcement regimes grant them full equal treatment and prevent exploitation in the 15. There have been serious breaches in both the UK and the Republic of Ireland.
My final point relates to Directive 2003/109/EC, referred to by the Commissioner. It grants full access to the Member States’ labour markets for long-term resident third-country nationals. Parliament’s Legal Service has said this poses no danger of creating a situation where third-country nationals have greater access than A8 citizens. The Legal Service points out that Article 11 of the Directive says that Member States ‘may’ restrict equal treatment for third-country nationals in certain cases. Saying that Member States ‘may’ is not the same as saying they ‘must’ or that they ‘will’. The only way to guarantee equal treatment is to end transitional measures.
– Mr President, Commissioner, ladies and gentlemen, despite the demands made by the Őry report, I am firmly convinced that both the transitional periods and freedom of movement can be maintained by those Member States that think it necessary to do so. If a country, with an eye to its own labour market and its economy, thinks it needs to continue to regulate access to the labour market, then it is perfectly entitled to do so. Here too, the ‘’ rule applies, and neither the Commission nor this House – perhaps not even a majority in the latter – should venture to exert pressure by making appeals to one country or another. To do so would be, as I see it, to misuse a highly volatile issue to whip up sentiment.
Where this issue is concerned, I find myself unable to put Germany and Austria in the same bracket as Spain and Portugal. Germany is on the dividing line, and the conditions prevailing in it are quite different from those in the countries of Southern Europe. There is in this House so much talk of subsidiarity, yet suddenly, where the free movement of workers is concerned, Brussels and Strasbourg claim to know better than those on the ground in Germany or Austria. A few months ago, in its coalition agreement, the German Government reiterated its commitment to the transitional periods, and it did so not in jest, but on the basis of facts that have to be treated with respect. My country must continue to regulate access to the labour market for at least the next three years. What arrangements are to apply to the following two, must then be discussed on the basis of the new situation, and action then taken.
By way of conclusion, let me point out that it was with this very problem in mind that there were great popular misgivings about the eastward enlargement, and yet we were always able to say: ‘There is nothing to fear; these issues have been regulated by treaty for five or seven years.’
Mr President, 1 May 2004 is a day that I shall always remember. On that day, I stood, together with Dr Otto von Habsburg, on the border between Slovenia and Austria and took part in a solemn ceremony. What was being celebrated was the fact that, as Slovenia became a member of the EU, a town that had undergone a post-war division into two parts – one of which came to belong to Austria and the other to Slovenia – was now being reunited.
The symbolism was clear and, standing there, I felt strongly that people did not feel that they were entering something new but felt that they were being reunited with something of which they had always been a part. That, moreover, is the way things are. The EU’s ten new Member States are ten old countries of Europe. It is just that Communism had kidnapped them for 50 years, and now they are finally reunited with us.
In the run-up to this reunification, Sweden’s Social Democrats had painted horrific pictures of how our country would be invaded by foreign workers who would dump our wages and exploit our social benefits. I and my party fought in the Swedish Parliament to prevent our country from introducing transitional rules. We wanted the new countries, which had for so long suffered under Communism, now to enjoy the freedoms brought about by EU membership.
We refused to accept the Social Democrats’ propaganda and demonstrated the nature of real solidarity. We won the battle, and Sweden never introduced any transitional rules. Evaluations carried out now show unambiguously that Sweden has not in the least been exposed to the social dumping invoked by the Social Democrats as a scare tactic. Instead, freedom of movement has only had positive effects on the Swedish economy. The other countries that did not introduce transitional rules have also had the same experience.
I have to say, moreover, that it was with great disappointment that I learned of several countries’ decision to extend their transitional rules. To do so when the scenarios invoked did not materialise is unreasonable. The only correct thing to do is to refrain from introducing transitional rules, and I hope that, in future, Europe will be influenced more by reason than by fear.
We all know perfectly well that the free movement of workers is one of the four fundamental freedoms on which the whole idea of the European Community is based. However, we also know that this freedom is only valid and fully established only for citizens of the fifteen old Member States, while citizens of the eight new Member States, which became members on 1 May 2004, are subject to the provisions of the transition period and this transition period may last as long as seven years in accordance with the 2+3+2 year formula. As if this were not enough, according to certain EU directives, in some cases, long-term residents from third countries enjoy rights, which give them a more privileged status than citizens of the eight new Member States, to live and enter the labour market in fifteen EU Member States. And this means that by demonstrating solidarity with workers from third countries, we are discriminating against workers from the new EU Member States.
As the first transition period ends on 30 April, we have a perfect opportunity to evaluate its consequences and effects on the economies of both the fifteen old Member States and the eight new Member States and to make appropriate decisions. True, we lack statistical data on immigration in the heart of the Community. It is difficult to come to objective conclusions, but today, it is already obvious that immigration from third countries greatly exceeds the flow of immigration at the heart of the EU, that is in the fifteen old Member States and the whole of the enlarged EU. It is also obvious that the countries which opened their labour markets to citizens of the new countries have really only benefited, while the transition periods encourage illegal work, unfair working conditions, discrimination against and exploitation of migrant workers. I am convinced that the European Parliament must encourage Member States to abolish the provisions of the transition period currently in force, as there are more than enough reasons to do this.
Mr President, today’s debate is surely of vital importance as it concerns employment, the economy and the free movement of persons. It is appropriate to pose a key question, namely should labour markets be opened when there are job vacancies and a shortage of indigenous workers, in other words a shortage of people willing to work? Allow me to reiterate. I referred to a lack of people willing to work, not to the unemployed. Alternatively, should labour markets be opened up so as to generate economic growth, which will lead to the creation of new jobs? My convictions and experience to date indicate that opening up the labour market of a given country will generate economic growth and new jobs.
We should bear in mind that increased employment and job creation will only be possible if we introduce genuine economic reforms, not just cosmetic changes. Entrepreneurs need to be convinced of the need for such reforms, but above all we must win over the trade union sector. Although these changes tend to be painful in the short term, they have a positive effect in the medium and long term.
I shall now move on to a very opportune question, as we are involved in negotiations at WTO level. To what extent and at what pace should world trade be liberalised so as to achieve economic growth within the EU and create new jobs? We would then avoid becoming simply an area where imported goods are consumed, with limited capacity for production.
Finally, it is important to prepare for flexibility and mobility of the labour force. I believe that resources from the national and Union budgets must be devoted to reskilling and training for new occupations. At present it seems that despite high unemployment, we lack skilled workers …
. I have listened with interest to the debate on Mr Őry’s report and I must say it has been exceptionally far-reaching, throwing light from many angles and many viewpoints onto the issue of freedom of movement for workers. Allow me to add to the debate one further strand that has not received mention. A transitional period has formed part of every enlargement of the EU, and every enlargement has been dominated by major fears, and these fears have, in every instance, failed to materialise.
Ladies and gentlemen, the current Accession Treaty therefore provides for a gradual system made up of several stages, designed so that the final stage, in 2011, will be as short as possible. I am therefore delighted to be able to say now that, from 1 May this year, Europe will be making significant progress towards complete freedom of movement for workers.
Ladies and gentlemen, I would like once again to thank you for a debate that has been very serious, very far-reaching and often very sharp – just as befits this serious topic.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The report of Mr Csaba Őry on the transitional system restricting the free movement of workers on the labour market of the European Union refers to the fundamental values of the European Union. The free movement of workforce is one of the most important fundamental principles of the European Union, and therefore we must reject any restrictions imposed on it, not only from economic, but also from political considerations.
I agree with the statements of the report to the effect that workers coming from third countries should not be granted a more favourable situation than those arriving from EU Member States.
The discriminating regulations in force contradict the political requirement for the strengthening of the European identity. The knowledge and feeling of belonging to the European Community can only be strengthened in citizens of new Member States if Member States provide equal rights in the area of employment and access to social benefits.
I agree with the proposal calling on the Commission, the Member States, the social partners and the competent bodies of the private and public sector to develop a fair and transparent procedure to ensure that citizens of new Member States can work in all Member States of the European Union without discrimination, for appropriate wages, and with the provision of acceptable health and safety conditions.
Since statistical data clearly show that employing workers arriving from new Member States is not disadvantageous for old Member States, and on the contrary, it actually contributes to their economic development, the antagonism felt by citizens of the fifteen Member States must be reduced by all available means, and the European requirement of the free movement of labour must be laid down in national laws, in accordance with the transitional regulation.
Mr President, on a point of order, last week at the Conference of Presidents, the dates for the 2007 calendar were issued. The deadline for the tabling of amendments was yesterday evening at 19.00. In this House we have very strict rules that we must have original signatures for amendments to be tabled, but a whole bunch of my colleagues were held up in transit yesterday, did not arrive until after 19.00 and were therefore unable to sign amendments that had been circulated by the Campaign for Parliamentary Reform, amongst others.
I know that you will not be able to change the Rule concerned at this particular point in time, but could you please look at it, because in just about every report we have a decent period of time to table amendments, but on the calendar of our sittings we have no time at all.
– We shall look into it, Mr Heaton-Harris.
– The next item is voting time.
(Outcome and other details of voting: see Minutes.)
. Mr President, as the text has been almost completely eviscerated of its substance, I withdraw my name from the report and call on Parliament to reject it.
– Mr President, in the sentence which starts with the phrase 'stresses the importance' and ends with the word 'subsidies', it is suggested that a word be added. This sentence would therefore be reworded as follows: 'Stresses the importance, therefore, of achieving positive results in reducing and eliminating its domestic subsidies'. In order not to create confusion and for reasons of grammatical and semantic consistency, it is proposed that this sentence be moved immediately after the sentence which ends with the words 'cotton farmers'.
– That concludes voting time.
We have voted in favour of the amendments concerning European coordinators, since we believe that a voluntary and temporary coordination function may fulfil a purpose, especially in the case of cross-border projects.
The June List believes that the EU Member States should cooperate on cross-border issues when cooperation contributes added value. Trans-European energy networks constitute such an issue, and we therefore also voted in favour of the report as a whole when it was debated earlier in Parliament. Quite a few of the amendments we voted on today are, however, unnecessarily bureaucratic, and the extra cost and the administrative burdens that these would entail are disproportionate to the potential benefits. We have therefore voted against these amendments.
. I should like to congratulate Mrs Laperrouze on her firm and timely recommendation for a second reading on the Council common position for adopting a decision of the European Parliament and of the Council laying down guidelines for trans-European energy networks.
I endorse the rapporteur's view that it is necessary to reinstate into the proposal before us the provisions providing for the declaration of European interest and the appointment of a European coordinator for such matters.
These measures are essential for properly completing the internal market for gas and electricity, which would guarantee security of supply.
Also in this regard, I wish to highlight the positions expressed on such matters in recent European Councils.
. This is a unique opportunity to show the citizens that we are ready to develop a genuine European energy policy. We must therefore ensure that we have all the necessary instruments and tools to meet this objective.
The trans-European energy networks will foster interconnections, interoperability and the development of energy networks in the enlarged Europe, and in turn stimulate the effective operation of the internal market.
The construction of the future internal gas and electricity market is perhaps the most relevant objective of the proposal for a decision before us.
Furthermore, the aim is to adapt the guidelines to the new shape of a European Union of 25 Member States, allow funding to be earmarked for projects of common interest, enable the internal market in gas and electricity to be completed, and, above all, to guarantee security of supply by means of interconnections between Member States and with neighbouring countries (south-east Europe, Mediterranean countries, Ukraine, Belarus). This approach to trans-European energy networks mirrors the approach followed for trans-European land transport networks.
I therefore voted in favour of the Laperrouze report.
– Mr President, there is no doubt about the importance of the campaign against undeclared employment as a means of counteracting negative trends in the labour markets, but the free movement of workers – contrary to what was hoped – will not enable us to get a grip on this problem. Those employers who want to get out of paying social security contributions will continue to do so in the future. Something else that is dubious is the way in which more and more businesses are forcing their staff into fictional self-employment as another way of attempting to evade standards on wages and minimum social security provision, and we must stop this development going any further.
Over and over again, we ram home the point that an improvement in the employment situation is essential, but, at the same time, the EU encourages workers to be mobile and more flexible, even though studies have proved that the reality is that new forms of work – such as part-time working – do nothing more than share out a scarcely-changing amount of work around more people. We are not being energetic enough in counteracting these developments, and it is for that reason that I have voted against this report.
– Mr President, the MEPs belonging to the Free Democratic Party did participate in the vote on the report (No A6-0086/2006) on the guidelines for the employment policies of the Member States. We did this out of a desire to express solidarity with our colleagues in promoting our group’s concerns, whilst nevertheless remaining convinced that employment policy is not a matter for the EU, and that this should be dealt with by the Member States rather than by us here in Strasbourg or in Brussels. If the European Union wants to be successful, it must concentrate on its essential functions, in accordance with the subsidiarity principle, which needs, in future, to be taken seriously and adhered to.
In principle I am opposed to this type of report in which, on eminently routine matters within a particular policy area, Parliament repeats already known positions and reaffirms its overall good will. This does not contribute to greater confidence in Parliament, and it legitimises the position of those who want to see ever greater EU intervention even in such areas of policy, in this case employment policy, that should be the province of the individual Member States and be exposed to competition.
I have, however, chosen to vote in favour, and for an important reason: freedom of movement of the labour force. Those decisions that have permitted transitional rules that discriminate against workers in the new Member States are a flagrant departure from the principle of the freedom of movement of labour and an absolutely disgraceful way of acting towards the EU’s new Member States which have been very enthusiastic about joining the EU.
Experience from countries that have had limited transitional rules, or none at all, has emphatically shown that there is no need for such rules and that the ‘invasion’ that certain political leaders had threatened would happen has to no degree materialised. Rather, there is a need to attract more people who want to work instead of putting obstacles in the way of those who wish to do so.
The need clearly to point all this out and clearly to express Parliament’s rejection of any form of extension of such obstacles is, for me, a perfectly good reason for supporting the report.
. Although the Kovacs report on guidelines for the employment policies of the Member States, on which we are voting today, raises points relating to equality between men and women and fighting against discrimination, it does not mention what we consider to be the crucial issue, namely that of protecting workers’ rights.
Accordingly, taking account of the National Reform Programmes submitted by the Member States and the measures put forward for complying with these guidelines, we have tabled amendments to the report aimed at making the guidelines more workable and easier to timetable, thus ensuring effective implementation of women's rights, access to high-quality public education and training, the creation of stable jobs with rights, and more public investment in health and housing.
Unfortunately the majority in Parliament rejected our proposals. We were therefore unable to vote in favour of the report, although we do support some of the amendments tabled by the Committee on Employment and Social Affairs. We therefore abstained from the vote on the report, and voted against the legislative resolution on the employment guidelines, which appear to pave the way for openly liberal economic guidelines.
. The reports produced by the European Parliament regarding employment and social policies rehash a tiresome vein of European sermonising that, apart from producing a mountain of paper, has had no results at all.
Besides the failure of the Lisbon process, which we see every day, this poorly finished replastering over the guidelines from a decidedly ‘indecisive’ decision by the Council is not going to save employment and the economy in France.
The dish proposed tries to please everyone. It retains the Commission's liberalism, but at the same time states that the European institutions should give themselves greater control over self-governed nations.
To make it more attractive, the whole thing is garnished with good intentions when it comes to protecting the weakest within this monstrous model, which they happily mix up with immigration, and have a history of not putting up with any arguments on this issue.
However, it is precisely on these points that we can find the answer to our problems. If our economy and employment are going to rise like a phoenix from the ashes, we need to put a stop to immigration for the purpose of increasing the population, pursue policies to increase the birth rate, and apply Community preference and protection in Europe and national protection in France.
. The guidelines for Member States’ employment policies challenge the EU, rightly in my view, to respond to some of the essential employment issues. Their concerns rightly focus on the question of those excluded from labour markets, such as younger and older people and other similarly marginalised citizens, either in their own countries or in other Member States.
I feel, however, that there is a balance to be struck between challenging Community and national institutions and advocating appropriate, effective solutions. The debate on employment policies has a European dimension that should not be overlooked. This has, in fact, been a constant concern of mine as an MEP, because I feel that reformist synergies need to be created in the European area and that Parliament is one of the most appropriate institutions to achieve this objective.
. The primacy of competition is one of the pillars of the internal market and has underpinned the process of liberalisation and privatisation in key sectors such as energy, transport and communications. This process has been stepped up since 2000 with the adoption of the Lisbon Strategy.
It is clear that what has been implemented thus far has not only failed to bring the promised price reductions, improved access to and quality of services and an end to monopolies; far from it. It has, rather, served to exacerbate unemployment arising from restructuring and mergers of these sectors and the loss of State sovereignty in relation to key areas.
Although the report claims it seeks to combat dominant positions and monopolies, it accepts the guidelines of the Commission report for 2004, focusing on energy and telecommunications, and advocates once again the total liberalisation of the gas and electricity sector, a priority for the March 2006 Spring Council.
Furthermore, in the communications sector, which has already been substantially liberalised, the emphasis is placed on competition in the broadband sector and on the internationalisation of production. This will make it even easier to relocate production or links in the production chain.
We therefore voted against.
. The explanatory statement to Mr Lipietz's report is much more instructive than the report itself, which contents itself with heaping praise on the Commission's 'remarkable' work in hunting down the slightest hindrance to free competition.
The explanatory statement expresses regret at the lack of studies into the real effects of Commission decisions or into the dogmatic application of the rules on State aid. It mentions that the market, in other respects perfectly virtuous, may not be able on its own to achieve certain political and even economic objectives. It suggests that the liberalisation of certain markets has led to the good old public monopolies being replaced by private oligopolies, thus taking away the benefits without creating any added value for consumers. Finally, it emphasises the Commission's total lack of self-criticism when its ill-judged decisions lead to economic disasters, as in the Rhodia affair, for example.
The general impression that comes out, however, is that Brussels' competition policy is the expression of the Commission's ultraliberal doctrine against 'economic patriotism', paradoxically put into practice by a nit-picking bureaucracy that continually interferes in business strategies and national policies. In the context of vicious global competition, that will generate nothing but unemployment.
– European competition policy has rules and objectives which will destroy small and medium-sized businesses and allow the European monopolies to take over, by financing and privatising them, rather than consumer interests, as you hypocritically maintain.
Moreover, the word 'competitiveness' is synonymous with greater exploitation of the workers, with the massacre of their rights and with reductions in the reward for labour, when contemporary requirements are increasing.
Legislation on competition is at the service of the anti-grass roots Lisbon Strategy and its objective is to control, prevent and shrink any subsidies or state aid to satisfy grass-roots requirements which the workers may have extracted with their struggles.
It is a lie that competition helps to reduce consumer prices. Experience to date has illustrated the opposite: the markets have been shared out, profits have increased for companies and prices have increased for the workers.
Is it not also in the name of competition that young people are being led into sweatshop working conditions which will be extended to all workers? Young people in France are right to protest and we stand by them. They constitute the hope for radical change against the exploitative policies of the EU and the governments, which is why we are with them.
Mr President, I would like to say a few words about Hammerstein Mintz’s report and voting behaviour. I do support openness, but I am also in favour of a certain degree of realism. It is perfectly obvious that the Council meetings should be open, but in points 14 and 15 this Parliament voted in favour of the meetings of COREPER, the Permanent Representatives – that is to say the ambassadors of the EU – being open, and those of the Conciliation Committee too. We can certainly insist on this, but one would assume that the Council also has the right to insist that all our group meetings, preparatory meetings and all meetings of the Conference of Presidents should be open. I therefore support openness, but I do not think that it is realistic to insist on openness on the part of COREPER.
. I voted in favour of Mr Hammerstein Mintz's report on the openness of meetings of the Council when acting in its legislative capacity. At a time like this, when it is becoming necessary to move towards a political Europe, it is increasingly difficult to understand why the European Council continues to meet behind closed doors when acting in its legislative capacity. Besides the fact that this position is contrary to Article 1(2) of the Treaty on European Union (Maastricht Treaty of 7 February 1992), which lays down the principle of open European decision-making, it also does not provide the openness that our fellow citizens expect from the running of the European institutions. We will never be able to reduce the divide between the European structures and the people by acting this way. Pending the ratification of the Treaty establishing a Constitution for Europe, the European Council must, as a matter of urgency, reform its own rules of procedure to anticipate this move towards greater openness in its deliberations when meeting in its legislative capacity, whilst maintaining privacy for exchanges between Heads of State or Government.
. I abstained from the vote on the openness of Council meetings, because I feel it deals with a false problem. By forcing the Council to work under the scrutiny of the cameras, we will end up with formal exchanges and backroom negotiations. All negotiations require a certain level of confidentiality.
We are of the view that the Council’s and Coreper’s meetings must be public when those organisations act in a legislative capacity. This is an important democratic principle if voters are to be able to hold elected representatives accountable.
Unfortunately, the draft report contains a number of points in support of the adoption of the draft Constitutional Treaty rejected in the referenda in France and the Netherlands. We have tried to get the relevant parts removed from the report by requesting separate votes on precisely these points.
Irrespective of the outcome of these votes, we wish however to vote in favour of the report as a whole since reforms relating to openness in the Council’s and Coreper’s work is a priority issue, and we wish to put pressure on the Council to alter its Rules of Procedure. We are, however, strongly opposed to the way in which, in the context of this important issue of openness, the European Parliament’s majority has interfered in the debate on the future of the Constitutional Treaty.
. This report is a result of the European Parliament Ombudsman's inquiry into the openness of the Council. The European Parliament Ombudsman considers that the meetings of the Council, when it acts in its legislative capacity, are not open to the public and the Council's refusal to decide to open up these meetings is an instance of maladministration.
This timely report follows on from the British Presidency's call for greater transparency. Moreover, public opinion polls and statements by NGOs, civil society and the academic world underscore citizens' wishes for increased accountability of their governments regarding EU issues.
I agree it is unacceptable that an important lawmaking body of the EU still meets behind closed doors when acting as a legislator, especially at a time when the EU sees itself as a promoter of democratisation and accountability. I am therefore in favour of public meetings of the Council to be broadcast and webcast, as well as for official transcripts of the legislative meetings to be issued.
The requested amendments to the Council should be regarded as a long overdue adaptation of the Council to the European reality and institutional equality in lawmaking.
. I heartily congratulate my Group colleague, Mr Hammerstein Mintz, on this crucial report, as it cuts to the heart of so many of the problems the EU faces today. In Scotland where I come from, as in so many countries the biggest confusion about the EU is the lack of transparency and the feeling that the EU is somehow not accountable; and to my mind all of this stems from the Council of Ministers meeting behind closed doors, often in the dead of night.
For an organisation that talks so much about openness, we see little of it in practice outside of this House, and opening the doors of the Council would go so far towards informing the people of Europe about what is being done in their name. This report is only the start of that process and we must continue to press this crucial issue.
. I should like to congratulate Mr Cashman on his important report containing recommendations to the Commission on access to the institutions' texts, to which I lend my backing. I particularly welcome reference to the need for the Commission to submit a legislative proposal on ‘the right of access to European Parliament, Council and Commission documents, and general principles and limits on grounds of public or private interest governing this right of access’. This proposal must be prepared in interinstitutional debates and must follow detailed recommendations.
We also share the view that the new rules on access to documents should be implemented only after the amended regulation has entered into force, without any retroactive effects.
. Since ratification of the Amsterdam Treaty and entry into force of Article 255 of the Treaty establishing the European Community (TEC), transparency has become a fundamental principle of the European Union, the primary aim of which is to strengthen the democratic nature of the European institutions.
This report calls on the Commission to create a legislative proposal on the right of access to European Parliament, Council and Commission documents. Through this proposal, the report seeks to adhere to the principle of subsidiarity, the fundamental rights of citizens, the case-law of the European Court of Human Rights, particularly on Article 8, and Articles 7 and 8 of the Charter of Fundamental Rights.
I am fully supportive of this report as I believe the EU not only has an obligation to be as open and transparent as possible to its citizens; it also has to take a leading role in setting an example to governments and parliaments of Member States as well as to those of accession and candidate countries.
. I congratulate Mr Cashman on this report and was pleased to support it today. The problems many Members have had over access to documents have been an issue all across the House and it is only right that we should be starting to address it here. I only hope we will see the aims of this report backed up by action.
– Mr President, in the WTO, the EU is under pressure in various areas. On the one hand, we will have to accept certain changes in the interests of combating poverty in the poorest countries, while, at the same time, we are not allowed to be too generous in the unilateral concessions we make. The ACP countries, with their demands for reduced tariffs, risk harm to themselves. Since that surely cannot be what these negotiations are intended to achieve, I have voted against this report.
At the same time, we have to prevent the threatened lifting of the ban on the import of genetically modified materials from being put into effect. The European Union has the chance to accomplish this by acting as a strong community on the international stage. Finally, we also need to resolve without delay the problem with the Chinese imposition of customs duties on motor vehicle components and replacement parts, or else the last car manufacturers will end up leaving Europe and heading for China.
. – I voted in favour of the outstanding report by my colleague and friend Mr Papastamkos on the assessment of the Doha Round following the December 2005 WTO Ministerial Conference in Hong Kong. I feel that economies, and in particular western economies, should support the Doha development programme, which provides for a kind of open and fair trade that is designed to reduce poverty around the world by helping both developing and developed countries to move forward. If we do not do this, there will be a high political price to pay, in particular through the rise of extremism. I welcome the fact that these negotiations have recognised the ability of multilateralism and international trade to create wealth and, in turn, social progress. We will all be able to see how a unified, strong political European Union can play a prominent role on the world stage in this fight against a situation in which national self-interest prevails over weakened international institutions.
. The WTO is now trying to find solutions to problems that would never have existed at all without it and its attempts to force global free trade upon us, regardless of the cost to the people: dumping of all kinds, problems with counterfeiting, access to the market barred to most countries apart from those in the European Union, transparent subsidies (in Europe) or disguised ones (everywhere else, particularly in the United States) that distort competition, and so on. The global market is a jungle in which the weakest, the poorest, are the targeted victims, and the only region that actually respects the rules of the game, Europe, is a collateral victim. In order to support the development of the least-developed countries, we must not integrate them into the WTO, but protect them from it.
Like certain Nobel economics prize-winners, we feel that free trade can only benefit all sides when it is between countries at the same level of development, and that trade between other countries needs to be regulated; this, by the way, does not rule out favourable trade provisions for the developing countries. Neither does it mean that each 'zone' formed in this way needs a common trade policy centralised in the hands of a supranational bureaucracy. In short, free trade is not an end in itself.
This own-initiative report sheds light on the EU’s double standards in international trade policy. There is a lot of enthusiastic talk about the need for developing economies to open up their markets to European companies. At the same time, the rapporteur says that EU agriculture has a ‘multifunctional character’, which there is a ‘need to respect’.
We believe that, in the long term, free trade leads to a better world. Account must, however, be taken of different countries’ levels of development. If, at the beginning too of the development process, trade is to have the effect of reducing poverty, the EU must modify its trade policy by abolishing agricultural aid and allowing poor countries to compete on good conditions.
Because the report for the most part contains negative wordings, we voted against it in today’s vote.
. With this resolution, the majority in Parliament has sought to pave the way for the liberalisation of international trade – in the agriculture sector, non-agricultural products and services – in the current round of WTO negotiations, which it is hoped will be concluded by the end of 2006.
The deepening of trade liberalisation – circumventing the current contradictions or weakening the positions that some of the so-called developing countries have hitherto advocated – would have extremely serious consequences for the workers and for people in general.
Take the example of services. By 28 February, either the EU or the USA had submitted applications for the liberalisation of the following sectors: transport (air and sea), audiovisual and culture, information technology, construction, teaching, energy, the environment, telecommunications, distribution, architecture and engineering, postal, financial and legal services.
This means that in relation to these sectors attempts are being made to remove any restrictions to foreign investment, cross-border establishment and provision of services, nationality requirements and limitations on competition.
In other words, attempts are being made to remove mechanisms that are fundamental to less (or more) economically developed States being able to guarantee their development and meet the needs of their people. This will delight the large economic and financial groups in the EU and the USA, in their exploitative, inhuman greed.
. This report on the outcome of the Hong Kong WTO meeting comes at a crucial time, as the negotiations currently hang in the balance. We voted today to send a strong political signal to the negotiating parties, including the EU, to honour commitments to a successful conclusion of this round geared towards the poorest countries, as agreed at Doha.
As Labour's spokesperson on International Trade, I submitted a number of amendments to this report at its committee stage. Then, as now, I called for the exclusion of key public services (including water) from liberalisation drives. On the paragraph relating to NAMA, I called for flexibility in the number and range of coefficients used in formulating tariff cuts, so as to leave adequate policy space for developing countries to choose the rate at which they liberalise. I voted for a similar amendment today.
On agriculture, whilst I agree with the Commission's assessment that negotiations should be pursued in parallel with those of other sectors, I could not vote in favour of calls by some colleagues for the current EU offer to be made conditional and even retractable. I believe the current offer should at least be maintained.
. The Papastamkos report on the WTO ministerial conference in Hong Kong has led us to make two remarks. Firstly, it should not be difficult to understand that international trade has tremendous potential to promote development and prosperity. On the one hand, the more commercial transactions, the higher the level of dependency and cooperation between the Member States. On the other hand, the more intense the international trade, the greater the economic prosperity of the various countries, which will help to improve people’s living conditions and to make the world a safer place.
Secondly, the inevitable conclusion is that anyone wishing to see a world with more trade and more fair trade, a world in which the rules are complied with, will almost certainly leave the summit disappointed. As 2006 goes on, we are further and further away from the objective of successfully finishing the round, begun in 2001, by the end of this year. If this aim is to be achieved, however, we need to reach agreement on the advantages of free trade and on the rules to which that free trade needs to be subject.
. This report has been amended so much that it was not possible for me to support it, even though I agree with some of the points. The aims of the 'Make Poverty History' campaign and the march in Edinburgh last summer have so comprehensively not been met that it is a sorely missed opportunity. We could have sent a louder, clearer message today to our governments and to the European Commission. Instead we have virtually endorsed the status quo which I do not want to see continue.
. I should like to explain why I ultimately voted against the report in the final vote.
It was because Amendment 22, which condemned the Commission's insistence on liberalising services within the EU and elsewhere without supporting this with appropriate social and environmental legislation, was rejected.
I fully agree with the fact that no country should be forced to liberalise any service sector and that sectors such as health, water supply, education and audiovisual services in particular must be excluded from liberalisation.
This part of the amendment was narrowly defeated: 291 in favour, 299 against and 20 abstentions. For that reason, I did not want to vote in favour during the final vote.
– Τhe Kommounistiko Komma Elladas voted against the report on the assessment of the Doha Round, because it moves in and repeats the reactionary, anti-grass roots framework of the WTO Ministerial Conference in Hong Kong and the extravagant claims of Euro-unifying capital, as defined and promoted in splendid cooperation with the USA. The objective of the ΕU and the USA during the negotiations which are under way is even greater exploitation of the peoples and the wealth-producing resources of the developed, capitalist countries and even more of the developing and less developed countries.
The ΕU and the USA, together with the other imperialist powers, are proceeding with the selective opening of the markets and the abolition of subsidies for agricultural products, to the detriment of small- and medium-sized farms, so that monopoly capital can penetrate the markets of the developing and less developed countries for full control of industrial products, the provision of services and the extortionate exploitation of water, energy and so forth, in order to maximise its profitability.
. I voted in favour of the excellent report by my colleague Mr Garcia-Margallo y Marfil on the situation of the European economy as part of the preparatory report on the broad economic policy guidelines for 2006, which underlines the conditions necessary for sustainable economic growth.
This report is vital for a proper understanding of why Europe is one of the areas of the world, particularly of the developed world, where growth is weakest. The excessive red tape that makes our economy less flexible, the fact that we do not have enough world leaders and that our small and medium-sized enterprises are progressing less quickly than those in the United States of America, low unemployment levels and low mean working times, and, finally, weak investment in vocational training, research and development: all of this to a large extent explains the current situation.
In the global economic and social competition with which Europe is faced, it is a matter of urgency for the Member States, via their national reform plans, to work with the European Union to create the conditions for achieving the Lisbon objectives that aim to make Europe the strongest economy in the world.
. Here we have yet another report on the economic situation; yet another reaffirmation of falsehoods; and solutions simply offering more of the same. The economic and social situation remains precarious, with increasing inequality, unacceptable levels of poverty and unemployment, and economic growth remaining slow and unstable.
What we are seeing is the financial side prevailing over the actual economy, whereby the emphasis is placed on the need to inspire confidence via the narrow implementation of monetary policy by the European Central Bank and the Stability and Growth Pact, and on the need to reduce taxes for businesses. These positions are liberalism in its purest form, and we utterly reject them.
What has happened in the name of globalisation? The rights of the workers and social security have been undermined, greater flexibility in labour markets have been imposed (the magical concept of ‘flexicurity’, the CPE (First Employment Contract) in France being a prime example), the increase in the actual and official retirement age has been justified, the liberalisation of the energy sector has been promoted and the liberalisation of services has been called for, thus contributing towards labour deregulation and social and environmental dumping.
This is great news for the economic and financial groups. As usual it is the workers and the least privileged sections of society that have to bear the brunt of the problems.
Hence our vote against.
. Just like every year, the European Parliament's report on the broad economic policy guidelines is, in its observations, a catalogue of truisms and, in its proposals, a list of recommendations that Members on both the left and the right of this Parliament will adopt enthusiastically, but that the parties they belong to are careful not to apply when they are in power in their own countries.
Besides this hypocrisy, I should like to underline three points that I found surprising: there is a complete lack of reference to the European Central Bank's unjustified increases of interest rates, which are contributing to the stagnation of the eurozone; the report views the European Union as a perfectly homogeneous area, made up of countries facing absolutely identical problems, while in fact the situation has become extremely heterogeneous since the last enlargement; and the call for European legislation that is 'compatible with that of our competitors' could constitute an unacceptable call for the lowest common social and environmental denominator.
Even if we did not already consider that it was the policies of Brussels as a whole that were largely responsible for our economic difficulties, these three points would have been enough to justify our 'no' vote.
. I did not approve the broad economic policy guidelines, which, for a number of years, have done nothing but endorse the EU's liberal tendencies and are at the root of the weak growth, unemployment, uncertainty for employees and the withdrawal of our social protections.
The report does not support any of the guidelines that would allow an alternative policy: maintenance of purchasing power, revaluation of salaries to revive consumer spending and growth, support for ambitious public investment in modernisation and employment, upward harmonisation of taxation and social standards to combat dumping, and the creation of a real economic government that has weight with the European Central Bank.
, . – The EU broad economic policy guidelines for 2006 include all the anti-grass roots measures which will bring about higher prices and greater inequality, poverty, uncertainty and unhappiness for the working class and grass-roots classes and greater wealth for Euro-unifying capital.
This has been safeguarded in the National Reform Programmes, so that the noose of capitalist barbarity preached in the Lisbon Strategy can throttle the people quickly and with precision.
There are numerous alibis: the ageing of the population in order to increase retirement ages, energy security in order to privatise the energy sector and convert it from a social to a commercial commodity, reduction in deficits as required under the Stability Pact by 'containing' public spending on grass-roots requirements and salary/productivity links in order to safeguard reductions in wages and pensions.
At the same time, we have tax relief and simplified procedures in order to set up companies, flexible forms of work, lifelong training for market requirements and state aid and research at the service of companies, not the needs of society.
It is the new attack by the ΕU on the working class and young people which only a strong mass movement can rebut; only a strong mass movement can open up new paths by putting into practice the huge wealth which is produced and must be reaped by its creators, the workers, not their exploiters.
. I have supported this report in its intention to alleviate the costs for many of the poorest countries for healthcare and drugs. Whilst I support the intention of Amendment 3 in alleviating these costs, the amendment is inappropriate as it provides for a blanket limit to all patient protection for products related to this field which could distort markets at a global level and potentially harm further development.
. I welcome the thrust of the concerns and recommendations contained in the broad economic policy guidelines for 2006. At this time, the debate should focus on workable decisions aimed at making the economic environment more conducive to growth, jobs, competition, innovation and wealth creation. We should not be wasting our energy on peripheral matters or, equally seriously, on what should be self-evident.
The EU Member States, and their political leaders, have a duty to promote a political environment that is favourable to economic reform. What is urgently needed is discourse characterised by truth, courage and results. We need to be bold and to challenge our societies to invest in the future and in themselves. We need to be capable of creating the necessary conditions for that investment to take place. The future is not necessarily anything to fear. Yet most European governments appear fearful. It is because this report rejects that way of thinking and because it comes across as a challenge to take action with workable objectives and proposals, most of which I agree with, that I have supported it.
. I voted against the García-Margallo y Marfil Report because of its support for the Commission's Common Consolidated Corporate Tax Base proposal, as stated in paragraph 16. This CCCCTB proposal clearly sets out the path to tax harmonisation, that great but mostly unspoken threat to Irish prosperity. Likewise I am opposed to the Home State Taxation scheme for SMEs.
This harmonisation of taxes is directly opposed to the wishes of the Irish people. If we have a common European corporate tax regime, we will lose one of the greatest factors in maintaining our economic independence and our current state of prosperity. I see this as the thin end of the wedge to force a common European tax policy on Ireland. I have to advise the Irish Government to pay careful attention to this space, where our freedom is threatened, and to defend it most vigorously. It is the refrain from Irish Government circles that: No, there is no plan to harmonise taxes, and if there were, the Irish Government would reject it.
Well, here it is, sticking its nose over the horizon; it's time for you to prove your mettle.
. Whilst we support the intention of Amendment 3 to alleviate the costs of healthcare and drugs for many of the poorest countries, this amendment is inappropriate as it provides for a blanket limit to all patent protections for products related to this field, which could distort markets at a global level and, potentially, harm further development. These issues are best dealt with at the level of the UN and WHO.
The EPLP maintains its position on the issue of corporate taxation, which is not to support a recalculation of the corporate tax base. Whilst we seek greater coordination of tax authorities in trying to assist SMEs involved in cross-border trade, we acknowledge that this issue remains the competence of the EU Member States.
The next item is the Commission communication on the amended proposal for a directive on services in the internal market and Communication on Directive 96/71/EC (posting of workers in the framework of the provision of services).
As everybody knows, this is the amended proposal for the so-called ‘Bolkestein Directive’ following its first reading in Parliament.
. Mr President, when we debated this proposal at the February part-session I said that the Commission would base its modified proposal on what Parliament voted. I believe you will see that we have honoured that commitment in the text adopted by the College today. We have endeavoured to respect the consensus you have reached on some of the key articles. You will find the amendments you have voted to Article 16 – freedom to provide services – and Article 17 – derogations from freedom to supply services – reflected in the modified proposal. We have excluded all healthcare from the scope of the proposal and, in line with the commitment given, we will come forward with a separate initiative on the health sector. The modified proposal also provides for the exclusion of taxation, temporary work agencies, security services and the audiovisual sector from the scope of the proposal.
One issue on scope where we did not follow you is the exclusion of legal services. The Commission considers this is not required given that Article 3 already provides that in case of conflict between a specific directive and this proposal it is the former that will prevail. In addition, we have brought the wording on the exercise of an official authority in line with Article 45 of the EC Treaty.
We have based the exclusion of social services on the various amendments you adopted in this regard. I am sure you will agree that any exclusion must be clearly defined, and this is what we have attempted to do.
If we want to avoid diverging interpretation in Member States, then we must provide legal certainty. The text of the modified proposal specifies that the exclusion from the directive concerns those social services relating to social housing, children and support to families and persons in need which are provided by the state or by providers mandated by the state. In addition, the Commission will come forward in the next few weeks with a communication on social services of general interest, reflecting the importance these services have for our citizens.
The decision to remove all interaction between the services proposal and labour law has in my opinion been one of the most important elements in creating a more positive atmosphere around this new services proposal. This has allowed us to move on from the allegations of lowering of social standards and threats to the European social model. While this perception was wrong, it did not go away, and poisoned the debate on this important proposal. In any event, the modified proposal is clear in this regard: labour law is completely removed. As part of the fallout from this, Articles 24 and 25 have been removed from the modified proposal.
However, as I said during the debate in February, the Commission would come forward with a communication to address the issues surrounding the posting of workers, which Articles 24 and 25 were designed to address. In a moment my colleague Vladimir Špidla will outline to you the approach the Commission adopted today. I just want to add that this communication is a vital element in our efforts to reach agreement in the Council on the services proposal.
There are two other issues in the modified proposal that I want to highlight. We have clarified in Article 3 that all special laws take precedence over the provisions of the services proposal. In particular, we have made it clear in Article 3 that the directive does not affect private international law and that, as a consequence, consumers will in principle benefit from the protection granted to them by the consumer protection rule laid down in the consumer legislation in force in their Member State. The Commission has also accepted that the professional liability insurance in Article 27 should be optional instead of compulsory.
Since the European Parliament voted in February, there has been a growing realisation throughout the European Union that the consensus you achieved was the basis for taking this debate forward. Heads of Government at the European Council two weeks ago supported this. We have a window of opportunity for building on this growing consensus. I want to see the potential for growth and jobs that this proposal will bring realised as soon as possible.
I will now present this modified proposal to the informal Competitiveness Council in Graz later this month. I feel confident that, with the active support of the Austrian Presidency and Member States, we stand a real chance of making significant progress during this Presidency.
. Mr President, ladies and gentlemen, the Commission has just adopted a communication containing instructions and explanations for Member States in respect of the posting of workers within the context of the cross-border provision of services. The communication also includes proposals aimed at helping the Member States to improve the practical implementation of administrative cooperation, access to information and supervising adherence to the directive on the posting of workers.
The Commission announced this communication last February following voting on the Services Directive in the European Parliament, stating at the time that any annulment of Articles 24 and 25, which contain provisions on administrative obstacles to the posting of workers, would be decided on the basis of majority voting. The removal of these articles should not, however, be interpreted by Member States as meaning that they can introduce or retain excessive administrative obstacles against companies that are posting workers across national boundaries. The cross-border posting of workers is regulated under Directive 96/71/EC, the aim of which is to harmonise, on the one hand, the right of companies to provide cross-border services, and on the other hand the rights of workers temporarily posted to another state in order to provide services. The Directive is the main instrument for ensuring the free movement of services, and at the same time the main instrument for preventing social dumping. The legal explanation approved by the Commission today provides the necessary clarification in respect of which control measures may be used by Member States when monitoring whether the employment conditions set out in the Directive are being upheld. The aim is to ensure that Member States act in accordance with the principle of freedom of movement for services, while at the same time avoiding social dumping.
The communication provides explanations and instructions for four types of control measure in particular: the requirement to obtain permission, the obligation to have a representative on the territory of the host Member State, the duty to declare and duties in respect of documents dealing with social and employment conditions. The conclusions of the communication are as follows: the obligation to have a representative on the territory of the host Member State is regarded as somewhat excessive, and it is considered sufficient if some of the workers – for example a manager – are appointed as contacts for the relevant authorities in the Member States. It is not considered reasonable that the duty to make a preliminary systematic declaration should be applied only on the grounds that a posted service is involved; the duty to retain documents is, of course, acknowledged, but this should apply only to documents that are absolutely necessary and which enable the authorities in the Member State to carry out effective support and control activities. It does not apply, for example, to social insurance documents, because these are dealt with under Directive 1408/71/EEC.
It was also concluded that it is reasonable to request the preliminary notification of activities. Notifications must be made no later than the day on which the activities commence.
The Commission intends to have easier access to information on employment conditions for workers and companies, and improved levels of cooperation between intra-state authorities. It is also essential to improve the resources available to workers and companies, in order to ensure the effective enforcement of employee regulations. On the basis of a study into the operation of the Directive which the Commission carried out and which can be found in the report from the Commission unit, we concluded that there is still much room for improvement in all areas, and the communication contains several proposals specified by the Member States for addressing these shortcomings. These include improvements to websites and other information resources, further resources for contact points and the bodies responsible for supervising the use of the electronic data transfer systems and improving contacts between work inspectorates. I regard as fairly important the suggestion that it is right for Member States to include in the information they provide details of the responsibilities that firms posting workers must fulfil, and not just general references to the employment law or legal system that applies in the Member State in question.
Ladies and gentlemen, I firmly believe that the Posting of Workers Directive – provided it is applied correctly – constitutes an adequate and robust instrument for ensuring, on the one hand, the prevention of social dumping, and on the other hand, the free provision of services.
. Mr President, Commissioner, ladies and gentlemen, the Group of the European People’s Party (Christian Democrats) and European Democrats is not entirely dissatisfied with the state of affairs in respect of the services directive. In November, we in the Committee on the Internal Market and Consumer Protection sounded the right note by holding out the prospect of a solid and even-handed document, and that is what was actually delivered. Encouraged by the Commission, we tabled proposals for sweeping changes which were subsequently met with a wall-to-wall majority in the plenary meeting. At the European spring summit – for surely that is what we can call it now – the Council congratulated us warmly, and we heard the Council express the wish for work to be continued on a services directive that opens up the markets whilst ensuring there is enough room for social protection.
Today, we heard a detailed Commission position on our proposals and we notice that the Commission has kept its promise and remains very committed to supporting the line this House has taken. The services of general economic interest are retained, although, as we proposed, framed in a structure of their own. While the scope is limited, which is what we want, I would call on the Commissioner to take another look at how we should exactly define those social services. The directive has no impact on labour law whatsoever, and Commissioner Špidla explained the promised guidelines that pertain to the application of the posting of workers directive a moment ago.
Fortunately, the consumer remains sufficiently protected in the end; the red tape is being trimmed down; and the freedom to provide services, as enshrined in Articles 16 and 17, is guaranteed. Whilst a different cooperation procedure may have been worked out for inspection purposes, we count on the Council to ensure that it works just as well as the one we had proposed.
We know that a balance can be struck. This is something we would like to work towards, and we hope that the Austrian Council Presidency, with whom we are always prepared to enter into dialogue, will lead us to a directive that benefits the self-employed, professionals, consumers of services, consumers, employees, economic growth as a whole and creates many additional jobs. We wish the Council presidency the very best of success, and we are pleased that we did eventually get some positive cooperation out of the Commission.
. – Mr President, ladies and gentlemen, in its handling of the services directive, the Commission has leapt out from under the shadow that suddenly overspread it again last week. Commissioner McCreevy, my dear Charlie, as rapporteur and on behalf of my group, let me say how pleased I am that the Commission has kept the promise it made to this House and has done as it was bidden by the overwhelming majority in the plenary.
I know that it took hours of work by the yesterday, but the most important law in Europe – second only to the Constitution – is now on the right track. We can accompany it down that road, or ought it to be said that the Commission is following where Parliament leads? What we can say is that a crucial step has been taken in the direction of a social Europe, and I can tell the Commissioner that I am particularly pleased that the main bone of contention – the country of origin principle – has been binned. That is the greatest breakthrough as we work towards a social Europe.
I am also very glad that you have done as this House has proposed and removed from the scope of the services directive such important areas as part-time working, security firms, the gambling industry and the whole of the health sector, although there is still a question mark over the exclusion of social services, and we will have to have further discussions on how the Commission's thinking in this respect is actually to be evaluated and interpreted.
I am also glad that, contrary to what had formerly been feared, the services directive will be treated as secondary to the sectoral directives, something that this House saw as important, particularly in relation to the Posting of Workers Directive. I see what we have achieved as a major success for the people, for the social Europe, and, not least, for this House. By it, we, its Members, have demonstrated that we take seriously our rights in the service of the public. Matters are now in the hands of the Council of Ministers. Just how quickly we get proper legislation will depend on them.
. Mr President, I should like to thank the Commissioner for the dynamism and promptness with which he submitted this speedily-drafted document. The Group of the Alliance of Liberals and Democrats for Europe would go as far as to say that it represents an advance on the position which the European Parliament adopted, which is a good thing for employment in Europe. The ALDE Group takes the view that creating jobs is the best social structure there is, more so than protecting what we have achieved thus far. Unfortunately, there are a number of factors and sectors that remain excluded, which Member States could exploit in order to protect their own markets. That is what we call protectionism and is likely to result in many legal proceedings at the European Court of Justice.
There are still container concepts, such as gambling, the audiovisual sector, and the list goes on, and what they cover is left to the Member States to decide. We would have preferred to see a much tighter definition and delineation of what is excluded and what is not. Unfortunately, there is no support for this at the moment, and more time may well be required.
We hope that people will come to realise this. Sometimes, as is the case in France, this can cause problems if you want to reform in order to secure our current achievements and prosperity, not least for the sake of our children. Millions of people are still, every Tuesday, taking to the streets to protest. What a shame! Politicians are there to take long-term decisions and, occasionally, to be re-elected in the very short term. Sometimes, we opt for the latter.
In any case, we feel that a step has been taken in the right direction. We supported the proposal at first reading. We hope that some more light will be shed as to why a number of sectors are excluded. For example, as you mentioned yourself, the definitions should become less ambiguous so that it becomes more difficult for Member States to protect their incoming services from others. After all, mobility and dynamism in the economy will need to be improved and strengthened in the internal market if we are to be capable of competing with other large economic regions in the world. I think that that is how we can hold onto our prosperity. I thank you and hope that a positive outcome can be achieved very quickly during the forthcoming Council.
.Mr President, Commissioners, I think we should be delighted that the Commission has yielded to the double pressure of the European Parliament and of the Council. I believe that, given the current state of affairs in Europe, this is a shining example of the fact that parliamentary democracy within the European Union can work and that the Commission can effectively take on board the amendments voted for by the European Parliament.
The European Parliament has substantially improved the Commission’s original proposal. That being so, I wish to emphasise the fact that the fundamental objections that we made, and which justified our group’s unanimous vote against it, still remain. They mainly concern two points: the scope of the Directive and the confirmed inclusion of services of general economic interest. Our group is in favour of a specific directive on services of general economic interest because we fear that their inclusion in this directive may stand in the way of any new proposal by the Commission.
The second objection concerns the compromise reached on Article 16, which does not increase the legal certainty of the text and in fact takes us back to the case law of the Court, as well as to the requirement for the Court to give a ruling on a case by case basis, contrary to the wishes of the Commission and of Parliament. The ball is now in the court of the Council, to whom it falls to define its common position. In this respect, the Group of the Greens/European Free Alliance unanimously calls for the Council to amend and to improve this text, particularly in relation to the two points that I have just mentioned.
. Mr President, Commissioners, in any battle, it is advisable to assess each stage correctly. One must neither underestimate the points scored, otherwise one encourages defeatism, nor overestimate what seems to have been won, for fear of setting oneself up for disillusionment.
In the case of the so-called ‘Bolkestein’ draft directive, where are we in this respect? The points scored at first reading in Parliament by the opponents of the original text are undeniable. The removal of the reference to the country of origin principle and the adjustment to the actual application of the Directive are the most symbolic setbacks imposed on the hard-liners of liberal Europe. The exclusion of a number of sectors from the scope of the Directive and the granting to the host country of supervisory powers, which are, nonetheless, limited, conditional and difficult to implement, are also significant factors. Finally, the exclusion of labour law takes us back to the law currently in force.
We shall examine the Commission’s new text under a microscope. If it appeared that the Commission was trying to reclaim part of the ground that it had had to concede, particularly by granting itself any automatic right of supervision, that would, in our opinion, constitute an unacceptable claim. If, on the other hand, it turned out that the Commission has included Parliament’s demands in its new revised draft directive, that would be both a fresh sign of the growing importance of our Assembly within the European institutional triangle and also, and perhaps most importantly, this would be the confirmation of the formative influence of the citizens’ sudden emergence in the European debate, especially since a certain 29 May 2005. That just shows you that our group has no intention of denying these developments.
Having said that, however, does the result achieved to date manage to curb this craze for competition between workers, against which our fellow citizens are rising in ever-greater numbers? That is the real question, and our answer is ‘no’.
Apart from the exceptions stated, the Directive in its amended form in fact reinforces rules establishing a form of integration that is no longer based on harmonisation of legislation, but on freedom of the market. The present circumstances and the weight of the in this respect merit our renewed attention, especially at a time of the enlargement of the European Union to include countries whose social standards are attractive to economic and political leaders obsessed with lowering costs and lifting ‘barriers to competition’ in the notorious free market economy in which competition is open and undistorted.
How are we prepared to depart from this repressive logic? When the time comes for the great open debate on the future of the European Union, that is the central issue on which I propose opening up the discussion, particularly on the left.
. Mr President, Commissioners, I am bound to express the tremendous disappointment I felt following your presentation of the Commission communication today. The amended text of the directive on services lacks precision and its wording is frequently unclear. Countries opposed to a free market in services are bound to take advantage of these shortcomings.
Commissioner McCreevy, at a meeting of the Committee on Internal Market and Consumer Protection two weeks ago, you stated that the excellent must not be allowed to stand in the way of the good. That is certainly true, but do you really believe that this draft, which represents the outcome of two years’ work on the liberalisation of the market in services within the European Union, is actually good? Do you consider that the directive as it stands is an appropriate response to the expectations of the European economy at a time when global competition is becoming ever more intense?
I find it hard to understand the stance adopted by the governments of certain Member States of the old Fifteen. They are pursuing a short-sighted and selfish policy, and are hindering competition within the European Union. As to the inaction and peculiar apathy demonstrated by the European Commission, I simply cannot come to terms with that at all. The Commission is supposed to be governed first and foremost by the interests of the European Union as a whole. It is supposed to strive to achieve at least the aims enshrined in the Lisbon Strategy.
Two months ago the European Parliament turned the draft directive upside down, as Mrs Gebhardt so aptly put it at the time. This was the result of a most unfortunate compromise between the two largest political groups in the House. Nonetheless, the Commission did then assure advocates of a free market in services that alternative arrangements would be made to compensate for the removal of liberal provisions from the draft. I refer in particular to Article 24 and Article 25, which were intended to eliminate the barriers currently encountered by posted workers.
It is now clear that the European Commission has failed to honour this promise. To all intents and purposes, the document it has prepared on posting workers is simply a description of the barriers now in place. It does not contain proposals for sanctions of any kind against countries blocking posted workers. It is, however, incumbent on the Commission to make radical changes to its policy towards countries that are blatantly infringing Community law on the freedom to provide services.
Finally, I should like to wish you every success in creating a free market within the European Union, Commissioners. Success in this endeavour is crucial for you and for the Union as a whole, but it calls for greater courage and determination on the part of the Commission.
Mr President, the Council and the Commission have taken note of the vote on the Gebhardt report on the Services Directive, and we can only be pleased about that. For once we are in the majority, and we shall make the most of it. We largely helped to take out the most questionable aspects of the Services Directive, starting with the notorious country of origin principle. Nonetheless, a number of grey areas remain, particularly in relation to services of general economic interest, and it will be up to the Council to resolve them, in agreement with Parliament.
For the time being, the danger is elsewhere. The Commission intends to revise, and make more liberal, the directive on the posting of workers, which could partially invalidate the European Parliament’s legislative function.
Finally, we condemn in the strongest terms the Commission’s decision to reprimand France on the grounds that it adopted decrees against hostile takeover bids in 11 sensitive and strategic sectors, particularly in relation to defence. The Commission prefers to go against its own camp rather than to defend Europe’s interests at the WTO or in world markets. It is therefore up to the Member States to correct this institutional and political anomaly.
Mr President, first of all I would like to thank Commissioner McCreevy for fully living up to the pledge that he gave to us. He said that if we produced a balanced proposal with a strong majority from this Parliament, then the Commission would take that up and produce it as an amended text. And he has largely done that, as many colleagues have said. I am fully in support of that. It was a compromise. I make no bones about the fact that I would have liked to have seen a more liberal directive, but the fact remains that what is on the table is a major step forward in the internal market.
Commissioner McCreevy, the point I want to make to you is will you please from now on become the strongest advocate of this directive. We want you to go out there and sell the package. You did not say in your speech that this directive contains a hundred separate measures directed at Member States to remove barriers to service businesses, to reduce bureaucracy, to simplify administration and to give more information. My colleague from Poland seems to have ignored that entirely in what he said just now.
We also have as a central clause freedom to provide services, proposed by this side of the House. I am absolutely convinced, and I am sure you will confirm it, that the formulation fully respects – and I use the word from the directive – the rules under which service providers operate in their own Member State. That is a major step forward, but we need you to go out there and advocate it in a strong and positive way. Please take that as the first message, because we need to win the hearts and minds of the people out there, who think that we produced a diluted and weak piece of legislation. If you read it, it certainly is not.
In conclusion, I would like to thank Commissioner Špidla very much, because we asked for a statement on the posting of workers directive as part of the compromise for removing Articles 24 and 25 of the proposal, and he has given us that. I think it could go further, but I am delighted that the two are linked together, which was a key demand from this side of the House.
Mr President, Commissioner, ladies and gentlemen, I should like to add my thanks to the Commission, which has remained as faithful as it possibly could to Parliament’s position. I have to say, Commissioner, that the rather limited definition of social services gives me some cause for concern, and I would like Parliament and the Council to spend some time thinking of a better definition.
I am delighted, though, that the Commission has adopted Parliament’s social clauses with regard to respecting labour and social security legislation and the collective bargaining agreements and also, Commissioner, that the services directive gives priority to the posting of workers directive and respects this fully. I have to tell Commissioner Špidla, though, that I am not entirely happy with the content of the communication on the posting of workers, and so I would insist on this communication being presented to the social partners and Parliament for consultation.
Whilst it is a good thing that the red tape and restrictions which Member States impose and which have been repeatedly condemned by the Court of Justice will be eliminated, I get the feeling that the prohibitive clauses in the communication go much further than the administration of justice. For example, the opinion that the appointment of a representative among posted workers should be sufficient is tantamount to denying the Scandinavian countries their negotiation tradition. In addition, with the ban on previous permissions or registrations, you run the risk of undermining the system of licences, for example in the context of temporary employment. This will therefore need to be examined more closely.
I should also like to give credit, though, for the good start that has been made on improving inspections in practice. It is vital that companies and employees should be better informed than they have been to date about the conditions of employment in relation to the posting of workers and that liaison offices become more effective. I also unreservedly endorse the idea of better equipping labour inspections and getting them to cooperate across the borders. This is something for which this House has repeatedly asked. Only then, I believe, will we have sufficient guarantees in place to create an internal market for services that function well while fully respecting the social ground rules.
Mr President, Commissioner, ladies and gentlemen, in our opinion, it is imperative that the final text that we must arrive at fully preserves the balance achieved by the Members of our Parliament. If we must adopt a directive on the free movement of services, because doing so is a real necessity, then it will not be at any price. The Commission’s original draft was a clumsy text, ill conceived and unwise. Parliament has now completely revised this text, thus making it possible to complete the internal market while at the same time preserving our social model. We are grateful to you, Commissioner, for resisting the temptations and we suggest that you join with the European Parliament in working out a compromise.
Henceforth, the ball is in the court of the Council, and we expect it to act as a responsible co-legislator. The Services Directive is now a structure balancing on pillars of equal importance to us. Calling one or other of them into question would be liable to bring down the whole structure. The Council, therefore, cannot ignore the political message that we have given it. Commissioner, Parliament’s vote on services has shown the way. Our fellow citizens would not understand if we were to backtrack.
– Mr President, I am glad that it has dawned on the Commission that the Posting of Workers Directive is indispensable as a means of protecting workers in the European services market. The Services Directive must not be allowed to impose limitations on it.
The Posting of Workers Directive establishes the principle of ‘equal pay for equal work in the same place’, yet I have to tell Commissioner Špidla that I do wonder how, in view of the criminal energy expended on circumventing this principle in practice, one local foreman or one registration on the day work begins is meant to be enough to ensure that the Member States can keep tabs on what is going on. If the means of control available to the Member States are intended to help protect workers, then it follows that no restrictions must be placed upon them, and that – rather than the assertion that such a thing is no more than a bureaucratic imposition – must be the guiding principle of the handbook. The Posting of Workers Directive must continue to have the protection of workers as its primary purpose.
Mr President, I should like to add to the words of thanks that have been spoken to Commissioners McCreevy and Špidla. I have great admiration for the way in which you have met us halfway. What is now before us represents a big step forward. I have a few questions and comments.
I shall start with you, Commissioner McCreevy. You said that you will be presenting a document on health. What do you mean? Is it a directive? Indeed, we cannot accept a situation where the European Court of Justice decides that we should monitor the situation closely, only for nothing to be done thereafter. I would appreciate it greatly if it was a directive that were to be tabled, because you have not mentioned the form that document would take.
Turning to Commissioner Špidla, I agree with you both that Articles 24 and 25, as they were formulated originally, were included with the aim of making it impossible to put up administrative hurdles in the recipient Member State. I totally agree that something should be done about them. Having said that, wages and working conditions can also be skirted, which leads to improper competition on the labour market. That means, therefore that it is important for new policy guidelines to be drafted, also for the workers who are posted.
I have a question, though. Why have you issued a communication, Commissioner Špidla? I am asking you, because Mrs Schröder is writing a report on the posting of workers directive and you already have an assessment of the same directive at your disposal. Why have you issued a document that is difficult to enforce? Why did you not decide to adapt legislation instead?
Mr President, I have one last comment to make. I am delighted with the fact that the monitoring procedure that checks the way we deal with each other is set to improve thanks to different labour inspections joining forces. We will need to have another talk about how we could reinforce this procedure.
Mr President, Commissioners, ladies and gentlemen, during the first debate on the Services Directive, a British Member said: ‘Fritz Bolkestein is well and alive and living mainly in France’. My group wishes the former Commissioner, Mr Bolkestein, a very happy retirement. Indeed, we hope that he will have a peaceful retirement, but his directive is well and truly dead. Henceforth, we shall have a Gebhardt – McCreevy directive.
There are still, of course, the Bolkestein orphans. On the extreme left and among certain well-known anti-Europeans, the Bolkestein Directive had become an obvious bogeyman, the symbol of an anti-social Europe. These people have difficulty in accepting that the Bolkestein Directive is definitively dead and buried. Others have the same problem, notably some enthusiasts of ultraliberalism, and here I am thinking of those who saw in the Commission’s original proposal a sort of master key providing access to a totally deregulated Europe. I am thinking in particular of that French baron who tries to look modern by speaking American when he is speaking on behalf of big employers.
Happily, though, the European Parliament has done its job, and a qualified majority of Parliament has rewritten the text that was submitted at first reading on the Commission’s original proposal in order to make it a respectable instrument that encourages the free provision of services, while avoiding any form of social dumping. The Commission has done well to broadly support the European Parliament’s position, even if we did observe a bit of shillyshallying last week. President Barroso has taken his troops in hand. We shall, of course, have to remain vigilant and we shall have to request some further information. Nonetheless, the Austrian Presidency would likewise do well to ensure that the Council supports Parliament so that we may quickly arrive at the proper Services Directive that we hope and pray for.
Mr President, Commissioners, in Parliament we have held hearings concerning the Posting of Workers Directive, and these have shown that there is nothing wrong with the directive itself, even if it is complicated. However, there are huge problems with applying the rules in practice. People are unaware of their rights, companies do not know which rules they have to follow and public authorities interpret the directive differently from one another. Rather than amend the directive, we therefore have a great deal to do in terms of better administration and the better provision of information. The EU and the Member States must together ensure that it is possible, for example via the Internet and quick caches, to obtain better information. In that way we should be able seriously to reap the benefits of an internal market for services. I am looking forward to the Commission taking initiatives in this area and ensuring that the Posting of Workers Directive operates better in the future.
Mr President, thank you for presenting the guidelines on the posting of workers. They certainly represent a further significant step towards the liberalisation of services.
The Commission’s document outlines the administrative barriers illegally imposed on firms posting their workers abroad for work purposes. It also contains examples of rulings by the European Court of Justice, which considers that such practices infringe the Treaty. Unfortunately, however, the document does not propose any effective ways of resolving the present situation.
The Commission has demonstrated quite clearly that it lacks the will to ensure compliance with Community law. Mere references to rulings by the Court of Justice are not enough. The barriers remain firmly in place in spite of the rulings, the Treaty and the Directive. Nothing has changed. More determined action is therefore called for, such as starting legal proceedings against those who have infringed the provisions. I fear that the proposal to prepare another report on progress achieved in eliminating barriers in a year’s time simply amounts to a further postponement of such action.
In conclusion, I should like to say how taken aback many Members of this House were on discovering that health services had been completely written out of the Commission’s opinion on the directive on services, even though the parliamentary vote showed a majority in favour of their inclusion.
. Mr President, I wish to begin by thanking the honourable Members for their remarks. I shall reply to some of the specific questions.
On the excluded sectors, it is important that we all remember that the provisions of the Treaty continue to apply to those services outside the scope of the directive. The College of Commissioners will debate the question of health within the next couple of weeks and the scope of the initiative will be decided at that time. Mr Kyprianou will have the lead and Mr Špidla and myself will be submitting our ideas to him. While I cannot be more specific today, I can say that at a minimum it will cover the issue of patient mobility and reimbursement for health expenditure. We will have to wait to see what Mr Kyprianou will bring forward.
Mr Harbour is being a little pessimistic about the reception given to this revised proposal. It is true that there has been a degree of negative comment in some of the media, but views will change with time and when people have had more time to digest what was voted on by Parliament.
I have vigorously sold the modified proposal to the Council of Ministers. At a meeting of the Council of Ministers on Sunday, 12 March 2006, I vigorously defended the intended revised proposal. I told the ministers that I intended to follow what the European Parliament had agreed in the main areas. While some ministers may have been somewhat sceptical initially, at the end of the meeting most were quite pleased as to what the outcome was going to be. The fact that the European Council last week overwhelmingly endorsed the vote in Parliament shows that the debate has moved on considerably.
It is a good proposal. Mr Harbour outlines many of the initiatives and the good points in it and we should be prepared to sell it as a very important step in the services area and as a good day for Europe when this particular directive is adopted.
As I have said in committee meetings – and recently I attended a meeting of the Committee on the Internal Market and Consumer Protection – it is important to realise that the previous Commission’s proposal was never going to see the light of day as it was drafted. So those who defended the original proposals would have to recognise the political reality: it was never going to become a piece of legislation.
What I as Commissioner and the College of Commissioners recognised was the political reality that we could not keep trumpeting how brilliant the proposal was while knowing in our hearts that it was going to remain on the shelf. We adopted the pragmatic approach of saying that we could see whether we could get a broad agreement among the Members of the European Parliament from the major groups because, if we could succeed in doing that, we would have a better chance of seeing the revised proposal through the Council of Ministers.
In the meetings of the Council of Ministers that I attended there were as many divisions as there were in the European Parliament. So I think Parliament has clearly shown the way. Now that we have a revised proposal, we all should be prepared to sell it and to recognise that it is a major step forward. Some might describe it as an incremental step forward, but a major step forward it is. It will be of considerable benefit to the economy of Europe, because what is at issue here is galvanising the European economy to be able to sustain the kind of growth rates that would deliver the number of jobs that are so necessary. In my opinion the modified services proposal will do that.
Given the broad consensus that has been reached on the most difficult points in this proposal, I am certain that the Council of Ministers will want to work closely with the European Parliament to try to reach an early agreement. We in the Commission will do all we can to facilitate an early final agreement on the text. If everybody maintains an open and constructive approach, we can steer this important proposal to a successful conclusion.
. Ladies and gentlemen, I would like to thank you for the discussion that has just taken place. Allow me to touch on some of the points that have been raised.
In the continuing debate between the social partners and representatives of the Member States, and especially also within the framework of parliamentary debates, the view has now taken hold that the Directive is fit for purpose and that there is no pressing reason for it to be subjected to any fundamental legislative reworking, although its practical application may give rise to a number of problems. In the course of discussing the Services Directive, Parliament obtained a promise that the Commission would include in its communication a round-up of practice to date and of the decisions to date from the Luxembourg court. It is absolutely clear, and I think it applies across the entire legal system, that laws should be used only in accordance with the purposes for which lawmakers have framed them. The Posted Workers Directive should protect workers who have been posted, securing for them the appropriate rights while preventing social dumping, protecting them from exploitation and saving them from being forced into accepting unreasonable social standards and thereby competing unfairly against workers in the host country. This is the purpose of the Directive and this was our determining viewpoint when formulating a strategy for the communication.
It is not of course the aim of the Directive to create artificial barriers, and this means that every single barrier and every administrative procedure must be weighed up from the following standpoint: is it necessary and essential to the greater protection of workers? If the answer is yes, then it will be in agreement with the Directive, if the answer is no, then it will not be. I can provide a typical example: the protection of workers unquestionably requires the use of official documents, but we can easily imagine that some documents may be unnecessary from this standpoint. This is one of the issues addressed in the communication.
In a number of speeches a question also arose that was not connected directly with the communication, but was connected with the further development of the Services Directive and with issues relating to services in general. This was the question of social services in the public interest. I can report that the communication is already complete in respect of the fundamentals of this issue, and we expect it to be fully formulated by the end of April. The communication will, on the one hand, clarify some of the principal legal questions, because it is necessary to have precise and reliable interpretations of court decisions, and on the other hand it will put forward a number of other procedures that might be adopted with the further development and elaboration of the political concept of services in the public interest.
Ladies and gentlemen, I believe that the Services Directive and the related communication, along with the additional negotiations and subsequent steps, provide an example of exceptionally productive cooperation between the Commission and Parliament, within the framework of some highly demanding parts of our legislation.
Ladies and gentlemen, perhaps I might be allowed one more comment, already touched on by my colleague Mr McCreevy, which is that we do indeed expect some new legislative proposals to be formulated in relation to health care, and particularly in relation to the movement of patients within the health system.
Mr President, I am surprised that the European Union’s Austrian Presidency is not taking a stand on this very important communication from the Commission. Listening to Chancellor Schüssel, he speaks highly of the compromise reached by the European Parliament, and I should very much like to know whether the Austrian Presidency is now going to do its best to ensure that the Council adopts this new position of Parliament and of the Commission.
Mr Goebbels, I would hesitate to describe your speech as a point of order, although it does affect the order of the debates. It is a question about the order, but I do not believe that the Council needs incentives from MEPs to speak if it wishes. It knows that it can speak, and if it has not asked to do so, it will be because it has not felt the need to. Silence is equivalent to assent.
The debate is closed.
– I am grateful to the Commission for having taken account of this Parliament’s position, which democratically reflects the demands of the majority of European citizens.
I am sorry that certain social services are still excluded from the directive: services like affordable housing and support for children and families must not be subject to the laws of competition, but must aim solely at meeting the beneficiaries’ interests. I hope, therefore, that these demands will be adequately taken into account in the social services directive that the Commission has announced for the end of April.
I am also pleased that the country-of-origin principle has been removed and that the new document on the posting of workers has been drawn up. I think, in fact, that we need to guard against social dumping by carefully examining the rules of the market, especially as regards wages and working conditions. It is important to ensure that competition improves job quality for the benefit of workers and consumers. The ultimate aim of the European Union is in fact not to increase the volume of business but to create a competitive society that serves its citizens, a society that helps to raise the living standards of its members in every respect.
The next item is the joint debate ‘Better law-making’, which deals with four reports:
- the report by Monica Frassoni, on behalf of the Committee on Legal Affairs, on the Commission's 21st and 22nd annual reports on monitoring the application of Community law (2003 and 2004) [2005/2150(INI)] (A6-0089/2006),
- the report by Bert Doorn, on behalf of the Committee on Legal Affairs, on better lawmaking 2004: application of the principle of subsidiarity 12th annual report [2005/2055(INI)] (A6-0082/2006),
- the report by Arlene McCarthy, on behalf of the Committee on the Internal Market and Consumer Protection, on the implementation, consequences and impact of the internal market legislation in force [2004/2224(INI)](A6-0083/2006) and
- the report by Giuseppe Gargani, on behalf of the Committee on Legal Affairs, on a strategy for the simplification of the regulatory environment [2006/2006(INI)](A6-0080/2006).
Mr President, ladies and gentlemen, I am particularly delighted to take the floor today, not in my usual guise as my group’s representative, but as rapporteur for the Committee on Legal Affairs representing a broader-based majority. As such, I should like to deliver a few messages about this report, the essential aim of which is to emphasise that the implementation of Community law forms an important part of the ‘better lawmaking’ dossier, alongside the other issues that we shall debate this afternoon.
Implementation is an important part of law primarily because the situation at European Union level is unsatisfactory, as the Commission’s report points out very effectively. There are very serious problems particularly concerning environmental legislation as well as legislation on the internal market, and responsibility for that – there is no point in denying it – lies above all with the Member States.
Non-implementation is also due, however, to the fact that the procedure is enshrined in the Treaties and is therefore not easy to improve. It is a slow procedure that provides for relatively inadequate sanctions: in order to arrive at a positive solution for the implementation of Community law by the Member States, the procedure often leaves much to be desired and takes a very long time.
I should like to hear whether you believe that this issue of the implementation of Community law is a priority for the Commission or not. Judging from the communication, it does not seem to me that it is, because, as we know, it deals more with the aspect of withdrawing and amending directives rather than their proper implementation.
I believe that there are substantially two schools of thought in the Commission: one that says, ‘It is best to avoid trouble with the Member States, so let us try to solve problems together with them,’ whereas the other says, ‘Let us apply the rules as they are, not inflexibly but at any rate positively, using procedures that as far as possible are fast and within the law.’
I should like to give some examples of that. We believe that several decisions made by the Commission regarding the initiation of certain procedures, such as those on GMOs in Austria, were made particularly quickly and effectively. On the other hand, in the case of France and its inability to implement the Natura 2000 Directive, we have been waiting for three years, ever since the Court of Justice’s decision, for the Commission to intervene under Article 228, which is the article on fines.
Similarly, there are interesting situations regarding the citizens’ right to reimbursement of their medical expenses. This is an extremely important issue for the people themselves, but we realise that it remains unresolved because it is a politically complicated issue to take on. At the same time, Article 228 has only been invoked twice: once for the Greek waste discharge case, which was suspended after a very short time, and once for the Spanish bathing water case, which was withdrawn at the last minute because of an issue that the Commission itself admits is rather dubious from a legal standpoint.
What answer do we give or what proposals do we make to resolve a situation in which we believe that the Commission should act more transparently? First of all we believe that there should be greater surveillance and greater transparency regarding the ways in which Community law is implemented. I think it is important that the Commission pass on to us the compliance studies that it carries out on implementation of the law, which unfortunately we have not succeeded in obtaining.
Secondly, I believe it is extremely important for resources to be transferred from all those bodies that will no longer produce legislation to those that will instead implement it. We do not agree with the idea, for instance, that there should be such a transfer to those who will carry out impact assessments, something that is currently being discussed in the Commission. Thirdly – and this affects us – we believe that the European Parliament should act much more specifically in the area of the implementation of Community law, not in order to change the Commission’s powers – I am aware that this is of great concern to the members of that Institution – but, on the contrary, to gain a clearer idea of what actually happens, as the Committee on the Environment, Public Health and Food Safety and other committees do.
I believe that the policy of naming and shaming with regard to the implementation of Community law is very useful and that the Commission should perhaps help us to apply it more decisively.
. Mr President, I would like to quote an article from an authoritative Dutch newspaper in May last year, just before the referendum in the Netherlands. The quote starts as follows: ‘Not Barroso, not Blair, but Mr van Alphen from the Netherlands, along with thousands of other national civil servants, takes the day-to-day decisions in Europe’. This article did nothing to contribute towards a positive basic perception in the Netherlands of the referendum. You know it all went horribly wrong. The Netherlands said no, which is worrying. It is these very rules and regulations that are a source of worry and that we should discuss in more detail today.
We must work hard in order to remove the negative image the citizen has of rules and regulations. How can we achieve this? We can do it by making them more transparent. We must also consider the administrative burden that results from them. Many companies have the mill stone of a heavy administrative burden round their necks, and if there is anything that affects companies’ competitiveness, then this is it.
How do we achieve more transparency and cut the administrative burden? We can do it, in the first place, by carrying out an actual impact assessment, and that is what is still lacking at the moment. We have seen many examples of impact assessments, and they all vary in terms of quality. Some are good, and some are not. If we in this House want to benefit from impact assessments, then they should offer impartial and sound information that is readily understood. That is what is missing.
We in this House have first-hand experience of some impact assessments on amendments; we too have found that the quality varies, and that is why I propose an independent review of them. This need not be done by a weighty authority. This could be a panel of four experts in the field of impact assessment, who simply look at the impact assessments carried out by the Commission and those carried out in this House, and who then issue recommendations on that basis. In other words, there is no need for an agency or weighty authority; what we simply need is an independent quality review, one that is effective and external.
Turning to comitology, the article I mentioned a moment ago had something to say about this too. It also included another paragraph, one about the committees, which I do not want to keep from you. ‘You do not see them, you do not hear them, some 450 consulting clubs in Brussels, constantly take decisions that affect the everyday life of the citizens.’ More transparency is needed in that area too. When comitology leads to secondary legislation, this legislation must also be verified. We must demonstrate the implications of legislation of that kind by means of an impact assessment. The public will then see that we mean business and that we actually want this transparency.
Finally, as Mrs Frassoni already pointed out, implementation is extremely important and Parliament should devote far more attention to it. When a report has been discussed in the plenary, then the work of the rapporteur is done. I would suggest asking the rapporteur in question, three years after approval in this House, to notify his committee of the state of play in terms of implementation. This will contribute significantly to the proper transposal in the Member States and also to sound contacts with national parliaments.
Those are the proposals: more transparency, objective supervision of the impact assessment, limits to comitology, more insight into comitology and possibly a call-back right for the European Parliament should the need arise. Those are the components of an inter-institutional agreement that I think are needed in order to really get going with these rules and regulations.
. Mr President, as Chair of the Committee on the Internal Market and Consumer Protection I very much welcome this joint debate on better regulation and the opportunity to discuss with the Council and the Commission how we can improve the regulatory experience for consumers, citizens and businesses that are at the sharp end of making sense of implementing EU laws. The confidence and trust of citizens, consumers and business in the EU itself is linked to their experience and perception of EU laws and the impact they have on their daily lives.
I want to focus on improving better regulation for the internal market and ensuring that we achieve a sense of purpose in our law-making for consumers in the internal market. The internal market accounts for almost one third of the Community . Good-quality, effective and simple legislation in the internal market should open up opportunities for cross-border trade and give consumers increased choice, while protecting environmental, social and consumer rights. At the same time, getting legislation right in the internal market is critical to achieving the Lisbon goals of jobs, growth and competitiveness.
I believe that the internal market will benefit most from a joint and coordinated approach by all three institutions to improving the entire regulatory cycle. That means that we also need to think of the consequences of the midnight deals and compromises that we make, and consider whether they are going to confuse or clarify laws for end users. That starts, in my view, with good, clear drafting of laws, high-quality impact assessments and effective, comprehensive and transparent stakeholder consultation. The Member States too must take their responsibilities seriously and ensure good and correct implementation of internal market laws. They must resist the temptation often to gold-plate or add on national requirements. Although transposition rates are improving, as shown in the internal market scoreboards, there is still room for much improvement. That is why we are asking for a fast-track infringement procedure for test cases in the internal market. We need to learn from the failures and mistakes of EU laws. That is why we would like to see both and, in particular, impact assessments or evaluations of where we went wrong. Has this legislation achieved its objective or, on the contrary, has it led to distortion and fragmentation of the internal market?
Some believe that the impact assessments should be handed over to an external body. I do not share that approach, as I believe that the internal market laws should be the responsibility of Commission officials as part of the discipline of effective policy-making. However, the Internal Market Committee insists that all legislative proposals be accompanied by a quality impact assessment, a summary and a better regulation checklist on internal market proposals.
Of course alternative regulation is a subject of much scepticism. While the interinstitutional agreement provides for this non-legislative option, we insist with respect to internal market laws that Parliament is both informed of and consulted on such alternative approaches. They are justified by impact assessments. Equally, we must have redress for the consumer and sanctions if these alternative regulations fail to deliver benefits for the consumer in the internal market.
I want to stress the work of the Internal Market Committee as an active partner in the better regulation process. I know that Commissioners often say that Parliament does not take its role seriously. We were the first committee to commission our own impact assessment, under Mr Whitehead’s chairmanship, for amendments on the Toubon report on nominal quantities for pre-packed products. On the pyrotechnics proposal we are conducting an impact assessment on amendments proposed by our rapporteur. We will look at a cost/benefit analysis of his amendments to that proposal. We are conducting a hearing on the impact of public procurement laws on the internal market. EU public procurement accounts for 16% of EU GDP, yet the 1992 package of laws, as demonstrated in a number of ECJ cases, has not achieved the desired opening of the market.
Let us be clear. It is the consumer, the citizen and businesses that pay the price when laws are not effective. Bad drafting leads to legal uncertainty, poor or confused transposition and at the end of the line is a confused businessman or consumer who loses confidence in the internal market. The ECJ, after years of deliberation, becomes the arbiter of better legislation. That is not the right way forward.
Finally, I want to quote the cases of SOLVIT, which I believe is an excellent initiative of the Commission. A qualified doctor tried for a number of years to register as a doctor in Spain. He spent a large sum of money on legal fees, had lost confidence in the internal market, yet the SOLVIT system intervened and helped him within ten weeks to get registration in Spain as a doctor. That doctor said: ‘SOLVIT has restored my confidence in the internal market’.
So, the reality is that good laws that are well drafted, easy to implement, easy to enforce and police, are the key to restoring confidence in the internal market. I hope that today’s debate is the beginning of a process of close cooperation, sharing best practice between the institutions in a close partnership of equals, to build and restore that confidence that the doctor I mentioned was asking us to achieve for him as a consumer in the internal market.
. – Mr President, ladies and gentlemen, I would like to talk about three aspects, starting with the issue of simplification. There is no doubt that this House is, as a matter of principle, backing the Commission in its efforts at simplifying the lawmaking process, but I also want to make it clear that here, as in so many other instances, the devil is in the detail, and that we have to be careful not to throw the baby out with the bathwater.
Let me give you an example. Looking at this document from the Commission, for example, I see that they want to simplify the whole body of commercial and company law; now I know, as one of the Legal Affairs Committee’s permanent rapporteurs on this area, that many of the directives and regulations we have enacted on this were the result of highly complex negotiations and compromises and that there is, in any proposal for simplification, the inherent risk of Pandora’s box being opened and of the compromises arrived at after much effort ending up being once more open to question. That means that simplification is an instrument that must be handled with great care.
It is for that reason that I believe that it is very definitely advisable that we should give some thought, when simplifying just as much as when codifying, to the possibility of the three institutions adopting an inter-institutional agreement stating in clear terms how one goes about simplifying laws.
A second point to which I should like the Commission to give some thought is the issue of what priorities simplification proposals should set. Directives are customarily addressed to the national legislatures rather than to the public, and the laws with which practitioners have to deal are those enacted at the national level. It follows that the simplification of directives should be no more than a secondary objective. The Commission should give priority to regulations, for the simple reason that regulations are directly applicable as law and have a direct effect on those members of the public who have recourse to law.
The second issue has to do with impact assessment. I want once more to ram home the point that most of us in this House regard an independent element in the assessment of laws’ impact as vitally necessary. In a report it produced in December, this House called for an independent agency on the American model. For my part, I want to make it clear that this is not a for me; it is something we can talk about. What I do regard as indispensable, though, is the participation of an independent external element in the assessment of the impact laws have. It is not acceptable that the officials who make proposals are also and at the same time the ones who are responsible for gauging what impact those proposals will have, for the consequence of that is that the impact assessment ends up being no more and no less than part of the justification for them, and that is not what we want. It is for that reason, then, that I believe we have to hammer out something sensible with the Commission in relation to this issue.
An inter-institutional agreement has been in place since December 2003, according to which the Commission is, in principle, responsible for the impact assessment. That also means, though, that it is exercising a responsibility with and on behalf of the legislature, that is to say, for Parliament and the Council, and so we believe that we in this House, too, should have – and do have – a right to be consulted as to how this impact assessment is carried out.
I might add that that is also the reason why we, in the Conference of Presidents, initially delayed adopting a resolution on the follow-up administrative agreements, since these, of course, have to be renegotiated, not least in the light of the resolutions that we will be adopting on these four reports in May of this year.
I would also like to say something about something that is very definitely a live issue. On 16 March, Advocate-General Sharpston delivered an opinion in the case of Spain versus the Council, in the conclusions to which she refers explicitly to the impact assessment, stating that the absence of any adequate impact assessment is an indication of the legal act having been adopted arbitrarily, and that demonstrates and confirms the Court of Justice’s increasing interest in this issue.
Further to what Mr Doorn has had to say on the subject, I think it is crucial that decisions arrived at by way of comitology also need to have their impact assessed. There are a whole load of cases that we could take as examples, where the real bureaucratic madness lay in the comitological decisions rather than in the legislation itself, so, here too, there needs to be proper monitoring of what impact laws have.
Last of all, let me turn to the third issue, that of , that is to say the process whereby the interested parties are listened to. In preparing legislation, the Commission has come to rely very heavily on Europe-wide organisations and associations. I have nothing against the European lobbying associations, but the processes whereby they arrive at decisions are sometimes more complex than those in the Council of Ministers, and what emerges from them is often consensus compacted into nonsense. I believe we need still other forms of consultative machinery in order to get the information directly from those interested parties who are working at their jobs and therefore have to deal with these issues. So, for example, the consultative machinery we came up with through the network currently engaged in developing European contract law, with which we defined a limited category of person to be consulted, could be a good example of how to improve these mechanisms.
. – Mr President, I am glad to have the opportunity today to discuss with you an issue that is of great importance for Europe. I know from my own, very close, contacts with the public over recent months that the issue of ‘Better Lawmaking’, along with everything that is associated with it – perhaps not as a slogan, for many of them do not know what it stands for, but as a principle – is one of the issues of greatest interest to them.
As you know, the Commission’s programme for this year is under the heading of ‘unlocking Europe’s full potential’, and rightly too. The Council is convinced that better lawmaking will be crucial in making this possible. It is our intention that lawmaking should support the citizen rather than hampering him, and the same is true – as Mrs McCarthy has already said – of the consumer, but it is most especially the case in business life, where too little has been done to foster the dynamism and creativity of small and medium-sized businesses in particular. Only recently, the European Council indicated its desire to promote small and medium-sized enterprises and provided some impetus in that direction. Studies have shown us that the administrative burden for businesses and members of the public is equivalent to between 2% and 5% of European GNP, and so it is our intention that a marked upturn in competitiveness be brought about by assessing the impact of the administrative burden, simplification, and a reduction in it.
The term ‘better regulation’ is one that has recently been in frequent use, and I certainly agree with Mr Lehne that we should not throw out the baby with the bathwater and that this term is very often used rather loosely, and in such a way as to devalue it, in that it is not always clear what is meant by it. I can say on behalf of the Council that your House’s engagement with this issue in no fewer than four reports today is very much to be welcomed.
The Council presidency continues to regard the Inter-Institutional Agreement on Better Lawmaking, to which reference has already been made today, as the framework for our cooperation. We intend to collaborate with the future Finnish Presidency, with the Commission, and, of course, with your House, in further advancing the agenda for the reform of the regulatory framework.
Let me discuss in greater detail some of the areas that are significant in this context.
I will start with simplification. The simplification of EU regulations is something that has a tangible effect on businesses and the public, and it is for that reason that it will be particularly efficient if it also enables us to gain greater credibility. Commissioner Verheugen’s screening initiative and the current plans for sectoral simplification and further efforts at horizontal simplification put us on the right track. I am also very impressed by the presence of the President and the Vice-President in this House today and by their participation in this debate, for we must encourage further progress down this road, and that is precisely what the Council and the Commission are doing by doing something to bring Europe closer to its citizens. As you know, the Austrian Presidency has to some extent taken ‘bringing Europe closer to its citizens again’ as its watchword, and these initiatives, including those on the part of the Commission, make a substantial contribution to doing that. They also help Europe to be successful in achieving the Lisbon targets. The Presidency of the Council is glad to see that the Commission is not only pursuing the ‘simplification of existing legislation’ by means of a general weeding-out of the , but is also planning to include in this the outcome of the Council’s efforts in this area.
Together with the future Finnish Presidency and the Commission, we are working towards better working methods for simplification and towards maximising the efficiency of the cooperation between the Council, the Commission and Parliament, and so it is also useful that the Commission should, on an annual basis, provide the Council with information on its programme of simplification. We also propose that the simplification dossiers be put near the top of our agendas, and that the Council and Parliament should endeavour, where possible, to adopt simplification dossiers at first reading.
The burden of administration – to which reference has already been made – upon the persons it affects is, of course, directly measurable and affects them directly. We need instruments in the European sphere to do just that. Such instruments exist; now all we have to do is to use them. The Presidency of the Council is currently drafting a paper on the prescription of quantitative targets in this area.
As my third point, I would like to turn to the subject of the choice of legal instruments, for, whatever our efforts towards improving lawmaking, there are a number of important aspects of which we must not lose sight, among them the subsidiarity principle and the principle of proportionality, while at the same time taking care to ensure that the remains intact. It is not less Europe, but a better Europe, that we would like to see.
The principles of subsidiarity and of proportionality are fundamental guidelines for action by the institutions in their exercise of EU competences and hence an integral part of better lawmaking.
Subsidiarity and proportionality also play a central role in the choice of legal instruments. In carrying out impact assessments, several alternative courses of action need to be considered, one of which must be the option of acting at a lower level than the EU itself.
Contrariwise, though, the interests of legal clarity and the smooth functioning of the internal market can be better served by regulations than by directives, and that, too, has been referred to today. All in all, it is crucial that, in each individual case, the instrument should be chosen that best enables Europe to achieve what regulation is intended to do, and so, in practice, there is a close connection between impact assessments, which are of considerable value qualitatively speaking, and the effective application of subsidiarity and proportionality.
Both the Council and Parliament are already obliged by the inter-institutional agreement to have extensive recourse to the Commission’s impact assessments in the process of arriving at decisions. These impact assessments by the Commission can therefore also serve as the basis for an active discussion of the principles of subsidiarity and proportionality. Perhaps I might take this opportunity to reiterate that we intend, in order to add depth to this discussion, to organise a conference on subsidiarity in Austria on 18 and 19 April, at which we look forward to valuable contributions from your House.
As was generally stressed today, impact assessments must be produced to the highest possible standards of quality and must then actually be used in the negotiating process; The Austrian Presidency of the Council will be producing what might be termed a handbook for chairmen of Council working groups with the title ‘’.
We also want to encourage more cooperation between the institutions, particularly in respect of assessing the impact of major amendments proposed by the Council and in the consistent adherence to the agreed in all three of them, and, with this in mind, we look forward with great interest to the Commission’s impact assessment review, which has been announced for this spring.
Overall, the presidency shares your House’s view that high quality impact assessments are essential components of an improved regulatory framework.
Something else to which reference was made was the involvement of what are termed ‘stakeholders’ in consultation processes, which is vital if there is to be greater transparency. Interested parties must be fully informed about the options for consultation, account must be taken of their views when policies are drawn up, and they must also be given proper feedback.
Let me conclude by adding something about transparency. If the public are to accept the decisions we take, it is important not only that the laws we enact be comprehensible and simple, but also that we do a better job of explaining how these decisions are arrived at. The decision-making process needs to be as transparent as possible for the general public. Our Federal Chancellor said this when presenting the Austrian Council programme, and it is a point I have emphasised on many occasions. The Austrian Presidency of the Council attaches importance to continued progress in transparency. The first steps have been taken by way of the resolutions adopted last December, on the basis of which we are now attempting to give this practical expression and, where possible, to highlight other ways in which greater transparency may be achieved.
As I said at the outset, ‘better lawmaking’ is a project of public relevance and of direct concern to all of us. If it is accomplished successfully, we will, together, have been able to add real value and to again make the benefits of the European Union clearer to its citizens.
. Madam President, ladies and gentlemen, European legislation is central to everything that makes the European Union special. We are, in fact, a Community based on the rule of law. Without law, we should have to rely on continual negotiation, on the balance of power between the Member States or else on goodwill, in theory only, on cooperation and on willingness. We do not want a Community based on the arbitrary and the discretionary. We want a Community based on the rule of law. It is law that can guarantee those freedoms that Europeans enjoy today.
I believe that this is an important point of principle and here I would like to make a personal observation. Three days ago, at the European University Institute in Florence, I gave a lecture, the Jean Monnet lecture, which focused precisely on my conception of law in the European Union. I believe that it is more necessary than ever to reaffirm those principles of a Community based on the rule of law that is our Community. That is what makes it different from other experiments at international level.
We make laws for a number of reasons: for example, to protect health by ensuring food safety, to protect the environment by setting standards for air and water quality and to lay down rules for businesses operating within the internal market, so as to enable them to fight on equal terms, avoiding all discrimination.
We make laws at European Union level because the Member States have agreed that certain measures should be determined at Community level. In practical terms, it is indeed a matter of substituting a single rule, applicable throughout the European Union, for 25 national rules. For all that, we have to ensure that European legislation and regulations give added value: they must be targeted, they must conform to the principles of subsidiarity and they must be correctly implemented, while at the same time being proportionate to the needs that they are intended to meet. The measures adopted must not be excessive nor go beyond what is strictly necessary. We must avoid rules that are too prescriptive, that lead to unwarranted expense, or that may turn out to be counter-productive.
We must also eliminate the cumulative effects of rules which, in time, end up overlapping with each other, an outcome that is detrimental to businesses, to the voluntary sector, to public authorities and to the citizens.
Allow me, therefore, to congratulate the European Parliament on its excellent initiative to hold this debate on the topic of ‘better lawmaking’. It gives us the opportunity to examine this issue coherently. I wish to thank Mrs Frassoni, Mr Doorn, Mrs McCarthy and Mr Gargani, for whom Mr Lehne is standing in today, for their excellent work and for their reports.
In order to properly evaluate the quality of our legislative initiatives, we need a set of measures and a strong guiding principle. That is what clearly emerges from the various reports, which I believe provide a sound basis for our exchange of views today. These reports and the way in which we respond to them prove that our two institutions have come a long way in recent years. The need for better lawmaking and for laying down better rules is the subject of a genuine consensus. Our legislative activity is a continuous process. We must work together to ensure that our political choices, whatever they may be, are translated into legislation of the highest quality. Here, I would also like to congratulate the Austrian Presidency on all of the measures it has taken in this respect.
How do we perceive this challenge? We acknowledge it: we still need to make improvements to all the stages of the cycle, that is, from acts already adopted to new initiatives, via proposals currently under negotiation. That is why the Commission has launched a vast system for better lawmaking that combines several measures: a system designed to evaluate the impact of the Commission’s important proposals; a programme designed to simplify the legislation in force and to withdraw a number of the Commission’s proposals that are awaiting consideration by Parliament and the Council; and more frequent recourse to other ways of resolving problems aside from conventional legislation, for example, self-regulation by the parties concerned or coregulation by the legislator. All of these measures are now producing tangible results.
Let us look at impact assessment. Since 2003, the Commission has put in place a system to look at the economic, social and environmental impact of all its major proposals. Since the adoption of an integrated approach, 120 impact assessments have been published. We have also updated our guidelines to help staff to better examine options and impacts, including on competitiveness, and to focus attention on issues such as the cost of too much paperwork. This reflects a marked and profound change in approach and attitude. I believe it is real progress. We know that as yet assessments do not all meet the same standards. We know there is room for improvement. We recognise, as pointed out in Mr Doorn’s report on behalf of the Committee on Legal Affairs, that quality can be improved and that quality control mechanisms must be strengthened.
I fully subscribe to the need for a separate scrutiny of impact assessments; a kind of ‘four eyes’ principle. We are working on a comprehensive approach. First we need to ensure that our impact assessments are organised in the right way. As promised in March 2005, we are setting up a network of technical and scientific experts to help us develop methods of ensuring that impact assessments are comprehensive and of high quality. An external evaluation of the system is also under way, to identify where we are doing well and where we need to do better. Also, the authors of impact assessments need feedback to know if they have done a good job. That is why consultation is part and parcel of the impact assessment process. It is also one reason why all Commission impact assessments are on the Europa website.
As for quality control of the individual assessments, I agree that an independent check should be carried out independently of the services that propose legislation. I suggest that the best guarantee of impartiality is to put such a check under the authority of the President of the Commission. I have asked the Secretary-General of the Commission to examine how best to step up our quality support and control.
But let me stress that we need to work much more closely with you on impact assessment. I welcome the recent agreement on the common approach to impact assessment. This set of rules for dealing with impact assessment across all three institutions is an important step forward; it will facilitate our work together and avoid duplication of effort.
Moving on to simplification, we have made a good start. The action programme, which we adopted last year, provides for the repeal, codification, recasting or modification of some 220 legal acts covering a wide range of policies. The programme, already under way in the automobile, waste and construction sectors, will be reviewed and updated in consultation with stakeholders. Other sectors such as foodstuffs, cosmetics, pharmaceuticals and services will follow. We need your input to determine the right targets and to secure the best results.
We need the Council and Parliament to speed up the adoption of simplification proposals. My reading from your reports is that we basically agree on what we are trying to achieve. Now we have to get down to work, look at the substance and deliver results.
We are also tackling administrative burdens, which are particularly burdensome for small businesses. This means simplifying forms and modernising the customs code to assist electronic exchange of information. We are introducing the measurement of administrative costs in our impact assessments. It is essential that the Council and Parliament pay attention to the paperwork load when they suggest amendments.
We also need to test new approaches to regulation, looking at co-regulation and self-regulation as a possible alternative. We can work more closely with industry, for example, to deliver results on a voluntary basis.
I understand very well your concerns about not being closely involved in the preparation of non-legislative approaches. Where such approaches seem the best route, I fully accept the need to work out ways of keeping Parliament involved in their preparation and implementation.
Finally, I would like to say a word about the implementation of law. This is a high priority for the Commission. I ask you to look at the conclusions of our College meeting today. We analysed 2055 cases of infringements. That was the decision of the Commission today. Sometimes the decisions are very difficult and we expect some Member States to react. I hope you support the strong commitment of this Commission to the implementation and enforcement of Community law.
Our laws need to be correctly applied and implemented, otherwise our efforts as policy- and lawmakers are in vain. As more and more policy areas mature, we should see a shift in political attention and resources towards implementation. In fact that is a great priority for this Commission. This whole programme of better regulation – including implementation – has become a flagship of this Commission. I am personally devoted to it, as are Vice-President Verheugen and the whole College. As the Commission we need to manage infringement proceedings efficiently. I am conscious of the need to reduce the timespan on individual infringement procedures. We need quicker ways to respond to the problems faced by citizens in business. We should look at these broad issues of implementation together and explore constructive ways of dealing with them. Later this year I expect the Commission to come back to you with specific suggestions.
I believe that the reports discussed today show a shared analysis of what needs to be done. We have been putting the building blocks in place and now we have to deliver on our commitment. I am convinced that if we work in partnership we can show that Europe is not about red tape and unnecessary burdens but about delivering what citizens need in the right way. I believe that if we work in partnership we will reinforce a Community based on the principles of law.
. I fully endorse what Mr Barroso said in the latter part of his speech. On behalf of the Committee on Economic and Monetary Affairs, I have drafted an opinion on Mr Doorn’s report. I should like to congratulate him on it and also thank him for including, virtually in their entirety, the various paragraphs that we in the Committee on Economic and Monetary Affairs, had incorporated in our opinion, based on our experience.
I would also like to endorse what Mr Winkler said and respond by adding a slightly different slant, namely that better regulation does not always mean fewer rules and regulations or deregulation, but rather more effective regulation that is mainly geared towards the outcome and end result. This cycle of preparation, consultation, formulating rules, impact assessment and subsequently the implementation and enforcement has been mentioned by various people. In our opinion, I argued that we should, in fact, start at the back and look at the process from that angle. How can we make the process effective and based on that, what are the rules that we need to draft?
A bad example of how this was not done, how this had not been given any thought and how the field dimension had not been drawn on at the preparation stage was the services directive which we discussed just now in its original form. Fortunately, this directive has now been changed by Parliament.
I would also like to mention good examples from that selfsame Directorate-General market. Particularly in the area of the financial provision of services, a practice has been developed in that directorate and proposed by the Lamfalussy experts committee, which we call the Lamfalussy procedure. In this framework, it is indeed those who use the rules and regulations in practice, namely the supervisors, the economic operators, the consumers and users involved in the process, who should have far more say in terms of the content of those rules. We have also used this example to show others, and that is something we would like to make quite clear once again in this discussion. Whilst we have problems with the call back and Parliament’s responsibility as colegislator to be able to monitor what is eventually produced, the process as such is something we wholeheartedly support.
. Madam President, Mr Winkler, Commissioners, this debate is essential. It deals, after all, with the Commission’s right of initiative in legislative matters. Whether it is a matter of better regulation or of lawmaking, what is important is the way in which the initiative for the law is taken. If, in the Treaties, the Commission has been granted the right of initiative, it is because it has to represent the general interest. It has to show this ability not to be merely a sounding board for the various businesses concerned, but to represent all those who cannot necessarily organise themselves. In this respect, I think we are all convinced of the fact that better regulation is undoubtedly important for the world of business, but that it must also result at times in more legislation. That, Mr Barroso, is what Parliament told you very clearly, when your Commission was proposing to withdraw 68 proposals for texts and when, very clearly, in relation to Friendly Societies, we spoke of the need for legislation.
On behalf of the Committee on Economic and Monetary Affairs, I drafted an opinion on Mr Gargani’s report, which focuses on simplifying the legislation and, in that regard, I should like to make three observations.
Firstly, we must be mindful of the fact that, in this area, behind every technical question, there clearly lies a political question about content: what is it that we are simplifying? What are we working on behind the simplification?
Secondly, there are those who sometimes believe that better regulation is synonymous with self-regulation. Within the Committee on Economic and Monetary Affairs we have, in the form of accounting standards, a perfect example of a situation where, in the absence of very specific democratic regulation, dangerous abuses can sometimes arise.
Finally, the quest for simplification must also lead to the implementation of legislation that is better drawn up, whereby Parliament defines the principles and the rest is left to comitology. As you know, we fully support such an approach since it is based on a comitology agreement that fully recognises the rights of the co-legislator, that is to say the European Parliament, in the matter.
. Madam President, Member States touting protectionism as a positive policy option are dressing up protectionism as patriotism or are scared not of what Europe might become, but of what it already is: an economy based on free trade and competition. As a member of the Committee on Economic and Monetary Affairs and a draftsman of an opinion on better lawmaking, I am adamant that boosting competition via regulatory reform is the initial stimulus that Europe needs to improve productivity.
I see it as imperative that all future legislative impact assessments should take into account the increasing level of global competition. Furthermore, if the European Union is to become more responsible and flexible to the global current of market change, I propose to the Commission that a review clause be introduced into all new legislation. Also, it is fundamental that, under the guise of better lawmaking, alternatives to legislation be examined. Measures such as enhanced levels of consultation and mechanisms to quicken the resolution of disputes need to be investigated.
The prime objective of all legislation should be to allow the internal market to function without cross-border obstacles to the growth of industries. We must grasp, therefore, the opportunities that are presented by substantial economies of scale through mergers and acquisitions. I am anxious that concrete steps be taken by the Commission to reduce the cost to business of complying with 25 different national regimes. I welcome the operation of the Financial Services Action Plan. However, Member States should not be allowed to become complacent in the implementation of these 42 directives. If commitment is lacking, then enforcement measures need to be put in place.
Consistency and the rate of implementation need to be improved if the Lisbon objectives and the challenges of globalisation are realistically to be met. People need to realise that globalisation is here, and it is here to stay. It is unacceptable politically and economically that some Member States should seek to revert to protectionist policies. Irish companies and other European companies are trying to make a reality of the single market and tackle the challenges of globalisation head on, and the governments touting protectionism should not stand in their way.
I support the efforts of the Commission and everyone else towards better lawmaking and towards the better drafting of European Union legislation, and yet I regret, at the same time, that the Constitutional Treaty has not been adopted. I regret this, specifically, because in the Constitutional Treaty we prepared a very good transparent regulatory framework, which offers us another opportunity to speed up the process of the ratification of the Constitutional Treaty.
Today, Mr Barroso mentioned areas which require further review. He should add terrorism to that list. In the field of terrorism, we have already adopted 58 regulations, directives and so on – 27 of them are in the draft stage and some 15 are yet to come. In a nutshell, our regulatory system to combat terrorism is extremely untransparent: I am unable to navigate through it and I hope that terrorists are also unable to find their bearings amongst all this confusion.
Europe is suffering from at least two forms of idealism. The first is normative idealism: if a given area is unregulated, we think that more regulation will solve the problem. The consequence of this is that regulation is allowed to expand out of all proportion. The second is organisational idealism: if we think that a field needs to be better regulated, we set up an institution. The last one we set up was an institution for equal opportunities, and the one before that was an institution for human rights. As if they were a guarantee of more and better regulation.
These are illusions which will never become reality, so the Commission would do better to examine how these areas are regulated and, of course, how they impact on people. People are wondering if it is really necessary for us to have so much legislation, so many institutions etc. In addition, I do not believe that the Commission needs new institutions to supervise legislative acts and the revision of their drafts, because we have a Parliament which can fulfil this role perfectly well.
Finally, European institutions will not rise in the public esteem through a multitude of regulations, directives and so on, but rather by acting transparently to benefit the people and strengthen the idea of Europe.
. Madam President, I wish to thank Mr Gargani for the clarity and commitment of his report. I am delighted that a large part of my opinion has been included and that his report took up my own two objectives, which are, first of all, the emphasis given to the fact that simplification is necessary but must not be achieved in any old fashion, and secondly, the affirmation of Parliament’s wish to participate fully in the simplification strategy. We can only welcome any initiative that aims to make the regulatory environment clearer and more coherent.
It is, in fact, impossible to continue working properly with an of more than 80 000 pages. How, in these circumstances, can we talk to the citizens about accessibility and transparency with any credibility? That is why the simplification strategy must be supported in principle. It should enable us, in the long run, to have Community and national standards that are easier to apply and less costly. This simplification, however, also entails a number of limitations, indeed dangers, and we therefore need to be vigilant. In particular, this report specifies that simplification must not take the form of a lowering of standards, that there are problems linked to the application of the Interinstitutional Agreement governing the recasting procedure and that it is therefore necessary to clarify the applicable rules in order to avoid conflicts of competence and procedural obstacles. This report also clearly affirms Parliament’s desire to fully participate in the simplification strategy and it puts the same emphasis on the need to protect Parliament’s prerogatives as on the question of the adaptation of its rules of procedure. Simplification cannot, in fact, take place outside of all democratic control and, in particular, outside the control of Parliament.
Parliament must also give thought, within the context of simplification, to the improvement of its procedures and its internal legislative techniques. This issue will be the subject of a specific report that I am responsible for drafting. Finally, on the subject of alternative means of regulation, I am very pleased that this report demands a strict framework for recourse to coregulation and self-regulation, because it is essential to provide safeguards in this area.
. Madam President, directives and regulations all make up the law that is perhaps the main thing that our citizens see or feel as a result of our activities. Law is, as it were, our main product. But lawmaking, especially at a European level, is a process – a lengthy process – not an end point. This continuum is well represented by the various reports that we are discussing today. There are the Doorn and the Frassoni reports, one focusing on lawmaking and subsidiarity, the other on monitoring the application of the law. But our citizens should be at the beginning, the end and at the heart of this process, helping us set the agenda, lobbying and informing us as we make decisions and overseeing how the results work.
The Doorn report has a special focus on the use of impact assessments. This is really welcome. But we have to take care. Impact assessment cannot displace political decision making. Of course, we need full and independent information from all sides on all aspects, not just the effects on business. Then we as co-legislators can decide, but it must be our decision, not that of experts, nor of technocrats, stakeholders or lobbyists. Give us all the information in a balanced manner, then, in full transparency, we can make a political decision for which we are accountable. No number of impact assessments or re-impact assessments should replace democracy.
Let me turn to one of the main preoccupations of the Committee on Petitions. It is perhaps the committee in this House that is most in touch with our citizens. They come to us when the law is not working. The job of the Petitions Committee is to help citizens highlight the problems with implementation and monitoring of EU law. This work should be given a much higher profile and recognition, especially in the Commission’s annual report. For the umpteenth time, the Petitions Committee has emphasised the need for the Commission’s infringement proceedings to be more robust and we welcome, therefore, the proposals made by Mrs Frassoni in this respect. I was also pleased to hear the comments on implementation made by President Barroso.
We have also underlined the place of our citizens in the lawmaking process. Many of us would like to see them have a role in initiating law, as foreseen by the European citizens’ initiative in the draft Constitutional Treaty; but sadly, probably, this is a matter for another day. But we could at least ensure that our citizens understand what we are doing in their name. There seems to be broad support for the proposition that each directive and regulation should be prefaced by a non-legally binding citizens’ summary. In short, let us have legislation that is accessible in its form, the way we make it and the way we enforce it.
. Madam President, I particularly want to welcome all the reports. As coordinator of the Committee on the Internal Market and Consumer Protection, I particularly would like to commend Mrs McCarthy on the excellent work she has done, as well as our committee, which held a hearing on this topic.
One of the lessons we must learn from this exercise – and I say this to the select group of colleagues around here – is that better regulation is a shared task for every single Member of this Parliament, whatever committee they belong to. It is good that we are broadening out the discussion, but too few people are engaged.
The major point I wish to make tonight, linked to the amendments I made to Mrs McCarthy’s report, which were accepted by the committee, is that better regulation is a process. I agree with much of what Mrs Wallis says. The problem is that the process is difficult, complex and very few people understand it. We have to try to explain and simplify it, but we need to explain it to our own constituencies as well as to people outside. How many people in this Parliament can really say that they understand the procedures that have now been set up within the Commission to improve the quality of legislation? How many of you know what your responsibilities are under the famous interinstitutional agreement, which was signed in this very Chamber two years ago by our then President, Pat Cox? I suspect that if we had a questionnaire about it, most of you would have no idea what those obligations are.
Surely the first thing, colleagues, is that we should be putting our own House in order; that each of us should have that simplified checklist. We should say, when the Commission sends us a proposal – and this again is a recommendation – that with each proposal there should be just a short checklist about the procedures that the Commission has already gone through and the ones that it will go through in future. If there are documents and impact assessments, they should be clearly attached to that.
That is the sort of practical definition and clarification of the process that we need. If we do not do that, citizens outside will lose belief in the process. The better legislation process is vital for the future of the whole way we do business here.
. Madam President, Mr President of the Commission, Mr President-in-Office of the Council, I want to extend very warm thanks to all the rapporteurs and to those who have drafted opinions, not least for having agreed to us having this joint debate on them here today.
This joint debate makes it possible for us to see all the aspects that we have to debate today under the headings of ‘better regulation’ or ‘better lawmaking’. I have to admit that it is getting harder and harder for me to get any overview of this debate. There is often nothing visible behind the well-intentioned forms of words that we hear, and with which we are already familiar. I also sometimes suspect that this debate on better lawmaking is intended to distract us from our real functions as legislators and to serve as a pretext for inaction on the part of those who legislate for the Community or for better regulation meaning deregulation.
The whole thing has now got so baffling that one is tempted to call for a process of ‘better regulation of the better regulation process’ or for the impact of the impact assessment to be assessed. I am grateful to the rapporteurs for having worked out some very definite measures, albeit in amidst all this fog, particularly to Mrs Frassoni for her report with its concrete proposals for improved monitoring of the process of transposing Community law, for speedier infringement proceedings and greater transparency for those citizens who bring complaints.
After all, it is not acceptable that members of the public should bring a complaint, or that the Commission should commence infringement proceedings, and then see the proceedings suddenly halted without the public being given any real information as to why this has happened. This often puts them in a worse position in pending cases at national level, and so rather more transparency is called for here.
Above all, I welcome the proposals that Mr Doorn has put together, especially those relating to impact assessment. We agree with him that the impact of acts of comitology needs to be assessed too, and with the idea that the impact assessment should be subject to independent review – independent, that is, of the relevant Directorate-General, but not necessarily conducted outside the Commission. The Commission has its political responsibility, and should not be required to surrender it; indeed, in this specific instance, it has no intention of really doing so.
We do not agree with Mr Doorn, though, on the question of mandatory impact assessments for amendments proposed in this House and in the Council. I do not think that we, as legislators, should, in this respect, allow ourselves to be shackled and silenced. A good impact assessment carried out by the Commission will also make it possible to gauge the effects of amendments, and there is also to hand the voluntary application of the impact assessment, of which – as we have heard – the Committee on the Internal Market and Consumer Protection has already availed itself, and that is something that should be discussed by the other committees too.
What is true of better regulation is true of all other good intentions and of all the good things in this life: it is no good unless something is actually done about it, rather than it just being talked about.
. Madam President, I have been campaigning for many years for better lawmaking, particularly in my committee, the Committee on Employment and Social Affairs. We need better and more comprehensive impact assessment and we need to look at whether legislation is really needed at EU level, or best left up to Member States in many instances. If it is needed, we need to have a proper cost-benefit analysis of businesses, including small businesses, and the workforce alike. I would like to see the impact assessments being truly independent, better than what we have quite often at the moment: a justification for the need for legislation.
Once legislation has been passed, it has to be implemented equally, as we have all been saying, across all Member States. If it is not being implemented, is it because it is unworkable? If it is unworkable, then, as the Commission has said, repeal it.
Finally, we need to make sure the interinstitutional agreement on better lawmaking is complied with. In a reply just the other day, the Commission admitted that little progress had been made.
Madam President, ladies and gentlemen, first of all I should like to tell Mr Barroso that what was decided today on energy shows that where there is a will there is a way, and so it is our ‘will’ that you find a ‘way’ in a greater number of cases, particularly in the areas of environmental, consumer and health policies. That, however, is an obvious message.
Mr Winkler, I was sorry to notice that you did not say a word on the subject of the implementation of the law, even though this subject concerns the Member States most of all. I also believe it would be interesting to hear the Council’s views on the possibility of reopening the talks on the part of the better regulation agreement dealing with the implementation of the law, which failed miserably before.
In addition, on the matter of impact assessments, I do not hide my concerns, since this topic is becoming a kind of myth, a magic formula that in itself ought to make legislation better by basing it on scientific, impartial sources. I personally am sceptical on this point. Indeed, I am concerned that this topic is taking on too much importance, primarily because some of the proposals contained in the reports – particularly Mrs McCarthy’s but not only hers – introduce some bureaucratic elements that would be really complicated to administer, above all for the Commission. That seed of doubt has made my group realise how lucky we are that we have postponed the vote, because that will give us a chance to review the situation in order to reach an agreement.
In addition, those items that everyone is talking about that have been considered crucial in an impact assessment, including administrative costs, too much red tape and excessive costs for businesses, whether real or presumed, are in themselves a political choice. I shall give you an example, Mr Barroso and Mr Verheugen: a letter from UNICE was all it took to drastically cut back the air quality strategy, despite a EUR 2 million impact assessment that said that the costs to consider were not only the costs to businesses but also the costs to people’s health. In the end, therefore, even impact assessments are political choices, and as a result I would ask you not to make them such a priority and so completely overstated compared with the other aspects of the law.
I wish to say a final word about the issue of co-regulation and self-regulation. I should like the Commission to carry out a study to determine how well these procedures have worked because, according to our studies, they have not worked properly. The ability of businesses and companies to comply with these self-regulation agreements has been considered rather unsatisfactory by the companies themselves.
. Madam President, it is extremely lamentable that there seems to be only one running through the discussion on subsidiarity and better lawmaking, namely increased economic growth and more competition by means of fewer rules and regulations. This creates the illusion that, particularly in the regulatory environment, more attention should be paid to subsidiarity in areas such as social protection, the environment and consumer protection. All of this fits into the neo-liberal way of thinking that fewer rules and regulations are, by definition, a good thing.
Reality, however, shows us that it is those very same European rules on the hallowed internal market that make life difficult for the European citizens. For example, it is those rules that require a small municipality in the north of the Netherlands to ask for permission from the European Commission before it can install a glass-fibre cable network for its own citizens, or that consider government support of the City of Amsterdam to the local zoo to be distortion of competition. No wonder the people of the Netherlands, having lost all faith in a further extension of Brussels powers and in the proposed Constitution which approved and backed this process, proceeded, by an overwhelming majority, to consign that document to the waste paper basket.
Reality is that subsidiarity has been an empty concept for a long time. European institutions, headed by this House, rarely, if ever, question whether European interference in a certain area actually makes a positive contribution to the wellbeing of people and the environment. On the contrary; a steady stream of European rules and regulations continues to undermine the authority of national and regional governments. One example I would give of that is the European services directive, which, even in its amended form, will seriously erode the autonomy of municipal authorities in the area of licences or the local provision of services.
In a nutshell, whilst a discussion on the quality and subsidiarity of European legislation is to be welcomed, it is totally naïve to assume that by scrapping a handful of rules or carrying out impact assessments, the fundamental problems of interference from Brussels can be solved. For this to happen, the internal market rules will, in the first instance, need to be completely overhauled.
. Madam President, I should like to thank the President of the Commission and the President-in-Office of the Council, as well as our rapporteurs, for the mood they have set with regard to this debate today.
Obviously there are problems within our lawmaking process; there are difficulties which we can all recognise and see in our everyday working lives. One of the things that is most clearly and importantly needed is the codification and simplification of the existing body of law – the – not only to ensure that businesses can operate more freely or properly across the internal market, but also to guarantee that individuals recognise where their rights are protected; that there are clear and defined rules to ensure that big business cannot overrun the rights of workers; that consumers cannot be trodden under foot because of decisions taken by financial institutions or whatever else. That is why for many years we in Parliament have been attempting to put in place this idea of impact assessment with regard to all legislation, to test it before it becomes law, to see its necessity and to understand fully what its impact will be when it is eventually transposed into law.
However, when you look at the whole question of lawmaking, the biggest difficulties and the biggest culprits are found at Member State level in transposition of agreed European law. This is where governments have already been represented at the decision-making process, where Parliament and the Commission have been involved, but when it comes to transposition there is a difficulty because of a local domestic political dispute or because of a fear of a backlash in that political area.
I think it would be wrong for the Commission to portray itself purely in the guise of the terrible enforcer against the Member States, because sometimes there are mistakes and errors within the legislation which must be corrected, and flexibility is required to achieve this.
My last point is that, in setting up any working groups or expert groups concerning better lawmaking, it is essential to get the practitioners of politics involved – not just technocrats or parliamentary draftsmen, but politicians themselves who can understand how this must be sold to the public and enforced at a local level.
Madam President, at present it is only selected specialists who can read EU laws and work out the state of the law in a particular area. Every shepherd has to keep track of every sheep, but no EU institution knows precisely how many laws we have. We have laid down something like 20 000 rules filling more than 100 000 pages. The state of the law governing, for example, the fisheries area is to be sought in more than 70 different regulations. Why not combine all the rules governing the same subject in one simple act? In that way, citizens themselves will be able to see and read the resultant act, which is the first precondition for their having influence.
Bold type can be used to draw attention to proposed amendments, and words that are to be deleted can be written in italics. In that way, everyone will be able to see what the aim of the proposal is. We shall also adopt the democratic principle from our own constitutions, namely that, in future, it will not be possible to adopt any EU law without its having been decided on here in the European Parliament. Under these arrangements, EU laws would be able to authorise the issue of notifications, but any such instrument could be reconsidered on the basis of a straightforward majority in the Council and Parliament.
All committee procedures in which a minority combines with the Commission to legislate against the majority in the national parliaments and the European Parliament should also be abolished. It is absurd that the Commission should have been able to approve genetically modified cornflakes when, their citizens having discovered what had really been decided behind closed doors, 14 out of 15 countries were opposed to such approval and country number 15 also came out in opposition. If legislation in its entirety is opened up to the citizens, we shall also obtain better laws.
Madam President, the European Commission monitors application of Community law on a yearly basis. At present we are debating the Commission’s 21st and 22nd annual reports. In order to appreciate the scale of the problem, it should be pointed out that some four thousand infringement proceedings are involved. A so-called reasoned opinion has been issued for almost one thousand of these, and over 400 have been referred to the Court of Justice.
It is a matter of regret that the Commission was late in submitting the 22nd annual report. This was only received in January 2006 and consequently Parliament was only able to refer to part of the Commission’s information for 2004 in its resolution. Paradoxically, it could be said that the more complaints, the better. This is because the complaints indicate that citizens of the Member States are playing an important role in the monitoring process and thus also in Union lawmaking. The citizens’ complaints are not symbolic in nature. They are part of the process of building a citizens’ Europe and in general they are an effective way of monitoring the application of Community law.
The European Parliament’s committees should monitor the implementation of Community law closely, particularly in situations where the relevant rapporteur is required to participate actively in monitoring the application of a particular legal provision in individual Member States and also, naturally, when it comes to calling for immediate action should any infringements be noted.
The efficiency of the process should be improved by abbreviating the internal procedure, as was rightly included in the draft European Parliament resolution. It would also be appropriate to authorise individual Commissioners to exercise direct control over the transposition of Community provisions into national law within the stated periods of time. This could be achieved by authorising Commissioners to address requests for dealing with infringements within their particular sphere of competence directly to Member States.
. – Madam President, your helping me to make a very practical contribution to better lawmaking by being privileged to meet with the Conference of Presidents and have very in-depth discussions with them about legal acts is very definitely relevant to this debate. I am in any case grateful for your understanding.
I would like to say something, very briefly, about one or two of the issues that have been touched on in this debate. A very large number of speakers had something to say about the comitology issue. We have a saying in Austria to the effect that one should not cluck over eggs that have not yet been laid, but, under the Austrian Presidency, we have returned to the comitology issue with a great deal of commitment. We have already had two rounds of very detailed negotiation with your House’s appointed representatives, the latter of which took place a couple of hours ago. After a number of years, I believe we are now on the right track towards finding a solution with which both the Council and Parliament can be satisfied.
Whatever emerges will in any case be an improvement on the current situation, since it goes without saying that Parliament will have a say in those legislative acts that are adopted through the codecision procedure with its agreement and that of the Council. We are not far away from a solution, and I hope that we will arrive at finally sorting this out by the end of this period of six months. That will help improve our lawmaking processes.
Mrs Frassoni was, of course, quite right in what she had to say about the implementation of the law and its importance. This is a matter for the Member States rather than for the Council as such – on behalf of which I am of course speaking – but the individual Member States are of course endeavouring, in their discussions with the Commission, to find better ways of ensuring that the law is applied. We too – by which I mean ‘we Austrians’ – are of course just as much affected by this as any other Member State; infringement procedures have the same effect on us as on any of them. Speaking as a lawyer, I can say that every law does of course need machinery whereby it can be put into effect; that is important, and we are also endeavouring to pay more attention to the Commission and to find better ways of enforcing and applying the law.
The fact that what I said about this was not said in the name of the Council does not of course mean that the application and enforcement of the law are any less important than the legislative process itself.
The question of legislation and of the review of legislative acts already adopted is of course at the forefront of the Council’s considerations.
Madam President, I cannot help it, but when I see the name Winkler up there, I immediately think about Henry Winkler: remember the guy who was Fonzie in Happy Days? It is good to have an Austrian Minister as Fonzie, giving the thumbs up to better regulation!
We have three linked issues in this plenary session. The first, which we dealt with yesterday, was to do with transparency and the openness of the Council; the second is this debate on better regulation and legislation, and the last one we have this evening is on citizenship. I support all those initiatives; I think they are great; I think the work that the Secretary-General is doing in the Commission under Mr Ponzano is extremely good and I would like to recommend all four reports that have been put on the table today.
Having said that and given that we are talking about better regulation, when I started going through the reports, I got a bit uneasy. I will just read you the language. I think there is a communication problem here. Mrs Frassoni drew up a great report, but paragraph 18, ‘Notes that the SOLVIT network has proved its effectiveness in the internal market as a complementary non-judicial mechanism which has increased voluntary cooperation among Member States ...’. It is all true, but if you are sitting up there trying to listen to this, you are not necessarily going to understand what it means. Mr Doorn, on better lawmaking, at paragraph 5, ‘is of the opinion that the Lamfalussy procedure is a useful mechanism; regards the convergence of supervisory practices as crucial; welcomes the work of the Level 3 committees in this respect and supports the call for an adequate toolbox;’ – great. Then, the McCarthy report – which I think is the clearest one – states in paragraph 6, ‘requests that the Commission carry out both and impact assessments on legislation to assist in identifying whether key policy objectives have been met ...’, and the Gargani report has exactly the same. What I am trying to say is that we need better regulation, better lawmaking, but it is to do with simplification and us understanding what we are deciding on and people understanding what we are trying to decide on. That is what better regulation is all about; therefore, we need to use better language. I cannot imagine how that sounded through the Finnish interpretation!
Madam President, ladies and gentlemen, under the guise of a technical debate, there is hidden here a debate of great political importance. We need better lawmaking, of course, but without deregulation and without sidelining the legislator itself. In this regard, I wish to express my very strong reservations about certain mechanisms, including alternative regulatory mechanisms such as regulation and self-regulation. They have their place but, in the interest of the citizens and of consumers, I believe that they must not, under any circumstances, take the place of the law, which confers rights but also duties and therefore constitutes the most legitimate democratic tool.
As regards consultation prior to the legislative process, I call on the three institutions to organise, alongside the economic operators, the actual participation of the social partners and of civil society in all its diversity. It is, in fact, the responsibility of the public authorities to support the organisation of these players - consumer associations, public service users, associations fighting against exclusion or community education associations – throughout Europe.
Finally, I should like to comment on the simplification rolling programme that is supposed to facilitate the Lisbon Strategy. I am surprised that it includes as its main principle the recasting of the regulation on organic farming, when even the producers in this sector are not asking for that, and that proposals as important as those on the status of the mutual benefit associations and of the European Association have, at the same time, been withdrawn from the legislative programme.
Madam President, I quite agree here with those who think that a slimming diet would be good for the Europe of regulation, a Europe that is fussy about principles and, sadly, more lax about the monitoring of the transposition and proper application of our legislation.
This much is clear: ten years after the launch of the SLIM programme, and despite the signing, two years ago, of the ‘Better lawmaking’ interinstitutional agreement, there is still a long way to go. We have still not curbed the Union’s appetite for legislation. I am therefore delighted that the Commission is now proposing to us this balanced diet: three conditions to ensure that this agenda functions, strengthens the Union and brings it closer to Europeans. It has been said that Europe should make laws only when it can do better than other levels of authority. As we have just heard Mr Stubb say, from the Canaries to Scandinavia, by way of Brussels, we must avoid once and for all using European jargon, and we must speak and write laws in the language that is most easily understood by all those for whom it is intended. There are many more examples.
Thirdly, this slimming diet that we want and that the SMEs, in particular, also want is not a casual, non-interventionist diet. It must be stressed - and here I shall conclude, Madam President - that better regulation does not mean lack of ambition. I agree with Mrs Frassoni: it is REACH, for example, that I am thinking of in highlighting this last point.
Madam President, I congratulate all our rapporteurs in undertaking this gargantuan effort today and shall focus briefly on two points: Council transparency and Mr Doorn’s report on subsidiarity.
As we heard yesterday, a lack of Council transparency remains the elephant in the room; it remains the root cause of so much discontent with EU lawmaking in general. Surely the Council can take more steps towards meaningfully meeting in public. Right now only Havana and Pyong Yang operate in such an opaque fashion. We should be doing better than that in the 21st century.
More substantively, turning to subsidiarity and especially paragraphs 25-29 of Mr Doorn’s report, I give my own country, Scotland, as an example of the missed opportunity that subsidiarity currently represents. Scotland is currently part of a Member State not known for its enthusiastic EU engagement and yet our parliament in Edinburgh would represent an enthusiastic partner in better EU lawmaking. Our parliament has total responsibility for health, the environment, justice, education, fishing, agriculture and many more areas, yet the EU view of subsidiarity too often stops at the Member State when, in fact, the more relevant partner may well be much more local.
I would associate myself with all of Mr Doorn’s recommendations on impact assessments, although I echo Mrs Wallis’ comments on political engagement and stress that such engagement must be as local as possible. Then perhaps we will see subsidiarity starting to work for the betterment of EU legislation in the future.
Madam President, I do not think that this debate can be reduced to a debate on the quality of legislation. The actual quantity of EU legislation must also be debated. The fact is that the number of EU laws has risen dramatically in recent years, and the EU is now legislating in a host of new areas. At the same time, it is extremely unusual for the EU to give its right of decision-making back to Member States or to repeal legislation. The combination of a very large quantity of legislation and the deficient quality of such legislation makes for a lack of clarity and makes it difficult to implement legislation in practice.
Where quality is concerned, there is a lot that can now already be done, and the reports contain proposals for doing these things. Out-of-date legislation can be repealed. Other legislation can be simplified, and some can be merged and consolidated. All that is fine, but another way of approaching legislative work is also required. In determining the direction to be taken by legislation, we need to focus more on objectives and less on detail, and we need to give the Member States greater freedom to choose how they are to pursue the objectives set.
Impact analyses are fine, but it is not always so easy to measure what we want to measure. More often than not, it is simpler to measure straightforward economic factors than, for example, environmental factors. We had this debate in connection with the debate on the chemicals policy, REACH. It was easy to measure a company’s costs, but difficult to measure the huge benefits in terms of public health and reduced human suffering of there being fewer diseases. This means that there is a need to be rather careful in this area.
If there is a real desire to simplify matters, the number of EU laws must be reduced, and the area that is absolutely the most overregulated is agricultural policy, where most matters could be returned to Member State level and thousands of laws could be abolished. A number of speakers refer to the European Constitution. The fact is, it would have made these problems worse by increasing the EU’s power and making it easier for the EU to appropriate new legislative powers and to be able to legislate in areas in which it really ought not to get involved. We should therefore thank the Dutch and French voters now as well.
Madam President, a legislator’s skill is demonstrated not only by the ability to make sound laws, but also by the ability to refrain from regulating where no regulation is needed. Accordingly, the statements in the report on broadening and tightening the principles for assessment of the cost and impact of legislation deserve strong support.
There is a reference in the report to the negative impact of political compromises on the development of European law. The directive on services is a case in point. Each of the two sides of the debate maintains that it has won the day. For the Socialists, Mrs Gebhardt claims she turned the directive upside down, whilst for the Conservatives Mr Harbour rejoices that an excellent compromise has been reached.
Who is mistaken? Perhaps nobody is? We may well have come up with a document consisting of dozens of contradictory provisions, in the hope that it will contain something for everyone. It amounts to feel-good therapy for the Member States, the Union as a whole and also for this House. We are, however, salving our consciences at the expense of the citizens, the entrepreneurs and the quality of our laws.
Madam President, further to the reports on better lawmaking that are the subject of today’s discussion, I should like to make a few observations about the role of impact assessments. I gather from Mr Doorn that he is in favour of a random test being carried out by a panel of authoritative experts. I wholeheartedly support the idea behind it. Like him, I call for a truly independent committee, one that is not made up of representatives of the three institutions.
We have examples of this in the Netherlands, in the shape of the committee that monitors the environmental impact reports. If you have had a few bruising encounters with such a panel, then you are bound to clean up your act the next time. I would also like to add that legislation is always a learning process, but the explicit description of it as such in Recital J of the Doorn report is, in my view, far too negative. We do what we can to adopt sound legislation. We are bound to get it wrong the odd time, but to see this as an objective from the outset strikes me as taking things too far.
Madam President, you are an eminent specialist on the ancient Japan of the Tokugawa era, during which people were deliberately kept in ignorance of laws deemed to be state secrets, knowledge of which was restricted to a small number of great lords, because it was thought that in this way people would retain far greater respect for standards about which they knew nothing. Well, I sometimes wonder whether we do not, in fact, draw our inspiration from this ancient Japanese legislation.
In reality, ladies and gentlemen, I think that the complexity of European law is the perverse effect of a group dynamic to which we are all party. What is it all about? Firstly, the initiative rests with the Commission, but behind every Commissioner, there is, of course, the general management and the officials who are part of it. Next, it passes to the Council. In theory, the Council is composed of ministers. They reach agreement on a text, provided that each of their respective bureaucracies recognises in it all of the standards that are to feature in the joint text, then the text is passed to Parliament and Parliament appoints a rapporteur. Naturally, the rapporteur, as is perfectly legitimate, wants his name to go down in history. His name is much more likely to be remembered if he adds standards rather than removes them, and that is without mentioning the Members who table amendments, the important role of lobbies and so on. Thus it is, ladies and gentlemen, that we arrive at a real regulatory monster.
I have been in this Parliament for 17 years and, right from the very first year of my taking up my seat here, there was already a debate being held on the simplification of European Community law. I have the impression that we are no farther forward with this than we were 17 years ago, the only difference being that the situation has got even worse.
What is to be done then? We have to agree on the meaning of the terms used. We need a proper dictionary of Community law, a code like the Civil Code, or the Commercial Code or the Penal Code, which is organised rationally and divided into parts, sub-parts, chapters, sections and articles, in such a way that, when we are working on a text, we know in advance that we are going to amend such and such an article. In short, we need to make a great effort towards simplification. I fear that, despite the good intentions expressed by the rapporteurs, we are not quite there yet. Thank you.
– Madam President, Commissioner Verheugen, I should like to start by taking this opportunity to thank all four rapporteurs for their constructive work on this issue, which is not only preoccupying pub regulars, but increasingly politicians, too.
What I found particularly refreshing about this debate was the speech by Mr Gollnisch, in which he made a truly impassioned plea for the establishment of the European Constitution, something which we obviously have in common – I was previously unaware of this. Indeed, I also believe that, with the European Constitution, we would be in a very much better position in the field of normative lawmaking than is presently the case. I am glad that we are pulling together on this.
I believe that we should always bear in mind with regard to better lawmaking that the aim of all these reports on the subject is not, of course, to improve the familiarity of the individual citizen with the legal texts, but to provide Member States with a simple text to help with transposition. Therefore, we need to keep our objective clearly in mind when faced with these challenges.
Naturally, in this particular context – and I do not mean to be ironic in any way when I say that I have to expressly agree with the previous speaker for once on this particular point – we complain that our legislative process is not at all transparent in the field of comitology. This legislative process has been criticised in this House from time to time.
For this reason, I am convinced that we need external scrutiny of European legislation, and that this cannot just be carried out by the Commission itself. The question arises whether this could be carried out by an agency – and you are all aware of our reservations about the creation of further agencies: ‘no increase in bureaucracy to reduce bureaucracy’ – or by other external authorities. At all events, Parliament should be involved in choosing these external authorities.
Therefore, the four reports we are discussing today also provide an excellent starting point for arriving at a common position between Parliament and the Commission, and possibly even the Council, on this issue.
Madam President, better lawmaking in the European Union calls for sound provisions formulated more transparently, and also for swifter and more effective implementation and application of such provisions. There are still too many instances of incorrect implementation of Community law. This is partly due to the poor quality of the provisions and partly to deliberate action by the Member States, intent on undermining Community legislation for political, economic or administrative reasons.
In addition, the national courts in many Member States are still reluctant to implement the principle of the primacy of Community legislation. If Union legislation is not deemed to be binding on all, and its transposition and implementation depend entirely on a government’s good will, the outcome could be the objective renationalisation of Community policy, as Mrs Frassoni rightly highlights in her report. Clearly, this would be very detrimental to the internal market and to the entire .
Lack of uniformity of transposition may also lead to incorrect implementation of Union legislation should different provisions be implemented in different countries, thus undermining the Union’s credibility. If we are not capable of bringing pressure to bear upon the governments of Member States to transpose Union legislation correctly, we cannot expect people to believe that Union institutions such as the Commission, the Council or the European Parliament will effectively defend citizens’ rights derived from Union law.
Madam President, the European Parliament must be the standard bearer for better legislation. The European Parliament’s work must be transparent and clearly formulated, and we must, in particular, remove the administrative barriers in European legislation. I therefore call on Parliament's leadership to ensure that our legislative work is better coordinated so that we do not again end up in a situation in which the committees propose amendments that contradict each other. At the same time, we must prioritise legal certainty and predictability for our citizens and not let the authorities or the European Court of Justice have too much discretion.
The President of the European Council - the Austrian Chancellor – has attacked the European Court of Justice for arrogating too much power to itself. However, the Court is merely doing its job, because we legislators are not doing our own sufficiently well.
I am, unfortunately, afraid that, with the Services Directive, we are in the process of repeating previous errors and that we are letting the European Court of Justice have too much scope for interpretation. This is an area in which we must all do better at second reading.
– In my meetings with internal market stakeholders I have often faced criticism over current European legislation. Poorly drafted legislation often makes it difficult to transpose drafts into the legal systems of the states concerned. Participants in the public hearing on this matter, including Commissioner Verheugen, have confirmed that textual ambiguity often causes legal uncertainty or, alternatively, distorts competition and fragments the internal market, weakening the ability of consumers and enterprises to make full use of its benefits.
I therefore welcome the recommendations of the rapporteur, Mrs McCarthy, for the Commission to continue consolidating, simplifying and codifying Community legislation in order to make it easier to understand. It goes without saying that the rule should apply that improvements in legislation must not weaken environmental, social or consumer standards. Based on my experience from drafting the report on financing European standardisation, I fully agree with the rapporteur that only good, clear and, above all, simple laws on the internal market will benefit citizens, consumers and enterprises, helping the European Union to strengthen its position with regard to competitors in the global economy.
Ladies and gentlemen, I am convinced that better regulations will provide a basis for efforts by European institutions to create jobs and generate growth in the European Union under the revised Lisbon Strategy. In conclusion, I would like to thank the four rapporteurs for establishing a new architecture of better legislation for a Europe that is closer to its citizens.
Madam President, there was a time when laws were made by gods; gods made perfect laws. Then the gods became tired and men began to make laws, and laws are now imperfect. At the moment, therefore, whether a law is good or bad is decided by nobody but ourselves, the only criterion for judging whether a law is good or bad is democracy, the criterion of the majority, because, as Rousseau said, ‘it is reasonable for the majority to decide, rather than the minority'.
Having established this principle in the modern democracies, democracy is representative and it is the parliaments that legislate; they can make mistakes, but the only criterion for legitimacy is the parliamentary majority. On this basis, I believe that the greatest danger to democracy at the moment is the technocracy associated with economic interests — what is known as self-regulation or co-regulation — which is a way to put general interests into the hands of the individual interests of the few, and that is something we should remember.
I myself, having been elected to many terms in office, would not be prepared to renounce my legislative responsibilities in favour of sub-contracting and in favour of technocratic interests.
Ladies and gentlemen, I realise that the new approach to European regulation requires changes in thinking, and possibly even changes to agreements. If we wish, however, to retain the public’s faith in the single market, we must stem the outflow of investment and the loss of jobs. This means that we must not only reduce and simplify legislation, but we must also, in my opinion, reconsider the original aims of both European and national regulation. This is a serious political challenge. It is also up to us, ladies and gentlemen, to demand that every single measure, whether aimed at, for example, protecting health or the environment, is subjected to an impact assessment. Mrs McCarthy is requesting this in the report of the Committee on the Internal Market and Consumer Protection I would add that it must be made clear what costs will be borne by European producers, by how much public finances will be increased or depleted and what will be the effect on unemployment in our regions. In particular we should know in advance how regulations aimed at improving standards will affect the competitiveness of European products vis-à-vis third countries, so as to ensure that the main outcome is not the further migration of plant and capital away from Europe.
Better regulation also means that, in the context of costs, we will investigate seriously whether the new measures might really improve the health or social conditions of our citizens, or whether this is merely an unfounded assumption. Both as a doctor and as a politician I do not like it that so many European and national regulations are merely populist gestures. Against that, I have no clear ideas on how to protect consumers against the harmful or counterfeit products from third countries that are displacing quality European products. An example of this might be the children’s footwear from Asia that has orthopaedic defects. The only solution to this would be a mandatory new health certificate for children’s footwear, which would also be better regulation for the public.
I am sorry that the Commission is being so slow to codify consumer protection and the protection of intellectual property. Never before has the standard of European regulation been as important as it is today, when the Union faces serious competition from third countries. The political aim of today’s regulation is to safeguard both fair competition and the European consumer – not only inside but also outside Europe – and also to motivate the creativity of our citizens while ridding them of ineffective regulation.
– Madam President, ladies and gentlemen, better Community lawmaking means assessing and defining the endeavour with regard to its technical side.
The complexity of national administrations, the limited facility for transposition and, often, the lack of will exacerbate things. Sanctions by the Union itself would appear here to be the most effective measure. Nonetheless, the wager for the proper application of Community legislation is the shaping of political and, above all, social will. The proper application of Community legislation is a procedure which would allow Europe in the medium term to reduce its inertia and become more competitive in the international globalised environment, for the benefit of citizens, consumers and companies.
We need rules which are clear, integral and comprehensible. Such texts, of course, presuppose clearer agreements between their authors. It is very important to simplify and rationalise the legislative . It would be even more preferable for laws respecting the principles of transparency, proportionality and consistency to regulate the basic points of a sector and make provision for implementing measures which also relate to the technical details.
As for the effectiveness of the arrangements, it is important to assess the costs and benefits of application. Social dialogue is therefore needed with the agencies involved, which will thus be in a position to act as joint legislators.
As regards major political proposals in particular, this is the only way for us to win the confidence of the citizens. A good law is not a labyrinthine law with strict procedures, it is a law which is convenient for citizens and, at the same time, makes them jointly responsible for its application.
– Madam President, ladies and gentlemen, I have the impression that this debate has made it clear that the problem at the heart of our discussion here is regulatory impact assessments. In my opinion, it has absolutely nothing to do with democracy being replaced with technocracy. That is not what this is about. It goes without saying that the democratic institutions are still in control. The Commission makes decisions on proposals on its own responsibility, as, of course, do Parliament and the Council.
This matter hinges on a vital point, namely that we are changing the procedures governing our support. Currently, the EU makes legislation on the basis of ‘learning by doing’. We decide on something, and something comes out of it in the end that has some effect or other. If we subsequently discover that the effect is undesirable, we have the problem that, thanks to the EU’s complex procedures, we cannot just quickly amend these laws, as national parliaments do, but need a complex procedure lasting many years to revise directives and amend regulations. Thus, different mechanisms are needed from those often existing at national level.
We need to know what we are doing. What regulatory impact assessments do is give us support; we are informed of the consequences our actions will have by independent people, too. Even though, ultimately, the political decision remains ours to take, we still need this support. That is quite crucial when the Commission, the Council and Parliament have to take decisions on behalf of 470 million people in such a large economic area. For that reason, too, it is vital to have an independent element.
I would appeal quite clearly once more to the Commission to work to ensure the introduction of this independent element within its own structures, too. If it does not, Parliament – if it takes itself seriously – will be forced to conduct its own independent impact assessments in each case. That is contrary to the spirit of the Interinstitutional Agreement of 2003. We should like the Commission to do this on its own initiative, so that we have sound bases for decision.
. – Madam President, ladies and gentlemen, allow me to try once more to explain what this is all about, and what it is not about. It is not about less legislation, nor about worse legislation. It is not about deregulation, nor about neoliberal free-market radicalism. It is purely and simply about shaping the European legal system such as to make it understandable to the public, and such that the European economy can use it for growth, investment and job creation. It is really the simplest thing in the world, and I am astonished time and again at the kind of motives being attributed to such a clear, unambiguous concept.
Whether or not we believe that we have too many European laws or that these may not always be good enough is irrelevant. We are not talking about a matter of belief, but about an alarmingly large proportion of the European public being convinced that that is the case. We are talking about European entrepreneurs and trade unions unanimously saying that that is the case. Too much bureaucracy, too many laws, overly complicated laws, too many unnecessary restrictions. It does not matter if this is really the case; what matters is that those for whom we make the laws are convinced that it is. That is why we had to do something.
The ‘better lawmaking’ exercise proposed by the Commission uses all the instruments that have been mentioned here – various ways of simplifying and modernising legislation without changing its content. To reiterate: the important thing is not to change the substance of regulations, but to make them user friendly and transparent.
I would once more solicit Parliament’s support. In reality, of course, we are concerned here with two large projects, two different projects, one of which is the retroactive screening of the whole corpus of legislation.
Let us not fool ourselves, however. When European integration was still in its infancy, the attitude towards the adoption of legislation was quite different from that which prevails today, and, going back a little further, astonishing things are to be found in the annals of our statute books. No one is denying that modernisation is needed there. The screening of the whole corpus is no simple matter, and I should be very much in favour of our agreeing on common procedures for this, too, and not just with regard to codification, where this has already been done.
A separate issue is how to make regulations or laws in future. The issue of impact assessments plays a quite fundamental role in this connection. I agree with all of you here who have said that it is essential in a democracy that the legislature knows the consequences its action will have for those affected. Of course, that does not mean that the legislature will refrain from acting once in possession of that knowledge. It will always be a matter of judgment.
If the Commission were to say that a piece of legislation would incur costs to the economy of EUR X billion but that, on the other hand, this legislation had to be presented in order to meet the public’s need for health protection, the decision would not be a difficult one. The Commission would then say that the protection of public health takes precedence, even if it costs money.
I should like to make it clear here that impact assessments do not automatically mean that, should it emerge that one of our actions also incurs costs, we simply say: we shall not do it. It is a case of knowing exactly what we are doing.
Some important thoughts have been expressed here on the issue of how best to organise such impact assessments, and I can tell you quite frankly that a discussion on this issue is currently under way in the Commission, and both President Barroso and myself are truly of the opinion that the current system needs to be changed.
I wholeheartedly agree with those of you here who have said that the final decision on the validity of an impact assessment cannot lie with those who performed it, and that work on an impact assessment cannot be carried out exclusively by those making the law associated with it. That is exactly the way President Barroso and I see it. We are discussing the best possible solution. Indeed, in his introductory statement, the President said that he is considering establishing an independent authority under his own responsibility for screening impact assessments. We are ready and willing to continue our dialogue with Parliament, therefore. The same goes for the comitology procedure, in which, indeed, we largely endorse Parliament’s requests, and also for all the other ideas that have been expressed here.
I should just like to impress upon you once more that this exercise should not be dealt with in a technical, bureaucratic or formalistic way. It is truly a highly political exercise. It is intended to help reinforce public confidence in the system of European integration as a whole, and to help provide our economy with a stable, reliable framework, so as to resolve the great social issue of our time, namely that of the future of our jobs.
The debate is closed.
The vote will take place on Tuesday, 16 May.
The rapporteur did an excellent job in identifying the obstacles in Community and Member State laws that create difficulties in the operation of the internal market. The solution is the review of the existing laws and a better, more cautious preparation of new laws. This is the responsibility of the legislation process itself. Neither the Commission, who prepares and executes the laws, nor the legislating Council and Parliament are passing on this responsibility to others, and particularly not to external bodies.
Parliament has a role and responsibility in the review of existing laws in its capacity of legislator. I respectfully ask the Commission to cooperate closely with Parliament, in the spirit of the Interinstitutional Agreement on better law-making.
When preparing future regulations, it is not expedient to further complicate the long, bureaucratic procedures. If we were to create an independent external audit body today to examine the quality of impact assessment studies, why should we not create an independent external inspection body tomorrow, to examine the independence of the audit body? Rather than multiplying the bodies inspecting procedures that have proved to be wrong, we should develop new, more efficient working methods to improve the regulation of the internal market. Together with the review of the laws, the Commission, Council and Parliament must also reconsider their own procedures, and if required, they must transform them responsibly.
Finally, I would like to call the attention of all three institutions to the fact that society will only trust and respect European law if we ensure full publicity and social control.
European legislation is too complex and sometimes superfluous: an intelligent overhaul must make it possible for us to fight against this unhealthy and damaging lack of clarity.
On the one hand, we should make improvements by reducing and simplifying the existing legislation. In this simplification project, as for any new measure adopted, the principles of proportionality and of subsidiarity must be respected: the European Union where it is necessary, when it is more effective than the Member States acting independently, as much as is needed, but no more than is needed.
The application of these apparently technical principles involves making a judgment as to their social, cultural or other appropriateness, even though there is no effective mechanism with which to monitor their application. This loophole was filled by the draft Constitution. While we are waiting for it to be ratified, we have to wonder about the proper application of these principles.
On the other hand, we need to improve the monitoring of the transposition of Community law because lack of legal certainty undermines the competitiveness of our businesses. The introduction of national correspondents is a positive measure if the controls encompass a quantitative and a qualitative analysis and include an impact analysis regarding the social, economic and ecological environment. These impact analyses must be comparable: they must therefore be standardised. In order to achieve this aim, the European Parliament must strengthen its power in this area.
The next item is Question Time (B6-0017/2006).
The following questions have been submitted to the Commission.
Is the Commission planning an EU-wide information campaign to ensure that organisations which will have to comply with the new directive on money-laundering and terrorist financing 2005/60/EC(1) (e.g. banks and legal firms) have sufficient information on new procedures?
. The Commission recognises the importance of raising awareness on the new, more comprehensive EU regime against money laundering and terrorist financing. That is why the Commission has already undertaken a number of information initiatives. In that context I would like to mention: first, the Commission's participation in outreach efforts European professional organisations initiated by the OECD Financial Action Task Force on Money Laundering and Terrorist Financing; secondly, the ongoing consultation on the impact of the second Anti-Money Laundering Directive on the legal profession, which will lead to the publication of a report this summer, probably in July; thirdly, an extensive consultation of all stakeholders in the context of the preparation of possible implementing measures under the third Anti-Money Laundering Directive; fourthly, participation in conferences organised by Member States as part of their responsibilities for implementing EU money laundering directives.
In view of those ongoing initiatives, the Commission currently is not planning to conduct a further EU-wide information campaign. However, the Commission continues to monitor closely the implementation of the directive, and it would not rule out further actions if there are shown to be problems in particular sectors and EU action would have added value.
. Commissioner, that all sounds very good, but my eye was caught by something in the Law Society of England and Wales’s new money laundering newsletter. It referred to an extensive industry that has developed around services aiming to help lawyers with their compliance duties. It struck me that, as the third money laundering directive brought in the notion of proportionate checks of risk sensitivity, we need to make sure that the compliance falls where the really serious risks are. Often constituents come to me because as individuals they have difficulties opening bank accounts. I hope that you will convey that message. It truly has to be risk-sensitive compliance.
. In this particular directive the point about risk sensitivity is well made. There are different categories of risk and the authorities should draw up their procedures on the basis of those risk assessments. That is clearly specified in the third directive, and the point is well taken by the MEP.
I would not like to see a whole industry developing around people charging exorbitant fees for what should be a relatively reasonable procedure. The levels of risk should be assessed. There is very little to be done for those at a low level of risk, and there are higher categories. That is clearly set out in the directive. I thank the honourable Member for raising this question, because it gives me an opportunity to emphasise the point that she made in her supplementary question.
Commissioner, bearing in mind that the IRA is believed after its Northern Bank robbery to have exploited money-laundering opportunities in Bulgaria, what specific steps are being taken to ensure that the authorities and organisations there, and indeed in Romania, are ready and able to implement the legislative requirements on money laundering and terrorist financing?
. The honourable Member will be aware that part of the procedure that any applicant country must go through is that it must ensure that the directives of the Community are put into effect. That will apply equally to Bulgaria and Romania. The Member is probably also aware that these recommendations stem from the Financial Action Task Force – FATF, as it is known – and most countries around the world are bound to implement the recommendations of that particular body. In the EU we have taken it upon ourselves, in a directive, to implement the recommendations, which has been done in the third money laundering directive.
You can rest assured that Bulgaria will be taking those measures into account in its legislation, as it is part of its deal to acquire full membership of the European Union.
Does the Commission have sufficient practical and legal powers to force tough and timely action to prevent Member States drawing up national legislation, for example, permitting company poison-pills to deter extra-territorial takeovers? Does the Commission have sufficient powers to effectively challenge countries that unilaterally choose to label certain industrial sectors as off-limits because of a declared national interest that is self-defined? Should the EU be granted any further powers in order to take control of this situation and if so what should these be and how should they be advanced?
. The President has pointed out that I am taking this question on behalf of my colleague, Mrs Kroes.
The Commission has significant powers to ensure that Member States fully respect the internal market rules and do not create unlawful obstacles to cross-border mergers. If a Member State violates internal market rules, the Commission can launch an infringement procedure pursuant to Article 226 of the EC Treaty. This procedure may require a certain time, as the Commission has, at two separate stages, to grant the Member State the opportunity to express its view before introducing an action before the Court of Justice, which then has to take the final decision on the alleged infringement. Where justified by the circumstances of the case, the Commission can act more speedily by giving very short deadlines to Member States in the pre-litigation phase and asking the court to grant interim measures. Even in that case, the Commission is obliged to take into account the observations of the Member States, including late responses, as it is settled case-law that the proper conduct of their pre-litigation procedure constitutes an essential guarantee required by the EC Treaty, not only in order to protect the rights of the Member State concerned but also to ensure that any contentious procedure would have a clearly defined dispute as its subject-matter.
Moreover, in cases where a Member State intervenes with regard to concentrations with a Community dimension, the Commission has special powers to adopt a decision under Article 21 of Regulation (EC) No 139/2004, known as the Merger Regulation. Pursuant to that provision, the Commission has the exclusive competence to assess concentrations with a Community dimension. Member States can adopt measures which could prohibit or prejudice or such operations only if, first, the measures in question protect the interests other than those taken into account by the Merger Regulation and, second, those measures are necessary and proportionate for the protection of interests compatible with EC law.
Public security, plurality of media and prudential rules are considered to be interests compatible with EC law. Measures adopted in pursuit of those interests must in any event be necessary and proportionate, and the Commission may seek information from the national authorities about the intended measures in order to verify this. The other interests must be communicated to the Commission before the adoption of those measures. The Commission must then decide, within 25 working days, whether the national measures are justified for the protection of an interest compatible with EC law.
The Commission considers that the abovementioned provisions can allow it, in a timely manner, to act against any unlawful protectionist measures adopted by Member States. The Commission is, moreover, firmly committed to use all the powers at its disposal to ensure full compliance with EC law.
. That was a very lengthy response, but with respect it was not really an answer because I appreciate what the powers are. My question is whether you really needed any more powers. Specifically you said that the pre-litigation phase could be speeded up. I should like a specific answer please: as regards the post-litigation phase, would you not agree that sometimes that can take several years and then again several years before a penalty is applied? Would it not be handy to have powers to cut that short and make it even sharper?
. I can understand the intent of the supplementary question put by the honourable Member. Yes, it is sometimes frustrating to have to wait for a considerable period of time before there is action. However, we are a Community of laws and we must abide by settled law on this. The procedures must be followed.
Even in Member States these types of actions take some time. Although sometimes there are mechanisms to expedite the process in Member States, and even in the Community you can exercise rights to expedite the process, it is still pretty time consuming. So, I am afraid that we cannot rule by or by in this Community. It would be an abuse of privilege. I do not think anybody would advocate that.
On the other hand, it is sometimes frustrating that there is such a considerable period of time, but I do not see any other way around it. Furthermore, I do not foresee any Member State rushing to give the Commission more immediate new powers or powers to expedite the process. We have to live by what is there.
The ‘first job contract’ that has been introduced in France allows businesses with more than 20 employees to take on a young person of under 26, with a two-year trial period during which s/he can be dismissed without reason. These employees would not benefit from the protective labour-law clauses requiring an employer to justify dismissal. Article 2.2 of Directive 2000/78/EC(2) deems discrimination to have occurred ‘where one person is treated less favourably than another is’, inter alia on grounds of age. Does the Commission think that the ‘first job contract’ complies with the principles of the directive? If not, what steps does it intend to take vis-à-vis the Member State concerned?
. Mr President, ladies and gentlemen, Mr Désir, the Commission has not yet received notification of the French law referred to earlier in the question raised by the Member, and the Commission is therefore not ready to express a detailed opinion on the law.
The aim of Directive 2000/78/EC, as already mentioned, is in fact to prevent discrimination in the area of employment, especially age discrimination. The Directive also sets out several exceptions to the general rule. Allow me to quote directly from the Directive.
‘Nevertheless, differences in treatment in connection with age may be justified under certain circumstances and therefore require specific provisions which may vary in accordance with the situation in Member States. It is therefore essential to distinguish between differences in treatment which are justified, in particular by legitimate employment policy, labour market and vocational training objectives, and discrimination which must be prohibited’. Another quotation: ‘Putting in place special conditions regarding access to employment and vocational training, and occupation, including dismissal and remuneration conditions, for young people, older workers and persons with caring responsibilities, in order to promote their vocational integration or ensure their protection’.
So you see, the situation from the standpoint of the Directive is of a twofold nature. The Directive acknowledges different forms of handling, where there are legitimate grounds, and different measures, where such measures are of a character that is in proportion with the purpose for which they are intended. I have nothing further to say about the situation that currently prevails. The definitive viewpoint on any notified law must understandably rest with the Court of Justice in Luxembourg.
. Commissioner, I think, in fact, that when the Commission receives notice of the First Employment Contract, it will be important that it can conduct a precise analysis of the conditions in which this law would authorise allowing the employment contract of young people under the age of 26 to be terminated during the first two years.
If, as you have said, directive 2000/78 allows differences in treatment, including on grounds of age, it is within the framework of positive actions, of actions proportionate to the desired objective. Recently, a judgment was delivered by the Court of Justice – Mangold judgment of 22 November 2005 – concerning another piece of legislation, the German ‘Hartz 4’ law, which relates to provisions for older workers. This judgment took the view that, in this case, the way of renewing fixed-term contracts exclusively for these older workers was not proportional to the desired objective.
I think that, in the case of the First Employment Contract, nobody believes that the measure in question is favourable to young people under the age of 26. This is therefore clearly an act of discrimination towards them, which denies them the benefit of a number of elements of employment law. I hope that the Commission will rely on Court of Justice case law in order to condemn this First Employment Contract.
. Mr Désir, you cited one particular case which is very important for assessing similar situations, since the Directive does in fact assume that each measure will be on the one hand proportionate and on the other hand legitimate in relation to its purpose. In the case you mentioned relating to older workers, the Court of Justice in Luxembourg ruled that the purpose was legitimate but the measure was not proportionate and therefore the measure was rejected. At this point in time, as I have said, due to the fact that the law has not yet been notified, we do not know what form it will take, and indeed I have even read reports in the media that its final form has still not been determined, so it is impossible for me, as a representative of the Commission, to provide further details.
– Mr President, in EU Member States such as France, Germany, Spain and Italy, a full-blown labour market for trainees has developed. Increasing numbers of regular workers are being replaced by unpaid or poorly paid trainees, or in Germany, for example, by state-financed ‘1 euro jobs’ – in which previously unemployed persons are entitled to earn EUR 1 per hour on top of their unemployment benefit – which are not liable to tax or social-security contributions. To what extent is the Commission aware of this problem?
. The Commission, of course, monitors the labour market in the individual Member States, as well as developments in employment legislation. Incidentally, a Green Paper on the development of employment legislation in Europe will be published shortly, and will become, I hope, the basis for some very far-reaching discussions on the customs, methods and development of employment law and employer-employee legal relationships in the EU Member States. Otherwise, of course, the Commission can monitor and take decisions only within such frameworks as have been provided under the Treaty, and here it must be said that the Treaty does not provide direct links to employment legislation.
Council Regulation (EC) n° 485/2005(3), consideration 3, stipulates that 'it is appropriate to extend the possibility of withdrawal of fishing vessels from the Community fishing fleet with public aid to vessels which are transferred to the countries affected by the tsunami for the benefit of the fishing communities concerned.'
Since this Regulation requires the Member States to inform the Commission on a regular basis, could the Commission tell me how many demands to deliver such vessels came from which countries that are victims of the tsunami, how many vessels have been offered from the Member States and how many vessels actually have been sent to which countries in the Indian Ocean?
. Council Regulation (EC) No 485/2005 to which the honourable Member refers extends the possibility of withdrawal of fishing vessels from the Community fishing fleet with public aid to vessels which can be transferred to the countries affected by the tsunami for the benefit of the fishing communities concerned. This possibility is granted on an exceptional basis, under certain conditions and only during a limited period.
While several countries in the Indian Ocean whose fishing sectors were affected by the tsunami disaster enquired about the possibility of a transfer of vessels, only Sri Lanka submitted a formal request for vessels. It concerned 120 vessels with an overall length of 9 to 12 metres. The Commission informed Member States of the request and reminded them on several occasions of the obligation to report on the transfer of vessels.
Despite the unanimous adoption of the regulation by the Council, all 20 Member States which are engaged in maritime fisheries have now informed the Commission that they have not identified any possibility of transfers of vessels in response to the Sri Lankan request. As the regulation sets a deadline of 30 June 2006, there are at present no more prospects of transfers of vessels under the scheme.
. Mr President, I have, then, no option but to conclude that the regulation we approved was a meaningless exercise, which is in fact what we predicted. I think that the regulation as it was presented was nothing but an act of public relations and it is evident from the Commissioner’s response that this was a bad piece of legislation. I would like to ask the Commissioner an additional question: if this regulation does not help the countries affected by the tsunami rebuild their fishing fleet, can he say whether the Commission has taken other measures in order to really help those countries build their own boats and organise a more appropriate way of fishing in the regions that were hit by the tsunami last year?
. Obviously, when this legislation was enacted, by way of exception to the rule that had been established, under which it was no longer possible to effect transfers of vessels to third countries, it was made subject to certain significant restrictions, one of which related, for example, to the length of the vessels. I remember the discussion here in Parliament that we should not allow a situation where vessels would be transferred to third countries stricken by the tsunami without imposing any conditions because that could, in actual fact, increase the fishing effort and therefore intensify the problems that existed in certain fisheries in those third-country waters, but that the vessels should be suitable and appropriate to the fisheries that were traditionally carried out in those countries. Therefore, we had restrictions with regard to the size of vessels, the age of vessels, the fact that vessels should not use towed gear and other conditions relating to ecological resource management and seaworthiness.
Having said that, I must underline the fact that the responses we have received from the Member States on why it was not possible to identify vessels for transfer to Sri Lanka were either that there were no appropriate vessels available among those to be decommissioned in certain Member States, or that decommissioning was not foreseen in certain other Member States, or that the incentives provided for the transfer of vessels were not sufficiently attractive.
I must also underline the fact that this was a Commission initiative aimed at trying to help the countries affected by the tsunami, with regard to the fisheries sector specifically, if there was scope to do so. There was an element of additionality which was therefore the main thrust of the assistance, albeit under the general umbrella of development cooperation rather than under the fisheries portfolio. It was an ‘optional extra’ that was not taken up.
I must underline that the end result was that certain individual Member States gave assistance to the tsunami-affected countries by providing funds for the acquisition of vessels which have been purchased without any control measures. The end result today is that there is a significantly larger fleet in the tsunami-affected areas, which creates much more pressure on the fishing effort than before and creates further problems. Rather than moving in the direction of sustainable fisheries, according to the information we have, there are significantly more problems than there were before.
– Mr President, is the very example the Commissioner has just given not a typical indication that the Union should endeavour to view disaster relief as a separate entity and provide funds promptly to this end – as, indeed, had already been done in the case of the floods – rather than attempting to push things forward by way of derogations within traditional policy areas: fisheries, transport or other policy? After all, experience has shown that that takes far too long and does not work.
. Yes, obviously it is important to try to strike the right balance between the needs of the countries that would be affected by such disasters and long-term assistance, which should aim not to create further pressures or difficulties for those countries by trying to help rebuild the economy in a sustainable way. We are trying to do this specifically with regard to fisheries; however, unless there is closer coordination between Commission initiatives and the individual initiatives of Member States, the chances are that the possibility of success will be limited.
The Commission has admitted that the ban on deep water gillnets approved by the Council in December 2005 is not backed up by scientific reports on the subject, nor have any studies been conducted on its socio-economic impact. At a meeting with the coordinator for interested parties on 25 January 2006, the Commission indicated that it planned to resolve the problem as quickly as possible by amending the TAC regulation, saying that the ban would be a temporary one until use of such fishing gear could be regulated. The launch of the schedule of measures was to depend on the decision taken by the Regional Advisory Committee for north-eastern waters on 31 January 2006. At that meeting, it was unanimously agreed to inform Commissioner Borg that there was disagreement with the process leading up to the ban and it was decided to set up a working party to regulate the use of fishing gear of this kind.
Given that a rapid decision is needed, because of the adverse socio-economic effects of the ban, when will the Commission submit its legislative proposal? Has it made plans for any transitional measures to attenuate the effects of the ban until the proposal is submitted?
. Mrs Miguélez Ramos’ question concerning the ban on the use of deepwater fixed gillnets to the north and west of Britain and Ireland follows a number of written questions on the same subject from her and from Mrs Fraga Estévez and Mr Varela Suanzes-Carpegna.
The ban, which took effect on 1 February 2006, was introduced in the TAC and Quota Regulation that was adopted at the Council in December 2005. It was proposed in response to the report of the DEEPNET investigation, which highlighted the potential damage that those fisheries may be causing to deepwater sharks and other species. The DEEPNET Report was carried out by reputable scientific organisations in Ireland, the United Kingdom and Norway, and so was taken seriously by the Commission.
In parallel to the prohibition in Community waters, at its annual meeting in November 2005, the North-East Atlantic Fisheries Commission adopted an identical prohibition of deep-sea gillnets in its regulatory area from 1 February 2006.
First, I should like to reassure you that this ban is intended as a temporary measure in response to serious concerns about the practices of some of the participants in such fisheries and in particular about the impact of those practices on vulnerable species such as deep-sea sharks. Those species are in such a poor state and take so long to recover their numbers once depleted that the Commission has to react very quickly without waiting for definitive scientific advice from the Scientific, Technical and Economic Committee for Fisheries (STECF).
The prohibition was originally envisaged as an emergency measure in September but deferred until the December Council to give time for consultations. Unfortunately, no concrete suggestions for alternative measures were presented in time for inclusion in the proposal discussed at the Council in December.
I am aware that most of the fishermen using such gear behave responsibly and that it is a minority who are causing concern. For that reason, I would like to introduce measures to regulate the activity of deep-sea gillnets at the earliest opportunity. The Commission has already had some feedback on possible approaches, especially from the North-Western Waters Regional Advisory Council, which suggests an earlier reopening of the hake fishery and a limited number of vessels participating in the monkfish and deep-sea fisheries with observer coverage.
The Commission services will meet with the North-Western Waters Regional Advisory Council and scientists on Friday, 7 April 2006, where we will discuss those possibilities. Depending on the outcome of that meeting, a proposal to allow a limited fishery under an observer programme could be made in May 2006. The data collected by such a programme could then be made available to the STECF, which will address the issue in late June or early July.
The geographical limits of the prohibition were determined by the coverage of the DEEPNET study. I am aware that there may be similar problems in other areas, but we currently have no information that would justify enlarging the area of the prohibition. That is another reason for bringing in effective legislation applicable in all areas as soon as practicable. Unfortunately, the prohibition is bound to create economic difficulties for the fleets concerned.
No transitional measures to mitigate the effects of the ban have been planned, but I would encourage Member States to make full use of the possibilities that are already available for the temporary cessation of activities under the Financial Instrument for Fisheries Guidance to help those most severely affected.
. Commissioner, the truth is that I have heard all of that on previous occasions; I thought that you were going to tell me something rather newer. For example, that you would insist rather more on those dates that you have mentioned; May and June.
What I really wanted to ask was what possibility is there of amending this decision immediately, what possibility is there of amending the Regulation on TACs and quotas, so that the pelagic longlines at least – which fish hake with nets that do less harm, as you yourself acknowledge in letters that I have seen – can return to those waters; and what timescales the Commission has in mind for the definitive regulation of fixed gillnets, so that the sector does not have to remain in a situation of uncertainty.
I ask this, Commissioner, because this decision had and has still having very negative effects, in particular socio-economic effects.
. Yes, there are two aspects to it: one concerns the action that can be taken in the short term to try to soften the impact of the temporary imposition of the ban on deep sea gillnets. We are discussing this with the North-Western Waters RAC, and a meeting is scheduled for 7 April when, hopefully, we will be able to discuss this matter with the North-Western Waters RAC. Immediately afterwards, we will hopefully be able to take certain decisions on introducing the possibility of limited fisheries for hake and perhaps look at the possibility with regard to monkfish, establishing a system of supervision on board vessels.
We are also looking into establishing permanent measures which would replace the driftnet ban to cover all Community waters. Later in the year, we could then come up with a proposal to withdraw the driftnet ban and replace it with permanent measures, satisfying ourselves that there is no longer any risk of irreparable damage to the stock of deepwater sharks as a result of fishermen leaving nets in the sea for extensive periods, fishing on their own account and causing significant damage to the habitat.
The Commissioner probably finds himself between Scylla and Charybdis in this argument, but I am sure that he will bear in mind the great damage that drift nets and gill nets have done in the past to, for example, the wild salmon in the North Atlantic, and that he will be robust in protecting the fisheries from that method of fishing.
. Yes, one needs to draw a distinction, because we are speaking here of deep-sea gill nets, which are normally used very selectively, and therefore we do not want to discourage the use of this type of gear. However, if nothing is done, such fishing for an extensive period of time causes significant damage. Therefore, we want to curtail the abuse of the use of gill nets, not their proper use. So, on the one hand, given that the use of gill nets is quite selective as a gear, we would not want to discourage that; but on the other hand, we certainly want to discourage the abuse of gill nets, as that would create so-called ‘ghost nets’, which continue to be used for fishing for a period of a month or so, causing significant damage to the species concerned.
In view of the fact that negotiations are currently being held on the partnership agreement between the European Community and the Kingdom of Morocco relating to the fisheries sector, and given that the legitimate rights and interests of the Sarawi people must be protected and safeguarded, has the Commission made any contact with the Polisario Front (the Sarawi people's legitimate representative) in order to find out what its view is of the above-mentioned agreement? If it has, what was the outcome of that contact?
. I would like to remind the honourable Member that the negotiations on the new EC-Morocco Fisheries Partnership Agreement are concluded and that the Commission and the Moroccan Government initialled the draft agreement in July 2005. With respect to its territorial application, the text of the new agreement is no different from the previous agreement, which ended in 2000.
With regard to the honourable Member’s specific question, I would like to point out that the Polisario Front is not formally accredited with the European Community. There is no formal policy dialogue between the Commission and the Polisario Front. Concerning fisheries negotiations, the Commission has been authorised by the Council to negotiate with the Kingdom of Morocco. It has no mandate to extend the negotiations to third parties.
In the framework of the preparations for the negotiation of the EC-Morocco Fisheries Partnership Agreement, the Commission thoroughly evaluated the political, legal and economic implications of an eventual agreement. In this case, as in others, the Commission is taking care to avoid a situation where the conclusion of new agreements in the field of fisheries could become a factor in international disputes or conflicts.
Regarding the issue of the EC-Morocco Fisheries Partnership Agreement and the question of Western Sahara, the Commission took special care to fully respect the relevant principles of international law and support the efforts of the United Nations in finding an appropriate solution with regard to Western Sahara. The content of the initial text, as in the case of the previous fisheries agreement, does not in any way prejudice the issue related to the international status of Western Sahara.
The Commission is convinced that the new EC-Morocco Fisheries Partnership Agreement is in conformity with international law and with the opinion of the UN Legal Advisor of 29 January 2002. The Commission’s view with regard to the geographical scope of the agreement has been confirmed and endorsed by the opinion of the Council’s legal service and the European Parliament’s legal service.
. – Within the context of the EU’s development policy, the Union has earmarked funding for refugee camps for the Sahrawi people run by the Polisario Front in the Western Sahara region. I should therefore like to ask, once again, whether, as part of its approach to the problem of Western Sahara, the Commission intends to ask the Polisario Front what it thinks of this agreement, given that it will have far-reaching implications for Western Sahara.
. As I said in my previous response, the negotiations were conducted by the Commission with the representatives of the Government of the Kingdom of Morocco. The authorisation that we had from the Council was to negotiate with Morocco. The negotiations concluded with an agreement which entails that any fisheries carried out in waters within the jurisdiction of the Kingdom of Morocco should benefit the communities directly adjacent to where the fisheries are carried out. It is therefore the responsibility of the Kingdom of Morocco to see to it that any benefits deriving from fisheries carried out in waters adjacent to the Polisario Front area would go to the communities living there.
Commissioner, this morning Parliament agreed to reject the Council’s request to apply the urgent procedure to the Agreement with Morocco. What will be the consequences of the European Parliament’s decision this morning in terms of the entry into force of that agreement?
. Yesterday, I took part in a meeting of the Fisheries Committee of the European Parliament, and the understanding is that the rapporteur will present his report to the Fisheries Committee in early May, with the possibility of submitting amendments, which would then be put to the vote in the Fisheries Committee in mid-May, and then come to the plenary for a decision during the Strasbourg part-session in May. I will be discussing with the Austrian Presidency the possibility of having the Council decide on this agreement in the meeting of the Council of Ministers later on in May, so that if it works in that way, the agreement can come into effect from the beginning of June. That would mean only month’s delay as regards the terms agreed between the Commission and the Kingdom of Morocco.
The European Council has reached an agreement on the financial perspective for the period 2007-2013. What impact will the latter have on development policies for the outermost regions?
. On the basis of the European Council agreement dating from 16 and 17 December 2005, the situation of the outermost regions for the period 2007-2013 is as follows.
For the parts of Europe concerned, there will be a higher co-financing rate under the structural funds and the Cohesion Fund. It will be 85%, both for regions under the convergence objective and for those outermost regions which are part of the regional competitiveness and employment objective. There will also be a specific additional financial allocation to help finance operating aid to offset the additional costs which are incurred in these regions due to their geographical location. The co-financing rate under this additional allocation will be at the level of 50%; this additional allocation amounts to EUR 35 per year per capita in each of the seven outermost regions.
We then have specific situations as regards individual outermost regions. There is Madeira, which will be keeping the status of a phasing-in region, but at the same time will benefit from more generous financial transitional arrangements, similar to those of the statistical phasing-out regions. There are also the Canary Islands, which will benefit from an additional envelope of EUR 100 million over the period between 2007 and 2013.
With regard to territorial cooperation – the objective set for the policy – all the outermost regions will be eligible for the transnational strand of the European territorial cooperation objective, and the French outermost regions, like the Canary Islands, will be eligible for the cross-border strand. In addition, Madeira, the Azores and the Canary Islands will benefit from special provisions applicable to Portugal and Spain. As you know in the case of Portugal, Madeira and the Azores will also be eligible for the Cohesion Fund, as also for the temporary application of the n+3 rule for the period 2007-2010. In the case of Spain and the Canary Islands, that means they will also be eligible for the Cohesion Fund and for an additional allocation that was awarded to Spain in the form of a technological fund. The participation of the Canary Islands would be by decision of the government.
As you may know, the outermost regions can also benefit from specific measures, which aim at supporting traditional sectors of these regions. There will be specific measures for agriculture in the outermost regions of the Union, as well as specific treatment under the rural development policy, in particular concerning the intervention rates of the new European agricultural fund for rural development. On top of that, of course, there are the ordinary instruments that exist under our policies, and all the regions will have access to all the Community programmes envisaged under all the titles of the European budget.
Those in brief are the specific measures available under the new financial perspective for the outermost regions.
. Commissioner, so far the Commission has done great work helping the outermost regions, but it is clear that in the new financial perspective there is a reduction in the European Union's overall effort.
I would like simply to ask you a very specific question: whether, within the new context of the crisis taking place in regions close to the European Union, North Africa in particular, it is possible for the European Union, through the outermost regions and the new fund allocated to the neighbourhood policies, to help to resolve the problem, which affects the whole of the Union, of mass access to the European Union for immigration. In other words, what cooperation instruments could we have in order to prevent the immense crisis taking place in the regions close to these outermost regions of the European Union?
. As you know the regions in Europe can also use part of the funds allocated to them to invest in those regions that are not in EU Member States, but which are part of neighbouring countries, so this possibility of using part of the allocation on neighbouring territory is open to the outermost regions.
Additionally, within the European neighbourhood and partnership instrument, which is still currently under preparation with regard to its legal form by the Commission, there will be the possibility of working together with neighbouring countries and regions on issues related to those that you are addressing to create jobs and employment opportunities on the other side of the border.
In the Canaries, in particular, they will be able to allocate part of the money in the new neighbourhood and partnership instrument and thus will be able to have external cooperation, for example, with the border areas of Morocco. So that is what this policy, through the financial instruments, can do. But on top of that comes a political concern. Within the Commission we had a discussion a week or so ago on the situation in some of the outermost regions in the context of migration and the difficult situations experienced. So, within other instruments and politically, the Commission will be involved in the very near future to help address this issue.
We have some financial instruments, which are restricted. As you have said yourselves, the budget is not what we expected when the Commission put the proposal on the table, nevertheless, in addition to those restricted financial means, there are also efforts to work with neighbouring countries, or regions next to our outermost regions, to find political solutions to some of the problems.
The challenges faced by the outermost regions of the Union are very similar to those challenges which are facing the northernmost regions of the EU. Would you say that the balance between EU support to the outermost regions and EU support to the northernmost regions is now met in the proposals for cohesion?
In addition, could you briefly outline what the cofinancing rates and special targeted measures are for the northernmost regions of the European Union, especially the northern parts of Finland and Sweden?
. It is a very difficult question. It is very difficult to see what balance is in this case, because the issues and problems faced by those regions are very different. Some of our regions suffer because they are very sparsely populated and that means that infrastructure costs are very high. This is a challenge not only for us at European level but also for the governments involved. Other regions suffer from overpopulation and from problems of migration. Therefore, it is very difficult to measure what is balanced and what is not.
As you know, within this very restrictive budget during the Council – which is also part of the European tradition – there were also additional requests put on the table. What I presented – all those additional measures which were offered to the regions – is something that came during the Council and was not part of a global balanced proposal of the Commission.
We have to look at the current situation and try to make those resources work as well as possible and try to use the resources that were allocated to the sparsely populated regions of Sweden and Finland in the most efficient way and do the best we can. However, I do not see a need to compare the EUR 540 million that Finland and Sweden received for those regions to the money allocated to the outermost regions. The situations are very different: the money has a different value. The Commission will certainly work with both types of problems – in the outermost regions and the sparsely populated regions – to get the best we can from the funds which will be available.
– Commissioner, the Commission indeed presented a very ambitious financial framework. The Council cut it drastically at its December meeting. Negotiations are currently being held in the trialogue. What I find a little lacking here is the role of the Commission. If the Commission presents such an ambitious proposal, why is there nothing more to be heard from it, and why is Parliament no longer willing to fight to receive the budgetary resources we need for the implementation of these programmes? This particularly concerns rural development – not only in the outermost regions, but in rural areas in general, where a massive transfer of funds is required to reach necessary levels.
. I do not have the feeling that the Commission is not strong in the negotiations. My understanding is that we are trying to help reach a compromise at a level that would be satisfactory for all three institutions. It so happens that the two institutions – the Council and Parliament – have gone quite far in financial terms; in terms of the level of the budget that is on the table. The Commission’s efforts should go, in my view, towards helping them to find a compromise. The level of budget is extremely important. We hope that we will have the funds also for those areas that were cut so seriously in December. But it is also important to reach agreement. I do not know what the trialogue looks like as I do not participate in it, but I can imagine that there are moments when the Commission’s role is to be the one who helps to find a compromise. That might give you the impression that we do not care about money, but that is not the case. We do care. We know that if we had more money we could do more for Europe, with Europe and in Europe for all citizens. However, sometimes realism and the challenge of timing are also important. That is my understanding.
Under the n+2 rule, one of the CSF criteria, funds earmarked for a particular programme must have been disbursed within two years. Can the Commission indicate the amounts and programmes in respect of which the Greek Government has requested an exemption from the n+2 rule? What stage has been reached by the Commission in considering these requests?
Is it possible, under the third CSF, to extend beyond 2006 the deadline for the signing of contracts? If so, under what conditions? Is it possible for Community funding under the third CSF to be used after the end of 2008? If so, under what conditions?
. You may be aware that the before the end of last year the Greek authorities submitted to the Commission a list of requests for exemptions from the n+2 rule. The total amount was more than EUR 655 million. The intention was to cover an amount of EUR 342 million, potentially subject to the n+2 rule. The request submitted relates to 12 operational programmes in Greece and also implies the intervention of three funds: the ERDF, the ESF and the agricultural fund.
The Commission has completed the processing of the Greek request concerning the application of the n+2 rule and reached the conclusion that what is left as the potential cut due to the n+2 rule is EUR 8 638 000, which is less than what was initially on the table. We are still waiting for confirmation by the Greeks and, if they confirm this, this will be the amount the Commission effectively expects as the commitment.
The second part of your question concerns the eligibility period for the commitments and payments. As you know, for the 2000-2006 programming period, the eligibility period ends on 31 December 2008. Commitments are, theoretically – and I would like to stress that – possible during the entire eligibility period, which means 2008. However, commitments should be made early enough to allow the final recipients to implement the operations and projects and to carry out the payments before the final eligibility date for the expenditure, which is the end of 2008. We will close the expenditure for all the Member States under the current financial perspective on 31 December 2008, with the exception of programmes and measures which are covered by state aid. According to the rules, this eligibility date is 30 April 2009.
I also want to inform you that, according to all our legal analyses and the information we have in the Commission, there could be no exceptions to these conditions – I mean the end of 2008 or April 2009 – as regards the final possible date of eligibility. So the final date is the end of 2008 or April 2009, and that is the situation.
– Mr President, Commissioner, allow me to ask you something else.
Given that acceptance of the exemption requests shifts the pressure to forthcoming years, I should like the Commission to tell me how Greece's obligations for the years 2006 and 2007 are being formulated and what is the Commission's prediction, if there is one, for the application of the n+2 rule for these two years?
. With this kind of question it is too risky to embark on an effort to respond without good checking and preparation, so I can make a commitment that we will try as early as possible in the next few days to respond and come back to you with an assessment of the current situation as regards the payments and commitments for Greece.
Questions 48 to 59 will be answered in writing.
As they deal with the same subject, the following questions will be taken together:
What is the Commissioner's view of the current state of preparations and the schedule for the introduction of the euro in the ten EU Member States which acceded to the EU on 1 May 2004?
According to opinions expressed in the press and in official statements, assessment of new EU Member States’ readiness to join the euro zone will take account not only of the Maastricht criteria but also of each country’s general economic level of development. Specifically, it has been declared that Slovenia, on account of its higher level of GDP per head than that of Lithuania and Estonia, can be invited to join the euro zone, whereas the latter two countries will not be invited to do so even if they fulfil the Maastricht criteria, including the level of inflation.
Are these statements accurate? Can the Commission give a clear assurance that any decision on the accession of new Member States to the euro zone will be made on the basis of the Maastricht criteria alone and not of any other criteria?
. I shall respond to Mr Posselt’s first question by saying that Estonia, Lithuania and Slovenia have set 1 January 2007 as their target date for adopting the euro; Cyprus, Latvia and Malta propose adopting the euro on 1 January 2008; Slovakia intends to do so on 1 January 2009; the Czech Republic and Hungary hope to enter the eurozone in 2010 and Poland has not set a target date.
At least every two years, or at the request of a Member State, the Commission and the European Central Bank must report to the Council on the progress made by the Member States in terms of compliance with their obligation to become full members of the Economic and Monetary Union.
In February 2006, the Commission, in agreement with the European Central Bank, announced that the next convergence report, on all of the States that are not members of the eurozone, except the two with an opt-out clause, the United Kingdom and Denmark, will be published in October 2006, that is, two years after the last assessment. Nevertheless, in accordance with Article 122 of the Treaty, two Member States, Slovenia and Lithuania, have asked the Commission and the European Central Bank for an individual report on the progress they have made in terms of convergence; the Commission and also the European Central Bank intend to adopt this report on these two Member States on 16 May 2006.
In the event that the assessment of compliance with the economic and legal convergence criteria is positive, the Commission would present the corresponding proposal and, following consultation of this Parliament, in the middle of June the European Council could analyse and, if appropriate, adopt, a decision, and definitive proposed derogation could therefore be discussed by the Ecofin Council on 11 July.
Independently of this process, we in the Commission of course maintain regular contacts with all of the States intending to enter the eurozone, we monitor them very closely and we cooperate with them in relation to the practical preparations for this important decision.
In response to Mr Paleckis’s question, I must say to him that of course the Commission will apply the principle of equal treatment when assessing the progress of the ten new Member States in terms of economic and legal convergence. As I have just said, the countries will be assessed according to the procedure and the criteria laid down in the Treaty, in particular Article 122, and the Commission obviously has no intention of changing this procedure or introducing additional criteria.
With regard to the inflation criterion, as you are aware, the Treaty states that the Member State in question is obliged to maintain sustainable price trends and an average inflation rate which does not exceed that of the three Member States with the best price stability results by any more than 1.5%. The Commission proposes applying this criterion rigorously in the future, just as it has done in the past.
. – Mr President, I am much obliged to the Commissioner for his precise answer. However, if I may say so, he spoke so fast at the beginning that the German interpretation was practically incomprehensible. I should like to query whether I have understood correctly, therefore, that the last two of these ten Member States, namely the Czech Republic and Hungary, are due to join in 2010? I should like to ask the Commissioner whether developments have really been finalised, or whether there are some of the ten Member States who have requested postponement beyond 2010.
. Thank you for your response to my question. The Maastricht criteria are being strictly applied to those countries which are applying for entry into the eurozone. Lithuania cannot be accepted into the eurozone, even though it currently exceeds the inflation criteria by a mere 0.1%. Lithuania complied with this condition over the past six years, as did others. In the current eurozone, many members are infringing one or other of the Maastricht criteria. For instance, some large countries for many years breached the conditions on budgetary deficit without receiving a red card, the same with inflation and other criteria. Are the new Member States not being discriminated against here with these double standards?
. I shall begin by responding to Mr Posselt and I shall not speak too quickly.
The objectives I have mentioned in relation to when Members States wish to enter the eurozone, are dates defined by those States themselves.
The first three countries, Estonia, Lithuania and Slovenia, originally stated that they wished to enter the eurozone in 2007. For its part, Hungary has set a target date of 2010, as you have mentioned.
As I said before, the only one not to have set a target date is Poland.
That is a necessary condition, but it is not a sufficient condition. The sufficient condition is that the assessments of both the Commission and the European Central Bank, of compliance with the criteria laid down in the Treaty, indicate that the Member States that wish to enter the eurozone have indeed complied with those criteria.
Both sides must demonstrate will: the Member States and ultimately the Council, on the proposal of the Commission, once the Commission and the European Central Bank have judged that the criteria have been complied with. That is the situation.
In the case of Poland, which is the only one of the Member States that has not yet set a target date for entering the eurozone — Sweden is also in this position following the ‘no’ vote in the 2003 referendum — the Commission would point out that it is the obligation of the Member States themselves — except in the case of those with an exception clause, which are just the United Kingdom and Denmark — to propose their entry into the eurozone and it is our obligation and responsibility to assess whether or not they conform to the requirements.
I cannot tell Mr Paleckis in advance what the content of the report that the Commission will adopt on 16 May will be and it would be even more difficult for me to anticipate the content of the European Central Bank’s report, for obvious reasons. What I can say once again to the honourable Member — and I have said this on many occasions — is that the Commission is going to assess whether or not the criteria have been met as defined in the Treaty.
The Commission does not set these criteria on a whim. It is a requirement of the Treaty and our obligation is to comply with the Treaty, and I would repeat that in making that assessment, we shall be treating everybody equally, and we shall not be applying certain yardsticks to some countries and other yardsticks to others.
In short, therefore, compliance with the Treaty, a clear and rigorous assessment of whether or not the criteria are met and equal treatment for everybody.
I will be able to inform you and all of the honourable Members of the conclusions of this analysis on 16 May.
New Member States must comply with the convergence criteria in order to introduce the euro. In order to ensure compliance with the convergence criteria, the Commission and Council are formulating various proposals for these Member States. My question is this: may a Member State follow an economic policy that ignores the proposals of the Council and Commission, and if it does, what does it risk by doing so?
. Mr President, in general, for all of the Member States with derogations, which are not members of the eurozone, but with an obligation to join in the future, we carried out that assessment in October 2004 and we will repeat it in October 2006. In the case of the two Member States that have made individual requests for that assessment — to which they have the right, according to the Treaty — that is, for Slovenia and Lithuania, we shall present our individual assessment for each of them on 16 May. I cannot tell you the result of a report that will be adopted by the College of Commissioners on 16 May in advance.
If you wish, I shall come to Parliament on the afternoon of 16 May to explain the content of the report to you, but I cannot say anything before then.
– Mr President, the Commissioner has already mentioned one of the problems. We are discussing how seriously new Member States are taking their commitments, but what we are not really discussing is how, specifically, a Member State that has been meeting the criteria for some time but obviously does not wish to join the eurozone, namely Sweden, sees its future. The question is whether the case of Sweden could potentially set a bad example to others, who are now new Member States. The Commissioner named a new Member State that has not yet announced a date. If sanctions are not imposed, will this not set a negative precedent?
. I agree with Mr Rack that we are facing a problem, because there is one Member State that called a referendum, the result was negative and, on the basis of that negative result, it cannot, it does not wish to, or it does not intend to, comply with an obligation that falls to it as a Member State.
We must deal with the issue of how to resolve this question. The Commission felt it prudent not to do so immediately after a referendum. The Commission must fulfil its obligation to comply with the Treaty while at the same time taking account of the opinion expressed by the citizens of that Member State, but I have not forgotten that the Commission must hold talks with Sweden to consider how that country can fulfil its obligations as a member of the European Union in the future.
The same thing is happening in relation to Poland, which had originally proposed a particular year as an objective for its entry into the euro. The new Polish authorities say that they do not accept the objective of their predecessors and that they are not setting a future objective at the present time. And I have had the opportunity to remind the new Polish Government that it will have to do so.
We do not want to apply pressure, but we cannot forget that this is an obligation for the Member States. As I said before, we must combine fulfilling our responsibilities with political prudence, but what I will say — and I have said this publicly on other occasions — is that compliance with an obligation which falls to the 25 countries of the European Union as Member States cannot not be put to a referendum.
In this case there is an exception in place for two countries, the United Kingdom and Denmark, but, the State’s obligations should not be put to a referendum generally, and neither should the 23 States without an opt-out clause do so, because the question of whether or not a Treaty is complied with cannot be put to a vote.
Commissioner, I wanted to ask about inflation. As we are aware, inflation in the eleven countries, which were first to join the economic and monetary union and were ready to introduce the Euro, has surpassed the index for a significant period. Only two countries did not exceed the index. The others exceeded it for between 10 months and almost six years from the end of 1998 to the end of 2005. My question: are we applying double standards to the new states and is the economic and monetary union a technical union or is it simply a political union.
. Mr President, the Commission’s obligation is to ensure compliance with the Treaties and it goes without saying that on previous occasions, when the eurozone was created, or when the twelfth member of the eurozone joined, the Commission and the Council of the time, with the opinion of the European Parliament, took account of the obligation to ensure compliance with the Treaties.
Myself as Commissioner, and the Commission, headed by Mr Barroso, are naturally not going to fail in our obligation to apply the Treaties and ensure compliance with them. The economic criteria, including that of inflation, are stipulated in a protocol annexed to the Treaty and of a legal value identical to that of the provisions and articles of the Treaty. We cannot therefore ignore them or amend them.
It is true that an academic discussion is under way on a correct definition of the criteria, but the procedure for changing the Treaties will consist of an Intergovernmental Conference and a process of ratification when the time seems right and when there is a sufficient majority to do so. It is not for the Commission to change the Treaties and it has the obligation to apply them.
It is true that there is asymmetry, because compliance with the criteria is required in order to enter the eurozone, but then, once a country is a member, it can fail to comply with the criteria; once a country is a member of the eurozone, it can have more inflation, more debt or more deficit. In the case of deficit and debt, there are rules relating to budgetary discipline – Article 104 of the Treaty – and the Stability and Growth Pact but, in the case of inflation, those rules do not exist, but there are some rules that are probably tougher than legal rules in application of the Treaty: the rules of the market. There are currently countries in the eurozone that are suffering considerably because they are not able to moderate the evolution of their inflation or their unit labour costs.
I believe that we must also take account of the harsh reality of how the markets judge those who do not comply with certain rules, quite apart from the Commission’s obligation to ensure compliance with the rules of the Treaty.
Is the European Commission satisfied with the practical operation of the Stability and Growth Pact or does it envisage changes to the rules governing the operation of this Pact into the future?
. Mr Crowley, the revised Stability and Growth Pact was agreed by the Ecofin Council almost a year ago, in June 2005, following a political agreement within the European Council in March last year.
Our initial experience of the revised Pact has been positive, encouraging, and the indications are that the Member States have a renewed commitment to that framework.
In all recent cases that have been dealt with, when the Commission and the Council have applied the rules of the excessive deficit procedure, in accordance with the letter and the sprit of the revised Pact, there has been full consensus and there have not been the political discrepancies and difficulties that arose last time.
With regard to the preventive aspect of the Pact, the assessment of the 2005 stability and convergence programmes, which have been carried out during the first months of 2006, have shown that the Member States have set their medium-term budgetary objectives in accordance with the agreed principles. Some countries have even decided to set more ambitious objectives, which reflect a national strategy aimed at guaranteeing greater sustainability of public finances. With regard to adjustment to the mid-term objective, the Member States that are not yet in a situation of medium-term balance are generally fulfilling the requirement to make a budgetary effort at least equivalent to 0.5% of their GDP, in structural terms.
To name certain cases, I would remind you that, since the new Pact was approved last year, the excessive deficit procedure has been applied to Italy, Portugal, Hungary, the United Kingdom and Germany, with unanimity in the Council and without the problems of political acceptance which arose during the previous stage.
In response to your question, therefore, the Commission is pleased with the way the new Pact is operating.
. Thank you, Commissioner, for your response. On the last point that you made with regard to the rules concerning excessive public deficits and the fact that proposals have been made to Italy, Portugal, Hungary and the United Kingdom, what about France and Germany? Both of them have public deficits that are well beyond the limits agreed under the criteria. In particular, what about the undermining of confidence in the Stability Pact which that creates on the wider market? That is particularly apparent when we look at the current difficulties concerning the recognition of the euro and the eurozone economy within the United States and in the Far East, and at the constant questioning concerning the enforcement of the rules concerning the Stability and Growth Pact in those areas.
. Mr Crowley, Mr President, the excessive deficit procedure is being applied to France and it is subject to the procedure laid down in Article 104(7) of the Treaty. In accordance with its obligations to apply the Council’s recommendations within the framework of the excessive deficit procedure, the French authorities were obliged to bring their public deficit to below 3% in 2005. Last week, the French authorities notified the Commission that the public deficit at the end of 2005 was below 3%.
Over the next three weeks, by 24 April, Eurostat must analyse the figure notified by the French authorities, and will explain whether or not those figures, a deficit of 2.87%, are correct. In the event that they are – I hope that they are, although I cannot anticipate Eurostat's decision – France would have complied with the recommendations in 2005.
The French Government also intends to bring its deficit to below 3% during 2006; the European Commission takes note of this and is pleased with the French Government's intentions, but we are going to publish our spring economic forecasts on 8 May. Until then I will not be able to predict what our economic forecast will be for this year, but, without anticipating the final assessments, I believe that the budgetary situation in France is improving with regard to our forecasts a year ago, amongst other things because the French Government, and in particular the Finance Minister, Thierry Breton – whom I thank, as I did publicly the other day in Brussels – are politically committed to complying with the Stability and Growth Pact.
This is a sign of the way the renewed consensus in relation to the new Stability and Growth Pact is working. A year ago, before the revision of the Pact, we would have been unlikely to hear the French, the German, or the Italian Minister repeatedly expressing their political commitment to bring their public accounts into line with the recommendations to them from the Commission and the Council for the application of the Stability and Growth Pact.
Two years ago it would have been impossible; a year ago it was difficult. Today it is a reality, a genuine political commitment. But we still have difficult times ahead of us, because we must not be content with deficits of 2.8%. Europe, the European Union and the largest economies of the eurozone must pursue fiscal consolidation until public accounts, in the medium term, are in a situation of balance in structural terms so that we can deal with the significant challenges facing us for the future, the first of which is the consequences of the ageing of the population.
With regard to the euro, confidence in the eurozone’s economy is growing day by day, and certain indicators of confidence, such as the German IFO index, are showing fifteen-year highs. Figures on the indicators produced by the Commission services for which I am responsible were published yesterday, and they show that levels of confidence are at their highest for five years. We had not achieved such levels of confidence since the previous expansionary phase.
Our currency is remaining perfectly stable in the currency markets, in fact it is over-valued according to certain economic sectors. The euro is used in the financial markets, in the debt markets and in the capital and money markets at world level to a degree that is disproportionate to the relative weight of the eurozone’s economy within the world economy. I therefore believe that we must be vigilant, but we must also be pleased with our achievements during the first seven years of economic and monetary union.
Has the introduction of the longer-term presidency for the eurozone had any practical implications for your work as guardian of the Treaties and guardian of the Stability and Growth Pact? What are the practical effects of the longer-term presidency of the eurozone?
. When the Member States of the eurozone decided to appoint a stable President of the Eurogroup, I expressed my great satisfaction. I was convinced that regular, continuous and permanent dialogue with the President of that body, which is not a Council body, but which in practice holds very important debates and responsibilities, was going to be an effective decision.
When I found out that the President was going to be Jean-Claude Juncker, my confidence was confirmed.
I can now say that relations with the President of the Eurogroup are excellent, our contacts have been continuous and the preparation of meetings has improved considerably. I believe that the role it plays towards the outside, expressing the views and the criteria of the eurozone countries, is greatly appreciated. I take an extremely positive view of the institution, of its institutionalisation, of its President and of the work of that institution and its President.
I believe that the eurozone’s needs in terms of the coordination of economic policy are obvious. Earlier I mentioned the problems faced by certain eurozone economies, in dealing with losses of competitiveness resulting from an evolution above their average unit labour costs for example. Certain economies of the eurozone are facing problems with inflation of assets, there is a clear need to improve the dialogue between the Eurogroup and the President of the European Central Bank. All of these functions are being carried out by the Eurogroup, and this is largely due to President Juncker’s effective and intelligent direction of the Eurogroup’s work.
I would like to ask the Commissioner what level of discussions he has had with Member States of the eurozone in relation to their performance and their potential performance. In the case of Ireland, for example, asset inflation, the price index for houses, went up 1.5% in February. We have had double-digit inflation in housing for some time and it looks like we will continue to have that. If there is a hard landing in the construction industry; it has implications for revenue; it has implications for unemployment payments and therefore revenue; it has implications for consumer confidence. Have you had discussions with the Irish Government on this issue, and to what extent has the Commission considered the implications for a eurozone member of the possibility of a hard landing?
. Of course I discuss the evolution of the eurozone economy, and not just the eurozone, but the whole of the European Union. In particular, however, since you have asked about the eurozone, I discuss the economy of the eurozone bilaterally with the various Ministers of the zone and with the President of the European Central Bank, and collectively once a month in the meetings of the Eurogroup.
In the majority of meetings of the Eurogroup, an item is dedicated to analysing the economic situation. Sometimes the economic situation is analysed in a general sense, and sometimes a specific aspect of that economic evolution is looked at.
With regard to inflation, the body responsible for maintaining inflation, in accordance with the objectives set by the European Central Bank, is the European Central Bank itself. It is an independent institution, which, pursuant to the Treaty, has a mandate from the other European institutions to preserve price stability, and which makes its decisions entirely independently, but also holds a dialogue with the other institutions.
The President of the European Central Bank participates in the meetings of the Eurogroup each month. Furthermore, the President of the Eurogroup and the Commissioner responsible for Economic and Monetary Affairs are invited to take part, with the right to speak but not to vote, in the meetings of the Governing Council of the European Central Bank, and we accept those invitations.
On the issue of housing, in particular, in one of the items at the last meeting of the Eurogroup in Brussels in March, we discussed the situation of the housing markets, which is not the same in all of the countries of the eurozone. Certain countries in the eurozone have the problem of property inflation, while other countries have the opposite situation, in some cases with total stability and, in others, a decrease over several years in the price of houses and other real estate property.
This internal divergence within the eurozone with regard to real estate prices creates problems, because, by definition, there can only be one monetary policy in the eurozone, while its impact varies from country to country. We have discussed this issue. The European Commission has undertaken to present new analyses and new considerations to the Eurogroup over the coming months. If you are particularly interested in knowing our analysis of property prices in certain countries of the eurozone, I will send you the latest three monthly report on the economy of the eurozone which was published a few days ago by the Commission services under my responsibility.
The questions that have not been taken due to lack of time will be answered in writing (see Annex).
That concludes questions to the Commission.
The next item is the report (A6-0076/2006) by Mr Takkula on behalf of the Committee on Culture and Education on the proposal for a decision of the European Parliament and of the Council establishing for the period 2007–2013 the programme ‘Citizens for Europe’ to promote active European citizenship (COM(2005)0116 – C6-0101/2005 – 2005/0041(COD)).
. Mr President, I wish to start this presentation of my report by expressing my thanks to all those who have participated in this work. This came before our Committee a year ago, the proposal was put to Parliament on 6 April 2005, and from the start of May our Committee began to deliberate on it. Since then statements have been given by the Committee on Budgets, on which Neena Gill has done such good work, and the Committee on Civil Liberties, Justice and Home Affairs, on which Giusto Catania has also done good work. There has also been a statement on this issue from the Committee on Constitutional Affairs, drafted by Maria da Assunção Esteves. I would like to thank them all for their excellent, well-informed statements.
I might say that this year we have been very busy, and I also want to thank all the shadow rapporteurs and the Committee’s determined female – and male – members, who have assisted me in this, and all the others who have been involved. We are now at a point, then, where this is to be voted on tomorrow, and I was thinking of saying a few more words about this report.
It contains four Actions. The first is ‘Active citizens for Europe’, which includes town-twinning and which has now received a lot of positive publicity and feedback through the existing programme. Citizens’ projects also come under Action 1. Action 2 is ‘Active civil society for Europe’. This is a means of acquiring structural support for EU think tanks and civil society organisations as well as support for civil society projects. This is also a very important Action. Action 3 is ‘Together for Europe’: high-visibility events, studies, dissemination and information. Action 4 is ‘Active European remembrance throughout Europe’.
The purpose of this programme was specifically to reach those Europeans who, for one reason or another, have not yet managed to take part in the European agenda. As we know, currently there are people who have for some reason felt the issue of Europe to be alien to them, and Europe has even seen growing exclusion. Through this programme we have tried to find those people and create a programme suited to them so that they too might experience what it is to act together, what European identity is, and how we can strengthen the common European identity.
Both the recent events in connection with the European Parliament elections and the results of referendums show that far too few people are interested in matters that affect all of us. As we know, it is important to strengthen European identity and it is important to increase activity in which all nations of Europe are involved, thereby creating opportunities for everyone to participate. In a word, this programme has worked on the assumption that what we needed was not an elitist programme, but a programme that would be appropriate for all Europeans. Some might say that it is a bit of a patchwork quilt or that many issues of greatly varying importance have been put in the same programme, but it is tailor-made precisely in order to overlap successfully with some existing programmes and really give all Europeans the opportunity to get involved in Europe.
Now it appears that, although the Committee was almost unanimous (just two abstained and the rest voted for the programme), a few amendments are going to be tabled at tomorrow’s part-session. They mainly relate to Action 4, active remembrance. They also concern organisations which are already mentioned in this programme. Regarding these organisations, I would like to say the following: I hope that this part of the programme that deals with active remembrance will help us adhere to its original purpose of supporting memorial sites to the victims of Nazism and Stalinism, because the impact of these totalitarian regimes was a European-wide one and was not limited to a single country. Regarding this, I want to thank Marianne Mikko in particular, as it was she who made a strong case for the Stalinist component and wanted it to be included.
In this connection I must say that I hope that we will keep to our views on this. I also hope that the additional remarks which have been made by the Socialist Group in the European Parliament, the Group of the European People’s Party (Christian Democrats) and European Democrats, and the Group of the Greens/European Free Alliance with regard to these new organisations, , the Berlin-based and the European Council on Refugees and Exiles, can be adopted as part of this programme. Unfortunately, time is so short and I have gone over mine, so I cannot speak here any longer, but I will say thank you for all the support. I hope that the vote will go as we on the Committee would like it to.
. Mr President, it is one year since we proposed this important programme to promote European citizenship. Tomorrow you will vote on the report, which reflects a lot of work since that time, and it is an important step towards the adoption of the new generation of programmes.
I should like to thank all the listed committees, in particular the Committee on Culture and Education and its rapporteur Mr Takkula for his efforts, combining determination and modernisation.
The report reflects this balance and shows that the committee shares the concerns of the Commission about the necessity to promote the active participation of citizens in the construction of a common Europe.
The proposal is based on the conviction that the strengthening of active citizenship at European level is closely linked to the development of a sense of belonging to the European Union and of a European identity, which is complementary to other identities: national, regional and local. Common values, history, and culture with all its diversity will therefore be the building blocks of the programme.
The parliamentary committee adopted several amendments that enrich our proposal with references to European values. I note with pleasure that the report followed the Commission's proposal on the various actions of this programme, ensuring continuity of activities that proved to be successful and the introduction of innovative projects and methods for citizens' participation. I appreciate that the report proposes the integration of a new, fourth action providing support for memorials to victims of Nazi and Stalinist regimes, as agreed by the European Parliament, Council and Commission in November.
I should like to come now to the question of designated beneficiaries. The Commission has proposed a limited list of six designated bodies because of their uniqueness in the European arena. Three of them celebrate the memory or continue the work of the founding fathers, while the other three are pan-European umbrella organisations. All of them have been supported for many years by the European institutions. All of them contribute to the objectives of this programme. I appreciate the fact that the committee shared our philosophy and confirmed the choices. It proposed adding one more organisation: the Maison de l'Europe. All the previously mentioned characteristics apply to this organisation. This pan-European network of local organisations is aimed at engaging citizens in the construction of Europe. I am therefore pleased to say that the Commission could support this amendment, provided that it does not mean other organisations will be eligible for this designation.
Finally, I should like to give my thoughts on the issue of volunteering. This was mentioned in the proposal as an example of the field of interest of this programme. An amendment by the committee proposed deleting this reference. We believe, however, that volunteering is a powerful tool for developing social cohesion and commitment towards society and that it therefore deserves special attention within the programme.
Those were, in brief, the main points to which I wanted to draw your attention. You will have noticed that our views converge on many points. Let me emphasise the importance of continuing our constructive cooperation, despite the current uncertainties about the financial questions connected to this programme. In the interest of citizens, we should make every possible effort to reach an agreement as soon as possible in order to prepare for the implementation of this programme by January 2007. Your vote will send an important signal to the European citizens, as another important step is taken towards a Europe for citizens.
. Mr President, first let me thank the rapporteur for his report. This is a key programme, be it citizens for Europe, or Europe of citizens. The last time we asked this question in 1992, half the EU citizens surveyed said that they never felt European. I think that figure has probably decreased over time, but not as dramatically as we would like. But whether we feel it or not, we are European citizens and we share the rights and privileges citizenship brings. This programme should make people aware and proud of their EU citizenship.
However, it is important to remember that we already have invested in similar programmes aimed at engaging with citizens. The problem has been that the Commission's strategy in this area has been piecemeal and confused. Therefore, what I would like to ask the Commission is: can it guarantee that this is not going to be just one more programme? Will it really make a difference? Will it be linking with other actions in a coherent, overarching strategy? I really hope so, but I would like the Commission to explain how.
Speaking, as I am, on behalf of the Committee on Budgets, I am concerned that the ambitions are not backed by resources. Therefore, once again we are raising expectations only to dash them. I can understand all the Members wanting to address their preferred issues within the scope of this programme, but the funding for it, I believe, is far from adequate and we need to look very closely at some of the amendments that have been put forward.
I would like to congratulate the rapporteur for paying special attention to organised civil society at local level, including the disabled. However, I regret that we have not pushed enough for the Commission to do more to reach the most disadvantaged communities.
Finally, I wish this programme every success and hope that the monitoring and evaluation issues that the Committee on Budgets has put forward are taken up.
Mr President, ladies and gentlemen, the subject of citizenship is central to the revival of the European Union’s political project.
There are no shortcuts to revitalising Europe’s role on a global scale. What it needs is for a real constituent process to be created, avoiding attempts to revive a constitutional treaty that has been killed off and erased by the will of the people. We need to build an intercultural society emphasising Europe’s mixed-blood identity and, above all, we must encourage the integration of immigrants and the extension of citizenship rights.
That is why we also think that the European citizenship concept must be tied closely to residence, with the explicit aim of encouraging inclusion. In that respect, we believe that the ‘Citizens for Europe’ programme can be a useful and valid means of promoting European citizenship rights, which should be increasingly dissociated from national criteria.
The programme’s actions are worthy of support, and I refer in particular to town twinning projects and active European remembrance. I believe we need to be clear on the latter point, however. The 20th century was one of wars and authoritarian regimes, and there were countless victims of the deportations and mass killings carried out by the Nazi and Stalinist regimes. Twentieth-century European history cannot be commemorated, however, without remembering the victims of its Fascist regimes: in Italy, Fascists deprived men and women of their freedom for two decades, and there are many connections between the Italian regime and the Nazis.
Spain, Portugal and Greece only recently won back democracy and freedom. Antifascism is a European value and cannot be reduced to a national event, and we therefore believe that it is now worth remembering the victims of Fascism to prevent similar events from happening again. There are still neo-fascist groups in Europe today, who feed on xenophobia, homophobia, Islamophobia and anti-Semitism.
Excluding the victims of such authoritarian regimes from the programme would be both tragic and a threat to the promotion of citizenship and a common European identity. We therefore hope that Amendments 62 and 63 will be adopted.
. – European identity is defined as the point where universal values of human dignity meet with a series of separate traditions. This identity, which after all is simply one more way of life, is boosted by the Citizens for Europe programme under discussion today.
The programme promotes an ethical awareness of the world, which is the deepest expression of European citizenship. The programme paves the way for a political model for cooperation between the general public and the EU institutions. This will help turn the citizens into participants in the European political process. This is why the programme is of key importance. Europe now has the task of becoming political and of moving from being a market to being a public area of debate.
This drive towards European citizenship, however, poses a major challenge for the institutions. The citizenship policy means that the EU institutions must also become more political. The issue of European citizenship very much revolves around the way in which the institutions promote people’s interest in European policy.
There is an obvious need for institutional reform in Europe and for new rules that can attract and empower the European public. There is also a clear need for a political focal point around which there could be a European political sphere. Yet for this to happen, Europe needs to be more political in all of its structures, in terms of the citizens, the parties and relations between the institutions. Perhaps the European public debate is waiting to be kicked into life. Perhaps the European public debate is waiting for a defining moment and for a Constitution.
. – Mr President, Commissioner, ladies and gentlemen, the EU is indeed going through a rough patch at the present time. Following the rejection of the Constitutional Treaty in France and the Netherlands, European citizens have become increasingly sceptical towards the EU’s institutions and rapid EU enlargement. The programme ‘Citizens for Europe’ is intended to promote active European citizenship and to reduce dissatisfaction and alienation.
My group actively supports the programme’s main objectives: promoting European values and achievements and preserving cultural diversity, in order to foster cohesion among Europeans. This programme is one of the tools that could help the EU to achieve these objectives, by means of town-twinning activities, citizens’ projects, building up European networks in the civil-society sector, and adult-education centres.
Furthermore, as we have heard, the importance of ‘active European remembrance’ should not be underestimated in this regard, namely the preservation of memorial sites relating to Nazi and Stalinist deportation and mass extermination. Memorial sites for the victims of the crimes perpetrated by these totalitarian regimes, whose impact was felt throughout Europe, have been included in the programme and are to receive funding; both of which have the support of my group.
The proposed total budget is to be EUR 235 million within the framework of the Financial Perspective for 2007–2013. In view of the ambitious objectives of ‘Citizens for Europe’, this funding does not, of course, reflect the programme’s real importance as a tool for making citizens aware of their European identity and common values on the one hand, and the strengthening of and support for European integration on the other.
. Mr President, Europe should first and foremost be there for its citizens, and not only the citizens for Europe. That is why I am pleased to see that Mr Takkula’s report has turned the Citizens for Europe programme into the Europe for the citizens programme.
I am less impressed with the way in which the Council of the European Union is full of the importance of involving the citizen in the European Union, but subsequently fobs us off with an excuse when it comes to funding the Europe for the citizens programme. The Council’s parsimony does it no credit. What is worse, it has made the discussion on the Takkula report particularly difficult, because when we talk about involving citizens in the European Union, we actually mean all citizens. This also, for example, includes those European citizens who have become the victim of dictatorial regimes or internal strife in Europe, or new citizens, immigrants and citizens from third countries who have lived in Europe for a long time, as well as citizens of all ages.
Were sufficient funds available – which they are not – we would have certainly been able to fund a wide range of projects that would have touched all those groups. As it happens, we can only fund a very limited number of programmes. To avoid disappointment on the part of people who are full of excitement when they come to submit their applications, only for the Commission to turn them down, Mr Takkula was brave enough to disappoint people at this stage, so as to make it absolutely clear from the outset who qualifies for funding and who does not. That is understandable and in general, I support this way of working.
When it comes to remembering victims of European dictatorships, however, this approach is painful and lamentable. Are the victims of one dictatorship more important than another? Of course they are not. We should try to avoid creating that impression, even at the risk of the Commission having to disappoint people at a later stage. That is why I hope that everyone will back the amendment tabled by the Socialist Group in the European Parliament, in which we make an appeal to remember the victims of all European dictatorships. The European citizen should not be at the receiving end of the Council’s economy drives.
It is still not too late. The final decision on the financial perspectives will be taken before the report returns to this House for second reading. I would make an urgent appeal to the parties involved to make more funds available for culture, in general, and the Europe for the citizens programme, in particular. Without citizens, the European Union is nothing, as indeed the Council, Commission and Parliament have proved time and again. We therefore need money on the table, because the programme offers many opportunities, including town twinning opportunities, support for think tanks and NGOs, as well as the promotion of contacts between European citizens, for example in sports clubs. They are all fine ideas, but fine ideas with no money to back them up are nothing but empty promises. If Europe wants to be there for its citizens, it should not leave them in the lurch now.
. – Mr President, I am particularly obliged to the rapporteur, Mr Takkula, for his commitment, which goes to the very heart of the EU.
This Europe should be a matter close to the heart of its citizens; that is the basic idea behind the present programme. Promotion of active European citizenship should be increased. It is a matter of improving the integration of citizens, as most of them reject Europe, and know far too little about European ideals, values and objectives. The EU is alien to the majority of citizens, who do not consider it their homeland. European integration policy is failing. For many, Europe is too top heavy, too complicated, too unfathomable, too cold. That is why the rapporteur’s approach of arousing interest in Europe in areas that citizens are passionate about, for example sports clubs, cultural initiatives and leisure activities, is a very viable one.
I should like to make a plea here today for the promotion of more Eurovision events through the medium of television. One Eurovision Song Contest a year is not sufficient to give citizens a lasting understanding of the diversity of this continent. Why is there not a European Cinema Contest, for example, or Eurovision dance contests, or ‘European Idol’, or European Saturday-night shows in which the individual Member States compete against each other for fun? This is the only way to successfully generate interest – maybe even enthusiasm – on the part of even apolitical European citizens in their – our – Europe.
At the present time, there is frequent contact with representatives of European television companies with regard to the new ‘Television Without Frontiers’ Directive. Let us also call for and promote more commitment to Europe in the national entertainment programmes on television.
. – Mr President, Commissioner Figeľ, ladies and gentlemen, I, too, welcome this programme warmly – being, as it is, an attempt to respond to the crisis of confidence in Europe perceived by many citizens.
It is important to be able to hold broad debates at the coalface on Europe’s understanding of itself in political and cultural terms, on its social responsibility and its future, and also on the role it wants to play in the world. After all, having the opportunity to speak to large numbers of citizens at the coalface – young people, the elderly, people in cultural organisations and political associations – about all Europe’s political issues is the only way to reach the people and their hearts more successfully than we have done in recent months.
That is why the issue of Europe’s future is so central to this programme – but equally so is that of Europe’s past. Indeed, it is unfortunately the case that Europe is the continent whose totalitarianism, whose National Socialism and whose Stalinism has brought great suffering, murder and crime upon not only Europe but also other parts of the world. Therefore, I think it right that this programme recall that very totalitarian past, that we reappraise that past, and that we be sensitive and do everything possible to ensure that such things cannot happen again.
I should like to state explicitly, therefore, that I do not see this as a matter of competing with other dictatorial regimes that have existed in Europe. It is of course right to reappraise these at national level – and we are all attending to this – but it is equally right that this European programme make reference to Europe’s totalitarianism. Therefore, I, too, am in favour of the rapporteur’s motion.
. – Let us begin with the name of the programme: ‘Citizens for Europe’ or ‘Europe for citizens’? The difference is not the result of an oversight by the Commission. It is the result of the prevailing culture in the European institutions. There will not be new citizens for Europe while the Europe of the institutions continues, with its policies, to exacerbate the social fissures and the identity problems. No programme for citizenship can resolve this divorce. Yet if the programme, right from the very name, is indicative of this primary urge, then that cannot be a good thing.
I therefore welcome the change of name, although I should like to see the consistency that is currently lacking. I should therefore like to highlight three aspects: Given the scarcity of resources there are two options open. Either the money is concentrated on few, highly conspicuous actions or it is distributed among projects promoting European citizenship. The rapporteur has opted for compromise, while seeking to raise the stock of the second of those options. I would have gone much further. I have nothing against major events, but I am totally opposed to lying.
The greatest virtue of this programme is that it can be carried out by the associative networks, which, on the ground, foster citizenship. Any deviation from this option would distort the very idea of citizenship. Consequently, the idea of earmarking a substantial sum of money for support for six, now eight, institutions, without any kind of contest, is similarly unsustainable. The normal procedure in any civilised society is to select projects by means of transparent contests. At the other end of the scale is the law of lobbies, arrangements and favours. In this particular case, eleventh-hour agreements were reached in order to accommodate two more organisations. I am not judging their actual merits, but I am criticising the complete lack of merit in this method of awarding grants. The exact opposite would be a lesson in Europe citizenship, whereby contests are run and, hopefully, the contestants are rewarded impartially on their merits.
My final question relates to the problem of memory. With the entry of the new countries from the East, it is perfectly understandable that the idea of associating the memory of the victims of Stalinism with the victims of the holocaust has emerged. That is fair enough, but does not tell the whole story. What is missing is something to honour the memory of the victims of fascism in southern Europe. Our view of citizenship must be that of respect for the pain of the victims, their families and their descendents. There cannot be any other criteria. In Portugal there is a citizens’ movement campaigning against turning the police headquarters of the old regime into luxury flats, rather than a museum. Each person brings his or her memories to Europe. With those memories, all of those memories, memory itself can be a component in citizenship. Fascism was an example of totalitarianism. It was also European.
. Ladies and gentlemen, I would like to emphasise that we should not just talk about the important values common to the people of the European Union, but that we should also actively put into practice the content of Mr Takkula’s report. This is all the more true since concerns are growing that in the globalised world understanding of Europe and its identity is vanishing.
In fact, we must develop a multi-faceted, honest and democratic Europe that is open towards the rest of the world. We particularly need to pay attention to historical and cultural aspects. We need to promote measures to remember the mass deportations and the victims of both Nazism and Stalinism – I repeat, and Stalinism. We should preserve the evidence of these crimes. Such tasks bear witness to progress in the European Parliament’s thinking, as displayed by Members. Unfortunately, this cannot be said about the formulations prepared by the Council. Incredibly, these have retained the connivance characteristic of the cold war years with the half-truths of European history imposed by the totalitarian Communist regime. The Council must be reminded that Stalinism too was totalitarian and was no less destructive a regime for those who died among Europe’s peoples.
The Takkula report is good. It represents the now regular affirmation that historical truth does not distinguish between Nazi crimes and Communist crimes. Crimes are and remain crimes.
It surprises me that in this citadel of democracy, justice and truth motions can still be encountered that attempt to weigh in the scales of importance the memories of those who died in the Holocaust or in the gulags.
I thank the rapporteur and those Members with modern ways of thinking for speaking about a Europe that is honest and based on common values and accurate history.
. Mr President, I should like to conduct a little experiment. I ask people in the Chamber to remove their headphones for three seconds. One, two, three. What did you hear? Absolutely nothing! That is the sound of silence that heralds the clamour for this piece of legislation. Are there demands to do something? No! Will it address the fundamental concerns of 450 million people struggling to earn a living or find solutions to everyday problems? No, again.
It is well known that something that you give but which cannot be disposed of has little value to the receivers since they have made no effort to get it. How cheap then is European citizenship, which is forced on people, is unwanted and cannot be refused or renounced.
So here we go again! Another huge propaganda project to distort and hide the truth. The hope and belief seems to be that this will cure the scepticism that is growing across the continent. Low Euro-election turnouts, vocal opposition to enlargement and the rejected Constitution are all, apparently, to be remedied by throwing EUR 235 million at projects to persuade the people that the EU is actually doing something good for them.
This is pay-as-you-go citizenship. The price rises as your rights go. The EU will not listen to the people it is meant to represent. Instead it attempts to bribe its way to a position of favour. Yet European integration is exactly what the people are increasingly opposed to. Why? Because each and every country is slowly waking up to the reality that one size does not suit all in the eurozone, and neither now will one citizenship.
I have said before that, if the EU is the answer, it must have been a stupid question. That millions of citizens in countries across the world agree with me is really quite comforting.
Mr President, citizenship and statehood go together; hence the desire of the promoters of the European project to produce European citizenship.
True citizenship, however, does not need money thrown at it to make it real or desirable. Loyalty to it is born of the heart, not of the pocket. Surely we could find better uses for the EUR 230 million or even EUR 290 million, as some want, than promoting this contrived notion of European citizenship.
At the end of all this wasted expenditure, the French will still want to be French and the British will still want to be British, and no one but the political Euro-elite will prize citizenship of Europe above that of their own country. Why then do we have to try so hard to defy the natural order and create a synthetic substitute, when in our Member States we can all enjoy the real thing? GM citizenship may be for some; it is not for me.
Mr President, an essential element of effective and engaged citizenship is an understanding of a society’s shared and common heritage. A heritage denied, ignored or distorted leaves a society divorced from reality, its true nature and character still oppressed, still deprived of its birthright.
Accordingly, the rapporteur’s Amendment 29 is of enormous importance to those hundreds of thousands of Central and Eastern Europeans whose families or family members were executed, were deported or died in Stalin’s gulags, for no reason other than that their survival was judged to be a threat to the illegal occupation of their countries, agreed by Hitler and Stalin under the notorious Molotov-Ribbentrop Pact.
In this connection, there has been discussion of other amendments in the name of Mr Sifunakis: Amendments 62 and 63, which refer to conflicts in Spain, Portugal and Greece. It seems to me that these are important issues, but they should be considered in another context. I hope that the whole of Parliament will support Amendment 29, so that we do not dilute the message that Hitler and Stalin were joint criminals who vented their anger on the peoples of Europe.
The NKVD, the Soviet Union’s People’s Commissariat of Internal Affairs, under Order No 001223, entitled ‘On the operative accounting of anti-Soviet and socially alien elements’, issued on 11 October 1939, was the prelude to the mass deportations ordered by Merkulov, the USSR’s People’s Commissar for State Security, and put into effect by his deputy, Serov. On the night of 13 and 14 June 1941, 34 260 people were deported from Lithuania, 15 081 from Latvia and 10 205 from Estonia. This was just the most notorious of the many deportations which continued until 1951. It is significant that the EU will now support the commemoration of the victims of both those dictatorships.
Without truth, there can be no reconciliation. The Russian people today are no more responsible for Stalin’s crimes than are the German people for Hitler’s. But European citizenship and good neighbourliness can only be based on respectful ...
Allow me to make another correction: the translation spoke of the Malta Agreement. Malta is a beautiful island. It was the Yalta Agreement that was meant: just a small difference.
– Mr President, Commissioner, the low turnout of European citizens at European elections and the rejection by two countries of the Constitutional Treaty are perhaps the tip of the iceberg of what is sometimes a difficult relationship between European citizens and the European Union.
That is why we need a programme which will be able to motivate European citizens on the weak points; in other words make them participate more actively in common ventures, with the objective of mutual understanding between citizens and between the different cultural and historic permutations of the European identity itself.
As regards the 'Citizens for Europe' programme, in the report on his proposal on which he worked with a great deal of zeal, our honourable friend Mr Takkula has renamed it from its original title of 'Citizens for Europe' to 'Europe for Citizens', thereby filling a gap in the programme, which will join existing Community programmes such as the 'Lifelong Learning' and 'Youth in Action' programmes which mainly target young people.
However, European history also integrates two difficult periods during the 20th century which also form part of our common memory and history. The memory of the victims exterminated and displaced and imprisoned by autocratic regimes must remain alive. We cannot and must not forget the tragic moments which our continent experienced 60 years ago in the concentration and extermination camps at the hands of Nazism, nor of course can we or must we forget the crimes committed by Stalinism. However, we cannot keep selective memories alive. We cannot honour the memory of the victims of Nazism and Stalinism and, at the same time, forget the fascism and dictatorships of southern Europe.
This year we celebrate the 20th anniversary of the accession of Spain and Portugal to the European Community, two countries in which fascism, over a period of 40 years, left tragic remains behind it. We also celebrate the 25th anniversary this year of the accession of Greece to the European Community. From 1946 to 1974, concentration camps operated in Greece in which thousands of citizens were exterminated for their political ideas. The islands of Yiaros, which the Romans also used as a place of exile, and Makronisi became a tomb for a great number of people who lost their lives there as a result of the hardship and torture which they suffered together with thousands of other citizens exiled to these islands at that time.
The common factor which links the states of southern Europe is that the stabilisation of democracy in these countries was achieved to a great extent thanks to their accession to the European Community.
The 'Citizens for Europe' programme which we are debating today will therefore acquire material and overall value. That is why the amendments referred to earlier by my honourable friend Mr Catania and others must also be adopted, because they supplement the most extensive and very important report by our honourable friend Mr Takkula.
I welcome and endorse the European Commission's new initiative ‘Active European Citizenship’. I would also like to congratulate the rapporteur on a well prepared report. The promotion of European citizenship is an essential condition for the European Union, which has been successfully enlarged, to function. The European Union needs a programme, especially after the 2004 enlargement, which devotes particular attention to its citizens. At the moment, the deficit of active democracy is one of the most acute present-day problems faced by the European Union, and therefore, we welcome efforts to form a European identity, to foster citizenship and promote active participation in the area of European integration. In Lithuania, public opinion polls indicate great mistrust in important state institutions by residents, and there is a sense that voter participation is decreasing. These indicators are also similar in the European Union. An average European has also little faith in, whether it be political parties, his country's government or parliament. By introducing the active citizenship initiative, the integration of European values will be noticeable in individual national societies, and the European identity, which is actively formed, will also have a positive influence on common European Union decisions.
The institutions of the European Union must become accountable not just to the governments of Member States and their delegations, but to the citizens of Europe. The implementation of measures will create greater transparency and a degree of responsibility in the political process of the European Union. European culture and its diversity will be fostered, and cooperation between citizens and organisations of various countries will be encouraged. The same evaluation of the past, Stalin's gulags and the fascist Holocaust, would strengthen European citizenship. It is important that this programme is accessible to all interested parties, that is non-governmental organisations and educational institutions. This initiative is the key to citizens having a conscious effect on their own and their children's future in Europe.
Mr President, as a European and Catalan I fully support the need to reinforce historical memory in order to avoid future disasters while we learn from our past.
In Mr Takkula's report there is a proposal to finance historical sites related to the main totalitarian regimes that Europe endured during the 20th century – Nazism and Stalinism. I agree with him, but we would also like to extend this proposal to other aspects directly related to this kind of authoritarianism.
In our case, in the Catalan country, we suffered Franco's dictatorship which was closely related in origin to Nazism and Italian Fascism. The only president of a democratic nation killed as a consequence of World War II was Lluís Companys, President of the Catalan Autonomous Government. The first civilian population bombed indiscriminately by hostile aircraft was Guernica, the emblematic town in the Basque country.
If we neglect Franco's regime and other dictatorships in southern Europe and the need to rescue the historical memory of this dark period of our history, we avoid discussing the consequences of dictatorships, some of them very disturbing for the European Union, even today.
Mr President, the measures contained in the Citizens for Europe programme will help create sound principles for coexistence and interaction between nations. They will raise awareness of each nation’s individuality and promote recognition of its national cultural heritage. In addition, they will contribute to the elimination of stereotypes and help our citizens to become more favourably disposed towards diversity.
I was pleased to note that in the section concerning memorial sites to victims of totalitarian regimes, financial support is made available not only for remembrance of victims of Nazism but also for activities relating to Stalinism.
Throughout its history, Europe has suffered under a great many cruel and inhuman dictators, and none of this suffering should be forgotten. In view of the meagre budget allocated to this particular aim, however, our efforts should focus only on the two most shocking and horrific of these regimes, whose effects were felt on a massive scale with consequences at global level. Stalin and Hitler’s regimes must become symbols of evil, and be imprinted on our children’s consciousness as murderous systems. This will prevent any recurrence of such regimes. Accordingly, we must also ensure that suitable sums are allocated to the implementation of appropriate cultural programmes in the 2007-2013 Financial Perspective.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party, and this time I am also speaking as the mayor of a lovely town north of Rome.
As mayor, I have undertaken countless activities to promote a European identity, encouraging the citizens to participate and cooperate, especially through twinning and cultural exchanges in which young people and students, together with others, have played a leading role.
I find, in fact, that citizens who deal on a daily basis with problems that are often far removed from those addressed in this House need tangible demonstrations of the fact that there is a basis of common values for all 450 million Europeans. They will have to feel this very strongly if the gap between the people and the institutions is to be closed. I therefore support the Commission’s proposal and all the activities proposed, especially those that promote the European values of democracy, freedom and respect for human rights: I think they are valid and should be endorsed. I therefore hope that this project will be taken forward with as much institutional and financial support as possible.
Other concomitant measures are needed, however. First of all, there is a need to improve communications and information on the activities of our institutions at a local level, and we should therefore promote information campaigns, debates and talks on major European topics. I also believe that any measure to promote so-called ‘European citizenship’ will be fruitless unless during the coming debates we take due account of the needs, demands and expectations of civil society.
Making citizens feel that they really are taking part in the many huge challenges that we still have to face is perhaps the most realistic way to create a solid, common foundation on which to build our future.
– Mr President, Commissioner, ladies and gentlemen, I am much obliged to Mr Takkula for the work he has done, and I am also pleased that it really had the support of the whole committee. This programme represents the only opportunity for most citizens of participating in the body of European thought, and becoming involved, as active members of our civil society.
In effect, the referendums in France and the Netherlands have made it necessary for us to explain things better, to explain enlargement, to explain the Constitutional Treaty, to dispel people’s fears about globalisation. This programme makes all of this possible, with the help of intermediaries, who receive money from this programme. I am pleased that the Commission named some of these, therefore. Indeed, there is no need to reinvent the wheel; there are institutions that have been working on European citizenship for a long time already.
To Mr Allister – he is not here any more, unfortunately – who said earlier that he does not want to be a European, I can only say that I am a citizen of Saarland – a small German – I am a German, and I am a European. It is like a Russian doll; it is possible to be all of these, none of them are ruled out. Collectively, we are all committed to European values, however.
I deplore the fact that we have thrown ourselves too much into the issue of Nazi and Stalinist memorial sites. In this connection, I should like to say to Mr Sifunakis – who has also already left, unfortunately – that he actually exceeded his powers. His motion regarding these memorial sites was defeated in committee. The committee decided against it. Mr Sifunakis then proceeded to write to all the members of the committee as its chairman, requesting that they kindly follow him this time. As far as I am aware, that is something that has never happened in this House in my 16 years here. I hope that my fellow Members will not follow him.
I should like to make one final point – one already touched upon by Mr Battilocchio: we need town-twinning activities, which do a wonderful job. This is another area in which it is possible to achieve more with a little more money than a great deal of other things that could have been devised. I would ask the Commissioner to include the three additional organisations we want to involve. These have done a wonderful job, and he can rely on them.
– Mr President, ‘Citizens for Europe’ means arousing citizens’ interest in Europe, informing them about Europe, involving them in decisions, offering them means of communicating, and ultimately filling them with enthusiasm for Europe. We are unfortunately becoming further and further removed from the latter. I am convinced, however, that the present programme has the potential to contribute a great deal towards reducing Euroscepticism.
As Mrs Pack has just said, one key aspect is town-twinning activities, which foster mutual acquaintance and understanding by means of common selective, but also structured, multiannual agreements. This is a very inexpensive communication project but, unfortunately, is not being recognised as such. If we were to increase investment in this project, we could dispense with many a brochure.
The aim of citizens’ projects is to bring interested parties together to work on European issues, which makes it possible to reach a broad public. If included in networks, clubs and associations can be an effective tool for reaching citizens, strengthening social cohesion and preventing exclusion or discrimination among a wide variety of groups of people – an important basis for active citizenship and the European dialogue.
The ‘active European remembrance’ campaign has been included in this programme for the first time, as the committee is of the opinion that European history needs to be discussed in the context of a broad public. The discussion has also shown – and this shows that we were right – that this important issue should not be dealt with as a small contribution to this programme – as a peripheral phenomenon, as it were – but calls for a programme in its own right. This is in order to draw attention to all forms of dictatorship and their victims, including, in particular, making young people and future generations aware of the atrocities perpetrated by past regimes, and to work on ensuring that our democracies are, and remain, strong enough to render such inhumane regimes impossible in future.
– Mr President, Commissioner, ladies and gentlemen, I should first like to congratulate Mr Takkula on his excellent work and outstanding report. The first thing that I welcome in it is the proposal to change the title of the programme from ‘Citizens for Europe’ to ‘Europe for Citizens’. This inversion of the words encapsulates the whole meaning of the culture that, from now on, should lie at the heart of Community action: the means and not the end for Europe’s peoples to achieve their aspirations.
I am delighted that greater attention is being paid to the citizens and that there is a new-found sensitivity to issues of culture and European identity. This is shown by the fact that the agenda for this plenary session also includes the reports by Mr Hammerstein Mintz, on the opening of Council meetings to the public; Mr Cashman, on access to the institutions’ texts; and Mrs Prets, on the European Capital of Culture.
We in this House therefore have the opportunity – I would even say the duty – to make this Europe more transparent, more democratic, easier to understand and, hence, more acceptable. At such a difficult time in the European integration process as we are now experiencing, when nationalist, separatist tendencies appear to be gaining new legitimacy, disseminating mutual knowledge about our different cultures is certainly a vital means of social integration and of exalting the values that unite us, and it plays a key role in the fight against racism and xenophobia.
To conclude, that is why I think it is important to endow this programme with more substantial, more adequate funding. Mr President, the sense of belonging and feeling European also needs to be developed in Europe’s citizens, who no longer want to be subject to Europe but want to create it instead.
Mr President, Mr Figel’, Mr Takkula, ladies and gentlemen, in the last century the distinguished historian Hannah Arendt concluded, with wonderful simplicity, but accurately, that nothing is in principle more characteristic of totalitarian regimes and dictators than the astonishingly short space of time it takes for their crimes against humanity to be forgotten and, just as astonishingly, the fact that new tyrants can calmly appear in their place.
The chance to observe new Stalins and Hitlers has unfortunately not disappeared even to this day. For precisely this reason our shared duty is not to allow the crimes committed by the Nazis and Soviet totalitarian Communism to be forgotten. We must remember the horror that occurred when the insane ideas of two tyrants subjected the peoples of Europe to mass murders, people slaughtered in death camps and the distortion of destiny, blackening the pages of Europe’s history.
Regardless of the difference in their individual ideas, both totalitarian regimes can be considered equal. Both Hitler and Stalin organised mass deportations, set up death camps and ordered mass murders, slaughtering millions of people, among them defenceless children. I can say with certainty that nearly every European family has a story to tell about the blighted fates of fathers, brothers or sisters. The crimes of Hitler’s Nazis and of Stalinism cannot and must not be forgotten, particularly this year, when 14 June will mark the passing of 65 years since the start of the ruthless mass deportations from the Baltic states. Thank you, Christopher Beazley, for reminding us of these facts.
Today we should foster among Europe’s peoples understanding of the principles of respect for democracy, freedom and human rights. We should do this so that no contemporary copycat Stalin could ever even dream that he would go unpunished.
We must actively support projects that preserve the memory of Nazism and Stalinism, mass deportations and the dead. We must show our children the places connected with mass deportations and concentration camps and we must preserve the memories of the victims.
I call upon you to vote for a reunification of Europe’s history!
Mr President, tomorrow we will vote on this report on the ‘Citizens for Europe’ programme, which, as other speakers have said, is intended to promote active European citizenship and which comes within the context of the Union’s concern about the citizens’ distance towards the European institutions and the difficulties they face identifying with the process of integration. I would like to express my full support for this programme and congratulate Mr Takkula on the work he has done.
Let us talk about Action 4 of this programme, which is aimed at the preservation of the memorial sites related to Nazi and Stalinist deportation and mass extermination; I also fully support the memory of these hideous regimes that marked the European and world history of the 20th century.
I would also like to add, however, that under no circumstances can we exclude other victims, who are equally innocent and unfairly treated by history, such as the victims of fascism and other European dictatorships. In fact, Mr President, less than a month ago, the Council of Europe adopted a resolution on the international condemnation of the Franco régime.
If one of the objectives of this programme is to forge a European identity based on common values, history and culture and to strengthen European integration on the basis of respect, mutual understanding and appreciation and cultural diversity, the European Parliament must not fail to acknowledge the history of many European countries which for years suffered repression and murder in their fight for freedom.
Spain’s transition to democracy is inextricably linked to our entry into the European Union twenty years ago. And, within the framework of this programme, it is right to recognise the victims of this black period in our history, because that would quite rightly contribute to strengthening the citizens' ties with the Union.
Ladies and gentlemen, the lack of budget – which is a reality — cannot justify the exclusion of certain victims at the expense of others. We should not be comparing different wars or quantifying a massacre according the deaths involved, but rather remembering all victims, so that by preserving their memory we can prevent such events from ever happening again.
I would ask you, therefore, to support the amendments supported by more than 60 members from different groups in this Parliament, ladies and gentlemen, because they will enrich the programme, on the basis of the full recognition of European historical memory and with a view to strengthening a feeling of citizenship.
Mr President, Commissioner, ladies and gentlemen, the detachment of the public from the institutions and bodies of the European Union, the lack of identification with the process of European integration and also the failure to involve the public in debates over the extent of future enlargement are all confronting the EU as a whole with a sizeable problem. This has manifested itself most strikingly in the French and Dutch referenda on ratification of the EU Constitution.
In other countries too, however, including those that joined in May 2004, there are negative manifestations of the information deficit. One positive aspect is the public’s desire for more information, and also their interest in rational and sensible activities. The Citizens for Europe programme under discussion today is an instrument with the potential for fulfilling this demand. Some of the actions set out in it are already proving their value today, and are being intensively pursued. One positive example of this is the twinning programme, which any community can participate in regardless of its size. The programme is particularly amenable to small communities, as it is very easy to obtain a grant and there are no unnecessary bureaucratic obstacles. The minimum grant for funding, for example, meetings between members of partnership communities is set very low so that where there is demand it will not be difficult to find the financial support.
The twinning partnerships of towns, and the way that citizens work together to solve European questions or to support voluntary organisations, can strengthen shared European values while at the same time respecting national and regional diversity. The Member States must supplement these actions with activities in the areas of culture and education. An emphasis on the fight against racism, xenophobia and intolerance, as well as support for multiculturalism and multilingualism should be recognised as a priority and a common interest. I would like to end by expressing my appreciation for the work of the rapporteur and for the willing cooperation of the Committee on Culture and Education.
Ladies and gentlemen, Mr Takkula’s report deals with an extremely important topic. Congratulations on your good work.
Today the European Union is becoming a fairground where the politicians of the Member States are guided only by their own interests and the objective of satisfying their voters. There is not enough of a feeling among citizens of the Member States of the European Union that they are actually citizens of Europe. In order to develop a feeling of citizenship, it is important to know one another’s history.
Before and after the Second World War, many European peoples languished under totalitarian rule. My homeland Estonia was wiped from the map by one of the most ruthless dictators in history, Stalin. We no longer had our own flag or national anthem, and our capital city was Moscow.
Stalinism’s twin brother was Nazism. These two ideologies, which were born at the same time, divided Europe among themselves with the Hitler-Stalin Pact. Stalin held the entire eastern part of Europe under dictatorial rule for half a century. Hitler’s war machine violently subjugated the part of Western Europe in which local dictators were unable to seize power themselves.
In seeking the equal remembrance of the victims of Nazism and Stalinism, I am fighting against the merely token acceptance of the new Member States into the European Union. I condemn all forms of totalitarianism. I would like to emphasise, however, that Nazism and Stalinism are the cornerstone of all other totalitarian ideologies.
Rulers like Franco, Mussolini and Salazar tortured their victims on the example set by Hitler and Stalin. Each Member State of the European Union should take responsibility for the just assessment of their dictator’s actions in their home country. At the moment, however, we are discussing Stalinism and Nazism, which transcended and did not respect state borders.
It is the duty of the Member States to collectively condemn the cruelties of Hitler and Stalin, which split Europe in two and separated it with an Iron Curtain. Let us therefore work together, in the framework of the ‘Citizens for Europe’ programme, to jointly remember the victims of Stalinism and Nazism.
Mr President, I have two remarks, one is on the report and the other is of a general nature.
Firstly, I should like to congratulate my friend Mr Takkula on his report. It is his first report, it is a big report and he has done an excellent job in raising all the key issues. I support every bit of it. I also support all the wording on Stalin and Hitler. I must admit that, although I am not a member of the committee, I fully support what Mrs Pack said. It is quite amazing that the chairman of the committee, Mr Sifunakis, takes a completely opposite view to what has been decided in the committee, but so be it.
If I did not know Mr Takkula well, having read this report, I might even think that he is a federalist, but perhaps not this time round.
My more general remark is really about European citizenship and national citizenship. Some people seem to think that we are somehow trying to create a European prototype, but I disagree. I am a federalist myself, but I think that identity is first local, then national and after that European.
I have lived in Brussels for seven years. To be quite honest, when I came to Brussels, I had a few prejudices about nationalities. For example: Finns do not talk at all; every German has the same sense of humour as our President in the chair today; every Frenchman always speaks through three points; no Italian has ever drawn an operative conclusion. That was the feeling I had when I came to Brussels. Those are the national prototypes that we have. To be quite honest, after seven years I think that my prejudices have only strengthened – in a very positive way, but, nevertheless strengthened. So we are certainly not creating any kind of a prototype European. It seems to me that the only time that we can really feel European is, for instance, through sport: the Ryder Cup in golf is a great example, and Eurovision is something that brings us together.
However, all in all, I think this report is great because it gives us four pieces of action. I can support each and every one of them. It has no propaganda in it, so I hope the Commission takes it seriously and takes on board all the changes that Mr Takkula has proposed.
– Mr President, Commissioner, ladies and gentlemen, the programme to promote active European citizenship, used correctly, has the potential to become a very valuable tool for bridging the gap between the EU and its citizens and combating Euroscepticsm.
With a budget of less than EUR 300 million for seven years and with 36 countries involved, expectations are high. Nevertheless, in view of its four different action fields, implementation will be difficult. For this reason, I should like to thank Mr Takkula, who has made real efforts to achieve a balance and also to refrain from making any cuts in the small budget, for example in the field of town-twinning activities. These are citizens’ projects that strengthen European consciousness and identity at grass-roots level. We want to promote the active, civil-society projects in the EU, in which there is so much idealism: they need our attention and support. We want to support the public-relations activities of the Europe Houses and of the institutes operating throughout Europe. I would ask the Commissioner to incorporate our proposals.
The fourth action is also very important to me, as a German Social Democrat. I hail from Nuremberg, the city of the Nazi Party conferences. In the present day, the city is making efforts to shake off its old image and restyle itself as a city of human rights.
Anyone wanting to actively shape the future needs to be aware of his past, which is why action 4, ‘active European remembrance’, is so important. We need to remember the victims of the violent Nazi and Stalinist regimes, and also the relevant places and memorial sites. We also need to remember all the victims of dictatorships, however, and therefore I would ask you to support Amendments 54 and 55 by my group. The reason for this request is that we should be very careful not to play victims off against one another.
Mr President, I welcome Mr Takkuli’s report and the proposal to create an additional, fourth action entitled Active European Remembrance. Much has been said in this House about economic and social integration, but there has been a tendency to overlook the role of historical integration as a key element of integration. Europe has always reflected its past and continues to draw on that legacy today. Communism and Nazism were two totalitarian regimes that contributed equally to the bloody history of the 20th century. It is not appropriate to use the term Stalinism. Communism in general was a curse of the 20th century.
The nature of relations between European countries and nations is coloured by historical experiences, but even the most difficult and painful of these can be transformed into strong ties of affection. Pope John Paul II said that despite tremendous achievements in a number of areas, the 20th century was characterised by the mystery of evil. We have carried this legacy of good and evil with us into the 21st century.
The House has debated issues relating to historical policy on a number of occasions. I could mention the debates on the 60th anniversary of the liberation of the Auschwitz-Birkenau concentration camp, the anniversary of the end of the Second World War and the 25th anniversary of Solidarity for example. These debates revealed the extent of misunderstanding of basic historical facts and of our historical legacy.
The notion of a European identity must be based on acceptance of the truth about our past. Remembering the victims of mass deportations and extermination undertaken by Communism and the Nazis will not foster distrust amongst nations. It will instead remind us all of the fundamental right to freedom, the rule of law, and respect from others. This is the only way for the European Union to make its founding fathers’ message of unity in diversity a reality.
. Mr President, I should like to thank all the participants in this debate for their very interesting points and contributions. We can easily agree that, although the consensus is strong, there are sometimes questions about programmes or European identity, but that identity is none the less emerging. We perhaps see it more from the outside than the inside, but it is complementary to our basic personal, national, local, regional dimensions; it is enriching.
It is important to remember tragedies in Europe, especially at a time when we are still looking for war criminals on the continent. It is not such a long time ago that many parts of Europe were full of bloody places, borders and mass graves, and it is important to remember that. I do not need to answer specific points because I covered them at the start.
Regarding finance, we are in negotiations. I hope that strong support by Parliament, as seen recently in relation to citizenship, youth and education programmes, will be seen at the final meetings of the Troika or current negotiations on the Financial Perspective. We will mainstream citizenship issues via different actions and different programmes, because that is important.
The last point concerns the title. I think both the Commission and Parliament are partially correct. It is only partially correct to state that there is either Europe for citizens, or citizens for Europe. If you recall John Fitzgerald Kennedy’s message to the people, Europe can be built only on the foundations of mature citizens, and a mature Europe can deliver many answers to our citizens. So, we need both: Europe for citizens and citizens for Europe. I believe that this programme can contribute to such a mature community(1).
The debate is closed.
The vote will take place tomorrow, Wednesday.
– Developing a European identity, improving mutual understanding and integration, and valuing diversity through dialogue are fundamental objectives for consolidating the European Union.
European unity cannot be imposed from above, but rather must be the outcome of everyone’s sense of responsibility. The actors must be families, social groupings, the widespread voluntary sector and grass-roots associations.
Bringing people together and encouraging local communities to meet to exchange experiences, opinions and values are all necessary for European citizenship to mature. Being a citizen of Europe means being part of a culture that has at its centre the richness of a life lived responsibly and loved creatively, a life to which we courageously bear witness against all comers.
Let us keep an active remembrance, in which the horrors that we Europeans have witnessed may serve as a warning for a different future. Such a remembrance in my city, Padua, in my region, Veneto, will breathe life into the creation of a Remembrance Museum in Villa Venier, in the municipality of Vo’ Euganeo. The ‘Citizens for Europe’ programme is therefore an inspired idea that should be developed and passed on to every single country, town and municipality in Europe, and it has our staunch support.
The Commission can agree to Amendments 1, 2, 3, 4, 5, 6, 7, 10, 15, 17, 18, 19, 21, 22, 24, 25, 28, 29, 31, 34, 39, 43, 46, 50(2), 51 and 61.
Amendments 12, 14, 16, 20, 27, 30, 32, 37, 41, 42, 44, 48 and 52 can be accepted in principle provided that they are redrafted.
Reserved position pending agreement on financial perspectives on Amendments 36, 45, 49 and 50(3).
The Commission cannot accept Amendments 8, 9, 11, 13, 23, 26, 33, 35, 38, 40, 47, 53, 54, 55, 56, 57, 58, 59, 60, 62 and 63.
The next item is the report (A6-0061/2006) by Mrs Prets on behalf of the Committee on Culture and Education on the proposal for a decision of the European Parliament and of the Council establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (COM(2005)0209 – C6-0157/2005 – 2005/0102(COD)).
. Mr President, the European Capital of Culture action is probably one of the most popular European initiatives. It has been appreciated by Member States and the general public alike since its birth 20 years ago in 1985, thanks to Melina Mercouri. The main idea is still to highlight the richness and diversity of European cultures and the features they share, as well as to promote greater mutual acquaintance between European citizens. This is also a topic very close to the previous one.
However, our experience has shown that some aspects of the current programme of cooperation need improvement, mainly in four areas: competition between cities, the role of the selection panel, the European dimension of the action, and the monitoring process. That is why last year the Commission adopted the proposal that is intended to replace the decision of 1999. That was a parliamentary request voiced by Mrs Prets and I promised at that time personally to introduce a new proposal.
The new system should encourage Member States to organise competition at national level between interested cities. A mixed selection panel should evaluate the applications as part of the national competition. That mixed panel will be made up of seven experts appointed by the institutions, together with six experts to be nominated by the Member State concerned. The Member State will then propose one city to the European institutions. As in the past, the Council will make the final decision concerning the designation of the city.
In addition, the proposal lays down streamlined and clearer criteria compared to those in the current decision. Following the designation of the European capitals, a monitoring process will be put in place to provide cities with support and advice in finalising the preparation of the programme and in particular with a view to ensuring that European added value is effectively reflected.
A prize will be awarded to the European Capitals of Culture that meet the criteria and objectives of that initiative. At the same time, I will propose a substantial increase in the Community contribution to such cities participating in the programme via the Culture 2007 programme.
I am very pleased that Parliament, the Council and Commission have worked in close cooperation in order to find compromise amendments suitable for all. This report is in line with the Commission’s approach and clearly improves our proposal, so I think that this new scheme creates a good balance between local and national interests and enhances the European dimension. I am sure that this will increase the transparency of the selection process and the visibility of the action.
I would like to confirm that the Commission welcomes this report and accepts all the compromise amendments. Consequently, I expect adoption of our amended proposal at first reading. I should really like to thank the Committee on Culture and Education and in particular the rapporteur Mrs Prets for her efficiency and effort.
. – Mr President, as the Commissioner has already mentioned, some aspects of this 20-year-old agreement were in need of reform. Although a new decision had been presented in 1999, this had overlooked the fact that we were to be joined a few years later by ten new Member States – perhaps even more – and so these new Member States needed to be taken into account. Consequently, we now have a partnership system.
The proposal that was presented to us at that time was unsatisfactory. In 2004, we drew up another new proposal, but an abridged one, as we were in a hurry so as not to obstruct the process for the 2009 and 2010 cities, and thus accepted its shortcomings. The Commission kept its promise, however, and, six months later, did indeed present us with a new draft.
Our priority is to redefine the role of the panel. We have had problems with it in the past, and so we need to ensure that we have a better one in future. This new draft makes the panel more democratic. This means that the Member States and the candidate countries are represented on the selection panel, at the pre-selection stage, and are able to make their contribution this way: it is not only those in Brussels who have a say, which is very important.
In the second phase, there is a monitoring and advisory panel, which follows this process critically, but plays a supporting role too instead of just identifying shortcomings. That is very important, as the cities very often feel left alone with their preparations and do not know exactly how to deal with all the rules.
Competition was another crucial issue; we wanted to strengthen the competitive element. The Member States should bear in mind during the preparatory period that what is important is new cultural activity, and that the public and the individual regions are also involved. Although I am stressing the competition issue, I should also like to point out that there are no doubt some smaller countries who are unable to hold major competitions. In such cases, a single candidate city would be permissible, but it would have to meet all the challenges and requirements for becoming a European Capital of Culture.
One essential criterion, and a discussion point, is the European dimension. The cities are required to create European added value, and the question is: what is the European added value? How do the cities reflect it? How can we explain to the cities precisely what task they have to perform? The Commission has not managed to define this with absolute precision, which I can understand, as it is very difficult. The Commission has promised to present the best practice model on a website. This website is a very important means of giving guidance and of sharing enquiries and experiences, which is very important to the candidate cities. I would ask the Commissioner to ensure that the guidance and website are indeed present when this project enters into force.
One satisfactory aspect is the funding – not as regards the amount, as there will be another problem in that regard. The new Financial Perspective is likely to reduce the amount envisaged for the European Capitals of Culture, too, which we greatly regret. If I take as an example the city of Linz, which now has an investment volume of EUR 60 million, but only 0.86% of this comes from the EU, I do wonder why the burdens are so great. Of course, one could say it is a matter of image: it helps the region, it helps the city, we are investing in the future, we are investing in sustainability – this is another important aspect.
Whilst we are on the subject of finances: it is gratifying that this prize is now to be awarded three months in advance. That will undoubtedly help the cities, as up to now the main problem has been that cities are always left worrying about their money after the event, after everything has been concluded. I hope and wish that this is really the case in practice and that, therefore, the European Capitals of Culture do indeed face a very democratic future.
I hope that sustainability, good reputation and the impetus given to art and European culture in general find expression in this report, and also in the activities and implementation that follow.
. – Mr President, even though everything has really been said already, I should like to add something, as it is a matter of great concern to me that the European Capital of Culture really become what we have believed it should be all along, namely an advertising medium for European culture. This cooperation, which was previously intergovernmental – it was actually a government action – has now developed into an interinstitutional matter. This means that we enjoy excellent cooperation, and also, as Mrs Prets has already said, our voice has been heard.
For years, we have been appealing for something substantial for the panel to evaluate and select, for the cities to make an effort to reveal European added value and not just what they already have. This action, in particular, makes us aware of the importance of European culture. The cities are the culture bearers and cultural mediators of the EU. This competition gives them the opportunity to bring a very great deal of elements together; there can be cross-border cooperation between regional cultures.
I could not agree more about the importance of also holding a competition to this end. Taking Germany as an example, I can say that the competition to find the 2010 European Capital of Culture was a wonderful event, with 10 cities aspiring to be the best. The initiatives they took did not peter out, but are being passed on. They set up a network with the Hungarian cities, and I believe that the Commission should set great store by that. The website is a potential tool for passing on such things, too.
I am pleased that the Commission has now overcome its administrative hurdles and a prize has been established – which is not really a prize, of course, but rather the money owing to a city, and means that the city finally has this money at its disposal as it begins its work. All in all, this action is a very good thing, which, in both this context and that of our previous debate on citizenship, helps the public to see Europe’s great cultural diversity.
– Mr President, Commissioner, I want to give my honourable friend Mrs Pack an explanation as regards the letter. All members of parliament – I say this for your benefit Mrs Pack – receive letters urging us to support amendments tabled by our honourable friends. This is for the simple reason that we cannot all know the content of the hundreds of amendments tabled. I receive such letters, just like everyone else.
Now, as regards a comment made by another honourable friend, the committee chairmen exercise their right, like all members of parliament, to table amendments and, even when they believe that they may not be approved in committee, they also have the right – which is not contrary to the Rules of Procedure – to table them in plenary. I think this is something we all do.
To come back to the point, the cultural capitals are today still the biggest and best organised political institution in Europe. No other cultural action in the European Union has the same range today or, most importantly, the same projection and mass participation on the part of citizens.
In addition, it is hard to think of many other modern European initiatives in the field of culture which have constituted a standard. However, experience has shown, as other honourable Members mentioned, that certain specific aspects of this institution could go no further.
The main need is to improve the selection method of cultural capitals. This is something that has been done and the honourable Members who participated in the previous committee chaired by Michel Rocard worked a great deal on this. The current framework really does not safeguard competition, as we have heard.
Another important issue is that the European dimension is often missing from the programme; I have found this to be true of cultural events which I have attended within the framework of three or four cultural capitals.
The new proposal, on which our rapporteur, Mrs Prets, has done a very good job, tries to reconcile the various viewpoints both within Parliament and within the Council.
Finally, I want to say a couple of words about the prize. It is important, as the Commission proposed, that there should be this prize in honour of Melina Mercouri. The proposal that the prize should carry her name was no coincidence on the part of the Commission or, of course, on the part of the 25 Council representatives who accepted it, because Melina Mercouri was the inspiration, the artist who worked the whole time she was Minister of Culture for this prize to be established. It was therefore her idea and I think that it is important for it to bear her name in future. Of course, there has been a compromise in relation to the initial proposal.
To finish, I should like to add that the cultural capitals are embraced by the European Union. At the same time, however, apart from independence of choice, what the Member States need as a guideline is to determine better the methods of intervention mainly in infrastructures if not in programmes.
Mr President, Commissioner, ladies and gentlemen, I very much like the Commission’s proposal, which is designed to strengthen the European dimension and to improve the transparency of the selection procedure for the European Capital of Culture.
The Prets report is excellently structured and I congratulate the rapporteur on that. Two proposals that I find highly convincing and interesting are the idea of naming the prize that the Commission proposes to award to the chosen city after Melina Mercouri, for the reasons just mentioned by Mr Sifunakis, and the proposal to set up a website creating links between nominated cities, encouraging the exchange of know-how and best practices, and providing information on the candidate cities.
I personally believe it is essential to strengthen the association between the European Capital of Culture programme and tourism, a major industry, so as to take full advantage of the enormous economic and social potential that an event of this scale can produce, and also to ensure that it acts as a lasting incentive for the development of the city and the surrounding area.
In this respect, I should like to resubmit the proposal that I put forward in this House during the debate on the Queiró report: to create a European capital of tourism. Further support for this proposal is provided by the enhancement of the urban dimension. The new agenda for 2007-2013 will in fact focus decisively on the role of cities.
As you can see, Italians are operative. If Mr Stubb, who jokingly described my fellow-countrymen as being incapable of drawing operative conclusions, were still here, I would tell him, equally tongue-in-cheek, that perhaps he has been influenced by some bad examples and by his political friendships.
To conclude, Mr President, I hope that tomorrow Parliament will adopt the Prets report, since it is a thorough, rich text that highlights an important Community scheme designed to bring Europe closer to the people through culture, as well as to encourage the development and revitalisation of cities.
– Mr President, I should like to start by thanking Mrs Prets for her committed and competent work on this report. Even though some of the previous speakers have already mentioned the problems that occurred in specific cases, I should like to emphasise that, so far, the history of the European capitals of culture has by and large been a successful one. The individual cities named as capitals of culture have benefited, but so has Europe as a whole, because, time and again, these European capitals of culture have made it clear how diverse, rich and varied European culture is.
Nevertheless, I should like to focus on two aspects of this redrafted report that are particularly important to me. Firstly, the idea of sustainability requires the capital of culture action not to be purely event-based, but to make a real contribution to encouraging greater social interaction, more promotion of art and culture, and new architectural designs. This also includes the issue of structural change, and the value of cultural activities for Europe as a whole. Secondly, the objective of establishing a truly European outlook and exchange and of emphasising European added value is a really decisive point in the redrafting of this programme, and there is still more to be done in this regard. The best way we can win people over and generate enthusiasm is to make it clear what European interaction really is, and not to refer just to what was already available without it, but to get together with many European players and develop new facilities. That will make the idea of European capitals of culture even more attractive in the years to come.
.  Mr President, much experience has been gained from European Capital of Culture events. The celebrations have had both positive and negative consequences.
On the positive side, we have noted a flourishing of creative activity, cultural exchanges abroad and patronage for cultural events. The cities have been promoted and their citizens’ cultural ambitions awakened. On the negative side, I could mention the concentration of effort and resources on specific cultural events at the expense of social and cultural movements in the city and region concerned. I could also refer to the lack of a detailed impact assessment of the programme undertaken, and the imposition on Member States and city authorities of criteria that are often inappropriate to the needs and traditions of the cities and regions. I should comment too on the lack of clarity and transparency regarding the financing of activities from European funds.
Latterly, a tendency to restrict the role of Member States and selection in identifying European Capitals of Culture has become evident. This is a worrying development and we would do well to consider what is most desirable, effective cooperation or imposing one’s will on others. Personally, I am in favour of dialogue and the creation of conditions for active participation in culture, so as to promote its beauty and diversity.
Thanks are due to Mrs Prets for her report and all the efforts involved. I trust that in the course of future work we shall endeavour to draw on positive experiences. I hope too that we will eliminate aspects that are not conducive to further development and which, on the contrary, limit the cultural diversity that is vital to bringing about integration and national dialogue.
Mr President, Commissioner, I have placed on record a minority opinion in accordance with Rule 48 of our Rules of Procedure and I shall not vote in favour of this draft. Nonetheless, I thank Mrs Prets for her work. I shall give you the reasons for my position.
The project that aims to designate each year a European Capital of Culture gave rise, at the time of its inception, to enthusiasm and to a desire to stand out from the crowd, as well as to the awareness that culture is a valuable asset. For a decade now, the Commission and Parliament have been trying to inject a new dynamic into the project, but they have gone about it using the same resources that are crippling the European project in general. Instead of rebuilding the initial enthusiasm, with citizens who were supposed to identify with the project, the Commission and Parliament are setting themselves up as judges.
With my amendments, my proposal was to give the Member States the task of designating the European Capital of Culture according to their own criteria. That would have encouraged them to shoulder their responsibilities. Instead of strengthening subsidiarity in order to construct the European identity, an identity that is founded on our diversity, the institutions are now acting as project managers: they dictate, make selections and judge, without, for all that, bearing the cost of their decisions, since the European Union’s financial contribution remains small.
Bureaucracy rises like a rampart between local initiatives and, Commissioner, I can only hope that future panels will be more conscientious than those who judged the Luxembourg 2007 project without even all being present and without being informed about the plan to extend to the Great Region and without realising that Luxembourg’s proposal to choose Sibiu in Romania as a partner town was to become so innovative. Culture amounts to more than just publicity events.
The Capital of Culture project should be more than a long firework display of events and, in order to ensure continuity, I proposed to link with the consultations a network of Capitals of Culture to be organised with the support of the Commission. Instead of that we are now witnessing the parody of a network that jumbles together some of those that have been legitimately appointed with those who have assumed this title for themselves. It is time we finally protected the title of the European Capital of Culture.
Mr President, needless to say I totally disagree with the previous speaker, with all respect. I wish to congratulate Mrs Prets on a thorough and carefully set out report. It is universally recognised that the programme of the European City of Culture, or European Capital of Culture as it was later renamed, is a well-tried and very useful concept and much credit must be given to those who set it up back in the mid-1980s, especially to the then Greek Culture Minister, Melina Mercouri. She was indeed an inspirational and talented woman who, in her stormy life, fought courageously for democracy and for the promotion of European unity through culture.
Programmes such as the one we are discussing tonight indisputably help bring European citizens closer together and strengthen the bonds between them. They help promote understanding amongst our people and increase the appreciation of and respect for each others’ diverse but unifying cultural history.
Over the years some problematic areas have been identified and this Commission proposal, which will eventually be amended by Parliament, will no doubt improve and enhance the programme further. Hopefully, in speaking in what is for me a foreign language – English – I am assisting in unifying our European aspiration to have a common language of communication some time in the future.
On the basis of the experience gained in the 20 years that the programme has been in operation, and due to changes necessitated by the recent enlargement, a review is now urgently needed. Two of the main alterations necessary are improvements in the selection procedure to be followed and putting a system in place that will ensure that once a city is chosen, a well-planned programme will be carried out successfully.
I would like to highlight the wisdom of two innovations of the proposal: the pairing-up system and the prize. I do not have time to go into detail. I once again congratulate the rapporteur on her excellent report.
In a culturally and ethnically diverse Europe, it is very important that we build bridges between nations. Our guiding principle must be, and must continue to be, to preserve our own culture and to become acquainted with the cultural riches of other nations. Culture is the most unobtrusive and effective link that binds nations who want to live in peace and mutual cooperation.
The European Capital of Culture makes such a link possible. At the same time, it also offers an opportunity to many host cities for greater investment in cultural facilities and projects, with long–term positive effects on the economy. This project also encourages citizens to become culturally involved and to familiarise themselves with culture in all its dimensions.
I also welcome the proposal for a prize to be awarded if a city meets the criteria for the European Capital of Culture, as previous organisers have, in many cases, complained about a lack of resources, as the European Union allocated these only after the report had been submitted.
Our total commitment represents only a fraction of the contribution compared to the amounts invested in European Capitals of Culture by local communities, the Member States concerned or the private sector. For this reason, we must not complicate the process of raising funds with demanding administrative procedures. Instead, we must make the job easier for the organisers, as that alone will contribute to a better relationship between citizens and European institutions.
The proposal for a joint selection panel to nominate the capital city is also a good idea, because it takes more account of the international dimension, and there will be more opportunity for a fairer selection, because on a national level there is a greater chance of bias towards a particular city.
Mr President, along with eight other European cities, my home city of Krakow, in Poland, was the European Capital of Culture for 2000. It was my pleasant duty to serve as Director of the European Capital of Culture programme at the time.
I should like to state that the European Capitals of Culture programme is the most notable of the programmes emphasising the cultural unity of our continent. Furthermore, it is a programme that arose from the citizens’ initiative. It did not come about on the initiative of any institution such as the Commission or Parliament. Greece and Mrs Mercouri in particular deserve to be congratulated on the idea of finding a way to show what Europe is all about, and what the cultural unity of our continent actually means. In fact, it would be right and proper for this award to be named after Mrs Mercouri, who was then the Greek Minister for Culture, since this is what Greece and Mrs Mercouri deserve.
How should the role of the European Commission be defined? I am now addressing Commissioner Figeľ in particular. The Commission’s role should be to offer support and advice, to point out errors and counsel on appropriate measures to be taken. It ought not to get involved in administrative issues, as it is so prone to do. In particular, it should guard against such an approach in this instance, as the EUR 500 000 award is just 2% to 5% of the entire fund allocated for implementation of the European Capitals of Culture programme.
Commissioner, a way must therefore be found to disseminate relevant information and support Internet sites and other publications. We need to learn the lessons of the successes and failures of former European Capitals of Culture. They are all part of the Association of European Capitals of Culture. Mr Figeľ, you are responsible for financing 25 networks, and the Association of European Capitals of Culture should be one of them, so as to ensure that services are available to the cities that are to play this important role in the near future.
. I think that the Capital of Culture programme is as popular in the field of culture as Erasmus is in the area of education. Both programmes are approximately 20 years old, and should we so wish, we could say much about the past and future of these programmes. I am convinced that not only the Committee but also Parliament is keen to make sure that the Capital of Culture programme becomes even better and more popular, and I believe that we are heading in that direction.
I would only like to add that the fact that ten cities in Germany and eleven cities in Hungary are competing for the 2010 title reflects an interest, competitiveness and movement or dynamism in the field of culture and cultural heritage, which is good for the whole of Europe. I would like to thank you all and to say that we are actually doing many of the things that Mr Sonik has mentioned in the field of information, consultancy and assistance. We would also like to increase the value of the prize or financial aid to EUR 1.5 million. All this, however, depends on the outcome of tomorrow’s voting and on the discussions about the Financial Perspective. Having said that, I am convinced that this activity, this component of cultural cooperation, deserves significant support.
The debate is closed.
The vote will take place tomorrow, Wednesday.
I should like to thank the rapporteur for an excellent report promoting the value of culture within the European Union. As we work on new approaches it is important to bear in mind that the new Member States endured many kinds of pressure on their cultures during the Communist period. In addition, the variety and identity of these cultures was negated. Enabling such countries to become more involved in European Capital of Culture events is a unique opportunity to harness the unprecedented energy generated by societies in the so-called young democracies.
I cannot fail to mention an outstanding candidate amongst the cities hoping to be named European Capital of Culture for 2010. I refer to the city of Goerlitz-Zgorzelec, where I had the good fortune to be brought up and educated. This is a most remarkable city, because despite its chequered history of cruel divisions, the people of Goerlitz-Zgorzelec have contrived to keep human, economic and especially cultural links alive.
This city was marked by history and divided by the post-World War II border, but thanks to European Union activities it now has an opportunity to be reborn on the map of Europe. It stands to become a place where reconciliation, understanding and supranational and cultural cooperation operate at all levels. It is an example of how common interests and the will for dialogue can overcome divisions and resentment, which might have been deemed impossible. I commend this approach to all undertakings at European level, not just to cultural ones.
The European City of Culture project’s important role and its mission are undeniable; it contributes to preserving the diversity and richness of European cultural heritage. It helps a great deal as regards learning about each other’s cultural traditions and values. Transparency, clarity, monitoring and best practices present the fundamental requirements of all types of selection procedures of the European Community and this should be carried out in the selection of European Capitals of Culture as well. I can only strongly support the inclusion of Bulgaria and Romania in the programme, giving way to the interest expressed by the two potential new Member States to take part in this action; given the symbolic importance of making them already feel a part of Europe and in order to further enrich our cultural values and diversity. The inclusion of the Cultural Month initiative in the project has the capacity to help people learn about other nations’ cultural heritage and to extend the project to a wider international level.
The next item is the joint debate on
– the report (A6-0087/2006) by Mrs Doyle, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council on certain fluorinated greenhouse gases (PE-CONS 3604/2006 – C6-0065/2006 – 2003/0189A(COD)) and
– the report (A6-0090/2006) by Mrs Doyle, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council relating to emissions from air conditioning systems in motor vehicles and amending council Directive 70/156/EEC (PE-CONS 3605/2006 – C6-0066/2006 – 2003/0189B(COD)).
. Mr President, I should like to ask the Commission to take the floor first. I believe it has a statement that it wishes to put on the record, to which I would like to be in a position to reply.
. Mr President, I should like to pass on greetings from my colleague, Mr Dimas. Please allow me to introduce the position of the European Commission on this matter.
First of all, I would like to express my appreciation to the delegation of Parliament that took part in the conciliation meeting with the Council on 31 January. In particular I would like to express my thanks to Vice-President Trakatellis and to the rapporteur, Mrs Doyle, and to congratulate them on the outcome.
The discussions in the Conciliation Committee were constructive and the final outcome on key issues – such as standards for containment, labelling, placing on the market, promotion of alternatives, as well as on a number of other important topics – is satisfactory. The Commission can therefore support the conciliation text and I would encourage Parliament to endorse the very good result obtained by its negotiating team. I believe that the regulation on F-gases, as well as the directive on mobile air conditioners in cars, will make a significant contribution to the EU’s fight against climate change and to our efforts to achieve our Kyoto emission reduction target.
The Commission estimates that the legislation that we are discussing today will, by 2012, cut emissions of fluorinated gases by some 20 million tonnes of CO2 equivalent annually. That implies a reduction of 20% compared to 1995. In the absence of measures, emissions of fluorinated gases would have risen by 50% in the same period. From 2020, when all measures will be fully implemented, the effect will be a reduction of 40-50 million tonnes of CO2 equivalent.
EU climate policy builds on close cooperation between the Commission and Member States. Only through common and combined action, at European and at national level, will the European Union be effective in reducing its emissions of greenhouse gases. The Commission therefore welcomes measures taken by Member States to reduce national emissions in order to meet their burden-sharing target. In that context, however, the Commission’s responsibility is to preserve any right it might have to ensure that all actions carried out to reduce emissions of F-gases are compatible with the Treaty. That is why the Commission should like issue the following declaration on the question of stricter national measures:
‘The Commission notes the agreement between the European Parliament and the Council on the insertion in the regulation of a provision allowing Member States to maintain, until 2012, more stringent national measures compared to those laid down in the regulation, should these measures be adopted before 31 December 2005. It results from the Treaty that if, after the adoption of a harmonised measure, a Member State considers it necessary to maintain national measures that are justified by important requirements specified in Article 30 of the EC Treaty, or relating to the protection of the environment or of the working environment, this Member State notifies them to the Commission, indicating the reasons for their maintenance. Additionally, the Treaty specifies the rules for the acceptance or rejection of these measures by the Commission. The Commission is therefore obliged to reserve its position on this issue, including any right it may have under the Treaty.’
Once again, I thank Parliament for its open and constructive approach on the F-gases package. The outcome is strong and effective legislation, which, once again, demonstrates the European Union’s capacity to match its words with concrete deeds in its climate policy.
. Mr President, I thank the Commissioner for accepting my invitation for him to lead off in the debate tonight, because I have concerns about the declaration he has just put on the record and I will be reverting to it during the debate, as, I suspect, will other colleagues too.
This legislation is a fascinating case study for anyone interested in the institutional decision-making processes of the European Parliament. Firstly, I wish to thank all my colleagues, in particular the shadow rapporteur, Mrs Corbey, for the cooperation we had during a long and difficult enough debate at times.
Fluorinated gases were introduced in the nineties to replace the ozone-depleting CFCs and HCFCs. They are used in all sorts of applications, some essential, others less so: in insulating foams, in aerosols, in refrigeration and air conditioning systems; in fire protection equipment and switchgear and even in the soles of ‘air-tech’ jogging shoes, as well as, of course, in double-glazed windows. The list is very long.
As the debate on climate change developed following the UN Framework Convention on Climate Change, the harmful impact of these fluorinated gases, owing to their high global warming potential – GWP – came to be recognised as a major contributor – up to 5% and rising – to the greenhouse effect. Not only do these gases have high GWPs, the most potent – sulphur hexafluoride or SF6 – has a GWP of almost 24 000 times that of CO2, the most common greenhouse gas. They also have very long half-lives.
If no measures are taken, the Commission estimates that emissions of fluorinated gases will be 50% above the 1995 levels by 2010. Others would cite a much higher figure. With the measures agreed in this package of legislation, they will be reduced by more than 20% from the 1995 levels by 2012. Of the six greenhouse gases listed in the annex to the 1997 Kyoto Protocol, three of them are fluorinated gases. In all, the current legislation encourages a reduction in emissions of 25 fluorinated gases – hydrofluorocarbons, perfluorocarbons and sulphur hexafluoride – through containment, responsible use, recovery, destruction and disposal. The aim of the legislation is to enable Member States to meet their Kyoto targets by containing the leakage and restricting the use of fluorinated gases.
Whereas the original Commission draft proposal was in the form of one regulation with a single market legal base, namely Article 95, the Council reached a common position which took the form of two separate texts: a directive based on Article 95 and a regulation based on a dual legal base consisting of Articles 175 and 95. The rationale for the split of the Commission’s original proposal into two different texts, suggested by the European Parliament at its first reading, was to move all the requirements relating to emissions from air conditioning in motor vehicles from the proposed regulation to Framework Directive 70/156/EEC on the type-approval of motor vehicles. The proposed regulation would then focus on the remaining statutory applications. So, having chopped it in two and taken the highly dubious step of dividing the regulation between two legal bases – the main thrust being environment, with some ancillary provisions grounded on the single market legal base – the Council handed the baton back to Parliament. In the second reading in Parliament, there was no definitive resolution on the crucial vexed issue of the dual legal base of the regulation, which was retained.
My proposal, as rapporteur, to adopt a single environment-linked legal base as the only means of achieving legal certainty, did not obtain the required qualified majority. Amendments were adopted, however, which attempted to underline the fact that stricter national measures are allowed under single market measures, provided they are proportionate, non-discriminatory and not purely economic in nature. Article 176 of the Treaty explains this mechanism relating to the environment or the Article 175 laws.
This outcome created great uncertainty for a number of reasons. Firstly, there was the matter of general principle that, in the interests of promoting better, simpler and clearer legislation, the introduction of an unevenly weighted, dual legal basis represents a dangerous direction and precedent in European policy-making. Secondly, there is the ECJ’s consistent case-law according to which there should be a sole legal base which reflects the preponderant purpose or the centre of gravity of the legislation. The centre of gravity of this regulation is indisputably environmental protection, which would warrant an environment base – an approach of minimum harmonisation. Finally, there was the unresolved question as to whether the Member States that already have more ambitious legislation in force – notably Austria and Denmark – would be allowed to keep those measures, or whether the EU would force them to lower their environmental standards in an area of combating climate change at a time when there are already difficulties in meeting Kyoto targets to reduce emissions of greenhouse gases. Given the implacable divisions within the Council on this final issue of stricter national measures for certain Member States, a third reading in conciliation was inevitable.
After many exhaustive weeks of informatory preparatory work and meetings, the Conciliation Committee reached agreement on a joint text for the regulation concerning certain fluorinated greenhouse gases – f-gases – on 31 January 2006, which addressed the main points of disagreement between Parliament and the Council, which are namely: the possibility for the Member States to keep or introduce national measures stricter than those foreseen by the regulation; technical provisions regarding f-gas containment; reporting and review of the regulation; definition of placing on the market; cross-border transport or shipment of f-gases for recovery; labelling; notification of measures introducing further bans on f-gases; and the area of training and certification.
However, the key point that I want to refer to again is the issue of stricter national measures. Important for encouraging an environmental race to the top was the agreement on the general principle that Member States can maintain or introduce stricter national measures in accordance with the provisions of the Treaty. In the specific case of the existing national measures in Denmark and Austria, against which the Commission has been considering legal action, a safeguard clause was introduced which would allow the two Member States to keep their legislation until 31 December 2012. Both countries already have strict legislation on f-gases in place – since the 1970s in the case of Denmark – and they view it as a key measure in their policy mix to achieve their Kyoto climate change targets.
I believe the legislation now agreed and awaiting final sanction by our colleagues in this Parliament tomorrow strikes an equitable balance between environmental protection and single market concerns. It reaffirms the European Community’s commitment to reducing climate change and will provide a considerable stimulus to the development of new environmental technologies, thus contributing to our Lisbon Agenda knowledge economy goals. It will do so in a measured, sensible and proportionate way that recognises certain critical uses for these gases, which, we must not forget, can be useful in certain circumstances for the very reason that they are excellent insulators. Electrical or electronic switch gear, amongst other vital uses, will continue to use f-gases in a contained environment. There is no better or more suitable substitute in that case, and that must be the test.
The conciliation compromise was welcomed by the three institutions, by myself, by my European Parliament colleagues, by Minister Pröll, on behalf of the European Council, and by the Environment Commissioner, Mr Dimas. It was the only equitable and honourable outcome. To quote directly, Commissioner Dimas welcomed the agreement as ‘a clear and positive political signal’ but alluded to the fact that the Commission would later decide whether to issue a declaration on the record when the legislation was finally adopted, as it is scheduled to be tomorrow.
I should like to lay down a marker in relation to the declaration we have just heard from Commissioner Figeľ, speaking on behalf of Commissioner Dimas. In the laborious process of negotiating this legislation, it was the clear intention of the legislators – Parliament and the Council – to provide for the widest possible interpretation of the powers for environmental measures to be taken on the basis of a single market legal base. I strenuously reject any attempt by the Commission to construe the terms of that legal base so as to narrowly confine it to Article 95(4), which outlines a prior notification procedure. Such a declaration represents a misinterpretation of the outcome of conciliation, where there was a clear if implicit intention to allow stricter national measures on the basis of Article 95(10). While any declaration from the Commission in this context is non-binding, it may play a role in the purpose of interpretation of the ECJ on this subject, if perchance this legislation, which has already spanned two legislatures, gets a fourth reading at the Court in Luxembourg, as was my concern from the start.
Tonight I want to make it clear that the principal aims of this regulation – to cut our emissions of fluorinated gases – should be respected and adhered to in the fullest sense. I regret the fact that the Commission has not to date made the gesture of withdrawing its letter of formal notice to the Danish Government. I would urge Commissioner Figeľ to put on the record tonight the Commission’s intention of doing so as soon as possible.
The directive on air conditioning systems in motor vehicles was the second arm of the package of the two proposals to emerge from the Council’s first reading on the recommendation of my predecessor as rapporteur, Mr Goodwill. I welcome the pioneering decision to introduce a phased ban on fluorinated gases with a global warming potential of more than 150 times the potency of carbon dioxide in motor vehicles. This ban will apply to new vehicle types in 2011 and to all new vehicles in 2017. Bringing the measure into line with the long-established vehicle type approval system will also maintain the competitiveness and ensure the compliance of European car manufacturers. The risk threshold will eliminate the main air conditioning gas currently in use and it will allow less harmful gases to be used instead. In practice, most vehicle producers are likely to introduce carbon-dioxide-based systems. But the important point is that we are allowing the development of these new systems without being technology prescriptive and without infringing our obligations under the WTO.
. – Mr President, Commissioner, ladies and gentlemen, I should like to thank our rapporteur, Mrs Doyle. Her statement showed how vigorously she has fought, both in committee and in plenary, for this issue, which is of particular importance for Austria and Denmark, because we are the two Member States with stricter regulations in this area. Above all, we have shown that it is possible to have stricter regulations without causing economic damage. I therefore have to ask the Commission why it has once again tried, in its declaration, to pull the plug on European unity.
Environmental policy and popular satisfaction are united, and we in Europe are united. The Commission's attitude therefore greatly surprises me, because we successfully concluded a conciliation procedure between the Council and Parliament. The joint draft of the European Parliament and of the Council, which was approved by the Conciliation Committee on 31 January 2006, provides that Member States may retain national requirements stricter than those foreseen by the Regulation until the end of 2012. The additional paragraph 3 in Article 9 gives the Member States, and in particular Austria and Denmark, the option of retaining their existing further-reaching bans on the placing on the market of fluorinated gases. If such a safeguard clause was not introduced, the Member States would have to revoke the existing bans that go beyond those in Annex II to the regulation, or have them approved by the Commission. Under Article 95(10) of the EC Treaty, harmonisation measures such as the regulation on these fluorinated greenhouse gases may include a safeguard clause temporarily authorising the Member States to take different measures. This authorisation has to be granted pursuant to the process laid down in the regulation and in the form prescribed there. Despite this, however, the Commission does not refer, in its declaration regarding Article 9(3), to the process laid down in the regulation, but repeats the wording of Article 95(4), according to which the stricter national provisions – which, moreover, are justified by recent scientific findings – must be notified to the Commission for approval. I think that this clearly goes too far and does not correspond to what the Council and Parliament agreed.
. Mr President, first of all, I should like to express warm thanks to the rapporteur, Mrs Doyle, who has given the initial impetus in several important areas in order to keep the environmental quality of these proposals intact. I look back with pleasure on her tenacity during the trialogues.
We have a result we can be proud of. Tomorrow, we will have achieved two milestones permanently, or at least, that is what I thought before we heard the statement.
A first milestone has been achieved in the area of climate policy. There is broad consensus here in this House that we must take climate change seriously. Measures are needed urgently in order to reduce the level of greenhouse gases. The curtailment of f-gases constitutes a major step. F-gases are potent greenhouse gases that are used in all kinds of products, including air-conditioning and cooling systems, fire extinguishers, foam used in the construction industry and even in the soles of shoes. It is good that Parliament and the Council have drawn a clear line. Greenhouse gases must be reduced as much as possible. Innovation is important, and that is how global warming is decelerated.
The second milestone is of major importance politically, namely the internal market. We made our views clear at first reading. Instead of the internal market legal base, we opted for the environment-linked legal base. This was warmly supported by a majority in the Socialist Group in the European Parliament. The reason is that a number of countries had taken further measures off their own bats. With regard to the internal market legal base, Austria and Denmark were at risk of having to withdraw their more extensive measures, which is really unacceptable. The internal market should maintain a high level of environmental protection. If that is not the case, it should be possible for the Member States to take more extensive measures.
Europe is not there to impose changes for the worse on the Member States, or to deny the Member States the scope to adopt decent environmental policy. We have managed to drive this message home at least. It is Parliament’s and the Council’s wish for Member States to be able to take more extensive measures. The Commission must, of course, closely monitor the situation and ensure that the restrictions of market access are proportionate.
Commissioner, in all honesty, I find your statement lamentably insubstantial. I had at least expected you to have shown the political will to give Member States wishing to take those more extensive measures all the leg-room they need. It was really unnecessary to read out Article 95, with which we are all familiar, and we actually expect the political will from you to grant Member States this leg-room. This is what is desperately needed, because innovation is important for climate policy, but ultimately also for our economy and for the Lisbon agenda. So in that respect, I would like to see you withdraw the statement you made a moment ago. I think that we have not heard the last of this.
Mr President, I shall begin by thanking Parliament’s rapporteur, Mrs Doyle, who has done a sterling piece of work on this matter. It has been a genuine pleasure to be a member of the conciliation delegation. On behalf of the Group of the Alliance of Liberals and Democrats for Europe I should like to offer my sincere thanks for the constructive cooperation. The outcome achieved by the conciliation committee is a victory for the European environment and for the people of Europe. Consideration has been given to countries such as Denmark and Austria, which have taken the ban on fluorinated gases further, and other countries can follow their lead. This proves that the EU puts the environment before everything else.
When, tomorrow, the European Parliament adopts the conciliation committee’s document by what I hope will be a very large majority, I assume that Environment Commissioner Mr Dimas will take the opportunity to withdraw the Commission’s letter of formal notice addressed to Denmark. That should be a natural consequence of this new statutory text. Now that the Community legislation has been changed, there will be no basis for taking legal proceedings against Denmark at the European Court of Justice.
It was depressing to hear in the corridors that the Commission’s legal service has refused to accept the outcome of the conciliation or has tried to misinterpret it. Allow me to remind the Commission that it would be quite unprecedented and completely unacceptable if the new Community legislation were not administered by the Commission. It would also be detrimental to cooperation with, and confidence in, the Commission. The Council and the European Parliament have approved the agreement and the content of the conciliation document. The Commission was a party to the agreement of 31 January 2006 and is therefore partly responsible for it. I would therefore ask you, Commissioner, to withdraw the letter of formal notice addressed to Denmark following tomorrow’s vote when a large majority of Parliament has voted in favour of the document. Anything else would be unacceptable in terms of future cooperation.
. Mr President, I would like to thank Mrs Doyle for her excellent collaboration and for being so willing to try to find compromises on which we could all agree. But having said that, while my Group can live with the directive on mobile air-conditioning – although in our view it is still too weak – we cannot accept the results of the conciliation on the regulation on F-gases, in spite of Mrs Doyle's good offices to try to get a better deal, but which ultimately failed.
The European institutions like to pride themselves on their international leadership in terms of policy on climate change, the greatest threat we face, and yet this regulation is a tragedy of missed opportunity and sets back the potential of our climate policy by decades. We are talking about gases that have enormous global warming potential. They include sulphur hexafluoride, which is over 23 000 times more powerful as a greenhouse gas than carbon dioxide and yet will still be permitted in some applications.
Yet what we have in front of us is a regulation with a legal base that casts doubt on the ongoing right of Austria and Denmark to keep their stricter national laws beyond six years and that will actively work against the ability of other Member States to adopt them. We have a regulation that fails to recognise the fact that alternatives already exist for most F-gas applications, that fails to promote substitution and that will set back the introduction of safe and innovative alternatives for years, not just in the European Union but in the developing world as well, where F-gas emissions are predicted to grow enormously over the next few decades. We have a regulation that represents a shameful capitulation to the F-gas industry.
So I repeat again the question that others have raised: Would the Commission clarify once and for all whether it will drop the proceedings against Austria and Denmark? At the very beginning of February my colleagues and I wrote to Commissioner Dimas to ask this question. We have still not received a response. This is unacceptable and the proceedings should be dropped immediately.
Mr President, our group did not vote in favour of this compromise in the conciliation committee, and we shall not vote in favour of it in plenary tomorrow. We are not satisfied with the content, and we are definitely not satisfied with the legal basis. That is not a criticism of the rapporteur. We believe that Mrs Doyle has done the best she possibly could in a difficult situation and has tried to go as far as humanly possible in claiming the right to retain and to introduce better environmental requirements. Given, however, the very weak position in which she found herself following Parliament’s second reading, she was unable to achieve the only reasonable objective, namely that of having environmental Article 175 adopted as the only legal basis. For us, the only acceptable outcome is for environmental legislation to be allowed to be precisely that.
We see two problems with this compromise. The first problem is that, in our view, larger steps could have been taken where various parts of it were concerned. More rapid progress can be made in abolishing these very dangerous greenhouse gases. The most serious consideration of all, however, is that there is now an active risk of putting obstacles in the way of countries that want to tighten up their national legislation in this area. This situation violates the spirit of the Kyoto Protocol and could be an obstacle to countries that wish to combat climate change which, as we all know, is the most serious environmental threat we face.
Where Denmark and Austria are concerned, they are to be given a guarantee up until the year 2012, whereupon the guarantee will come to an end. We shall then not know what is to happen, and there will again be a danger of these countries actively being forced to curb the legislation they already have. Where other countries are concerned, there would in actual fact be an end to reform if the Commission does not take a different decision. This situation is completely unacceptable.
It also means that countries within the EU will have difficulty producing new technology – which is precisely what this document says they should be doing – with a view to taking the lead by banning dangerous gases and forcing alternatives to be produced using just such new technology. By their action, the Council and the Commission are preventing new technology from being produced. In our debates, we usually agree on the seriousness of climate issues, and we usually agree with the researchers’ reports we see, saying that the situation is more serious than we believed a few years ago. Then comes this statement from the Commission, showing that it has learned nothing about climate issues. What you are saying is that the market remains more important than the environment. Companies’ right to sell dangerous gases is more important than political opportunities to combat the greenhouse effect and climate change. It is remarkable that such a thing can be said in 2006.
Mr President, I have some really good news: the President of the Commission, Mr Barroso, and the Vice-President, Mr Verheugen, have today promised to withdraw the three extant letters of formal notice concerning fluorinated gases. The Commission will thus be a party to the compromise reached between the Council and Parliament in the conciliation procedure. The undertaking is particularly gratifying because the Commission had adopted a declaration, reserving to itself the right to declare the Austrian and Danish bans on fluorinated gases unlawful. The declaration was a provocation, which we can now put to one side.
I should like to thank Mr Barroso and Mr Verheugen for their personal support in this matter, and I should also like to thank the President of the European Council, Mr Schüssel, who has offered his personal support in relation to a matter that was initially dropped by the Council of Ministers when Austria took over the Presidency. There are also, in fact, reasons for thanking ourselves here in this Chamber, because we voted in favour of the much discussed Amendment 45, which made the victory possible. By means of amendments we shall turn the decision concerning fluorinated gases into a minimal rule in which countries are given permission to go further in protecting our common climate. Three hundred and sixty-seven votes are needed if we elected representatives are to have real influence, and we obtained 370. We therefore owe the Chairman of the Committee on the Environment, Public Health and Food Safety, Mr Florenz, and the rapporteur, Mrs Doyle a considerable debt of gratitude because they stood firm in their support for minimal rules, even though they were exposed to heavy pressure, including from their own group.
I also wish especially to congratulate those responsible for now creating a clear precedent for our being able to introduce minimal rules, even when the legal base is the internal market’s provisions. We are obtaining a greater number of possible ways of taking account of security, health, the environment, the working environment, consumer protection and animal welfare, and we are moving a step away from regimentation and from what is referred to as total harmonisation. I hope that this will not be an isolated development but, on the contrary, will herald a new direction for European cooperation. People will thank us if, by means of majority decisions, we secure a common level of protection and, at the same time, give countries permission to be pioneers. In this way, everyone will sense that progress has been made. Danes and Austrians will be quite uncomprehending if the Commission makes its efforts to combat climate change a political priority and, at the same time, punishes Denmark and Austria for making a special effort.
Mr Verheugen, Mr Dimas and Mr Barroso would be uncomprehending, too. The Eurocrats in the departments of the Commission have now hopefully been put in their place. We representatives of the people have made a difference, and we can be proud of our joint efforts. The next task must, of course, be that of convincing all the countries that there are technical alternatives, so that we might obtain a common EU ban on fluorinated gases, preferably before 2012 when the Kyoto Agreement is to be renewed in a spirit of consideration for future generations. I hope that Mr Barroso and Mr Verheugen will firmly resist those who are trying to drag them down into the mud.
Mr President, I must thank my colleague, Mrs Doyle, for her role as Parliament’s conciliator in this demanding regulation and directive package. The regulation and directive before us are both important steps in our objective to reduce greenhouse gas emissions. From experience I know that heading the conciliation process is an exacting task that makes great demands on the rapporteur.
Fluorinated greenhouse gases are one example of how difficult it is to solve environmental problems. You solve one and new ones can easily come along to take its place.
When at one time we switched to using fluorinated hydrocarbons in cooling systems, aerosols and other applications, we succeeded in dramatically reducing the use of chlorofluoride hydrocarbons, which make the ozone layer thinner. The Montreal Protocol was an attempt to phase out CFCs, as these gases are harmful to stratospheric ozone. That was a good thing, but agents that make the ozone layer thinner were replaced by powerful greenhouse gases. Their potential for global warming is 100 or even 1 000 times greater than carbon dioxide, and the time the gases take to disperse into the atmosphere can be very long indeed. Fluorinated gases account for at least 5% of the greenhouse phenomenon. This is why the threat of climate change means we need to cut down on the use of fluorinated hydrocarbons.
The text for a regulation now adopted by the Conciliation Committee will encourage the continued development of alternative technologies and the adoption of existing technologies, nevertheless making possible sustainable operational models to achieve the objective. Hopefully, we are now wiser than we used to be and will continue to be better able to predict the possible dangers of alternative solutions.
One of the biggest problems with the regulation under discussion was its legal basis. I hope that the two legal bases now chosen will prove, despite everything, to be a workable compromise and will not cause problems of overlap. At the time, I voted for one legal basis, Article 95, but with the highest standards. I have always wondered why environmental grounds are always automatically thought to be more environmentally friendly, while those for the internal market are branded as being in the interests of industry. It would be in the environment’s best interests to combine a harmonised market with ambitious targets. Only then would there be a proper incentive for our industry to compete on a level playing field in an environmentally friendly way.
– Mr President, in the discussions prior to Austria's accession to the European Union, one of the main arguments put forward by those opposed to accession was the danger that environmental standards would fall. We are now faced with a tragic example of this. Greenhouse gases are currently on the agenda, and the effects of climate change can be seen in the news, in the form of the floods in Germany and Austria.
Climate protection really must be our absolute top priority, particularly now. What do you imagine interested citizens think of you when you give free rein to greenhouse gases in the name of the internal market? Austria and Denmark have acted consistently. The economies of those countries were flexible enough to adapt and to deliver the goods. Do you now want to protect the dinosaurs of the market, who do not want to move, from those who were lively enough to change?
I call on you to rectify this error. Given the dangers now facing the global climate, penalising the pioneers of environmental protection is completely absurd.
– Mr President, at the end of the debate you are now getting a hefty dose of Austrian contributions. Austria may well, unfortunately, not always be a model pupil when it comes to environmental policy, but on the issue of fluorinated greenhouse gases we have stricter measures than were proposed in the package of harmonised legislation. In my view, the European Union has two choices: either we harmonise at a high, ambitious level, or we continue to allow the Member States to retain their stricter, more ambitious targets and measures.
Austria and Denmark – as has frequently been mentioned, including, commendably, by the rapporteur, who has continually defended this position – have laid down general bans on the use of fluorinated greenhouse gases. Experience in those countries has shown that there are alternatives to these gases. The draft approved by the Conciliation Committee at the end of January provides that Member States may retain stricter national requirements until 2012. This step is possible under Article 95(10) of the Treaty – the 'safeguard clause', which allows stricter measures to be retained temporarily.
The European Parliament and the Council have agreed on such a safeguard clause. This ensures – at least for the time being – that Austria and Denmark can continue to apply their stricter regulations. It also means that the scientific evidence referred to in Article 95(4) need not be provided. I am pleased that Mr Bonde obviously has access to more recent information according to which there is a better declaration from the Commission.
The statement we got from the Commissioner at the start of this debate was not satisfactory. That, too, has been stressed in a number of contributions. I also call on the Commission to take note of the attitude of Parliament and the Council and to give the Member States the necessary room for manoeuvre.
Mr President, I had actually intended to make a different speech but, having heard the debate in this House, I must thank Mrs Doyle for her splendid contribution. I cannot, however, in any way see how her efforts might bear fruit, as the Commission is expressly saying that only those countries that have more stringent rules now may be given permission to stick to those rules. There is nothing about countries being able to go further and no assurance of Denmark being able to go further. When I think of the zeal with which Mrs Doyle’s proposal at second reading was fought against, I do not understand from where Mr Bonde, Mr Busk and the others derive their optimism. There are no reassuring signals. We are faced here with a proposal that is an affront to all constructive forces working in favour of the environment. There is, in fact, such a thing as substitution. Alternatives do exist. We have efficient refrigerators in Denmark and Austria, yet the choice has been made to defer to the fluorinated gases industry instead of to the environment. I cannot see anything in the Commission’s pronouncement that goes any way at all towards pledging anything more constructive. It is therefore exclusively Mrs Doyle whom I shall thank for her splendid but, it has to be said, entirely fruitless efforts.
Mr President, I too wish to thank Mrs Doyle for taking such a heroic stance in this Assembly. The Council and the Commission have defended old, outmoded technology in the internal market instead of defending the climate. History will not be kind in judging such action.
For example, why are we not banning fluorinated greenhouse gases in the refrigerators sold to consumers? Ninety per cent of the market is already free from fluorinated greenhouse gases. It is an extremely straightforward matter simply to decide to ban them. Why do we allow sulphur hexachloride, which does 23 000 times more damage to the climate than carbon dioxide? The only way of obtaining an alternative is, of course, to set a time limit, whereupon research would come up with the right alternatives. Moreover, there are now already a number of alternatives.
There must be a typing error in the Commission’s speech, because I would have thought you would very happily have looked forward to countries’ introducing more stringent legislation in order to achieve the Kyoto objectives. I can only assume that there is a typing error in the speech, for the Commission surely cannot be responsible for such an outmoded and old-fashioned policy.
. Mr President, would it be in order for the Commissioner to respond now to some of the points that were made? I know it is very late and we are testing your patience. If not, it will come up tomorrow before the vote.
I would also like to make a request on the record now, so the message gets through, that we will be calling on the Austrian Presidency to comment tomorrow on this specifically. Would the powers that be send the message, so there is no misunderstanding: tomorrow we would like them present. Apart from having the Presidency, it is a particularly important case for Austria. There were many important points put directly to Commissioner Figel'; I should be delighted if he would respond to them. There is a lot of unhappiness here about the Commission declaration.
The Council will be here tomorrow. The Commissioner may respond today. As far as I am aware, Commissioner Dimas will be here tomorrow. Commissioner Figeľ, would you like to add anything?
. Mr President, I can give the assurance that we believe that sustainability is not only a Treaty principle but also the most important principle, individually and socially, in building economic progress with social and environmental responsibility. I say that as a Member of the Commission and as a father and politician, not just because I am replacing my colleague Mr Dimas. What is not environmentally friendly is not economically sound. You can be confident that we mean it.
As to the question on the declaration, I am not in a position to withdraw the declaration, which I delivered on behalf of the European Commission, but I can assure you that the adoption of the new legal status – the vote on the conciliation text – will have an impact on the pending cases, which have been mentioned repeatedly. We will revisit or re-examine these cases in the light of this new situation – the outcome of conciliation – especially as we will have new Community legislation in this area. That is all I can say at the moment.
. Mr President, there was a particular charge, that I think needs answering, that the Commission’s Legal Service is working behind the scenes to undermine the conciliation decision. Is that true? Is there a difference between DG Enterprise and DG Environment on this issue, and has DG Enterprise won the battle?
. I know of no differences. I only know the Commission’s position, which I have defended or stated here. We will continue in accordance with it. It is important that you take the Commission’s position into account, not corridors, messages or signals. I do not know about them.
The debate is closed.
The vote will take place tomorrow.